Exhibit 10.1

 

 

 

[Published CUSIP Number:         ]

 

CREDIT AGREEMENT

 

Dated as of November 2, 2009

 

among

 

FERRELLGAS, L.P.,

as the Borrower,

 

FERRELLGAS, INC.,
as the General Partner of the Borrower,

 

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
an L/C Issuer,

 

and

 

The Other Lenders Party Hereto

 

 

BANC OF AMERICA SECURITIES LLC
and
WELLS FARGO SECURITIES, LLC,
as Lead Arrangers

 

 

BANC OF AMERICA SECURITIES LLC
WELLS FARGO SECURITIES, LLC
and
J.P. MORGAN SECURITIES INC.,
as Book Managers

 

 

WELLS FARGO BANK NATIONAL ASSOCIATION
and
JPMORGAN CHASE BANK, N.A.,
as Syndication Agents

 

 

SOCIÉTÉ GÉNÉRALE

and

BNP PARIBAS,

as Documentation Agents

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

29

1.03

Accounting Terms

30

1.04

Rounding

31

1.05

Times of Day

31

1.06

Letter of Credit Amounts

31

 

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

31

2.01

The Loans

31

2.02

Borrowings, Conversions and Continuations of Loans

31

2.03

Letters of Credit

33

2.04

Swing Line Loans

42

2.05

Prepayments

45

2.06

Termination or Reduction of Commitments

46

2.07

Repayment of Loans

47

2.08

Interest

47

2.09

Fees

48

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

48

2.11

Evidence of Debt

49

2.12

Payments Generally; Administrative Agent’s Clawback

50

2.13

Sharing of Payments by Lenders

52

2.14

Increase in Facility

53

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

54

3.01

Taxes

54

3.02

Illegality

57

3.03

Inability to Determine Rates

58

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

58

3.05

Compensation for Losses

60

3.06

Mitigation Obligations; Replacement of Lenders

60

3.07

Survival

61

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

61

4.01

Conditions of Initial Credit Extension

61

4.02

Conditions to all Credit Extensions

64

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

64

5.01

Existence, Qualification and Power

64

5.02

Authorization; No Contravention

65

5.03

Governmental Authorization; Other Consents

65

 

i

--------------------------------------------------------------------------------


 

5.04

Binding Effect

65

5.05

Financial Statements; No Material Adverse Effect

66

5.06

Litigation

66

5.07

No Default

66

5.08

Ownership of Property; Liens; Investments

67

5.09

Environmental Compliance

67

5.10

Insurance

67

5.11

Taxes

68

5.12

ERISA Compliance

68

5.13

Subsidiaries; Equity Interests; Loan Parties

68

5.14

Margin Regulations; Investment Company Act

69

5.15

Disclosure

69

5.16

Compliance with Laws

69

5.17

Intellectual Property; Licenses, Etc.

69

5.18

Solvency

70

5.19

Casualty, Etc.

70

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

70

6.01

Financial Statements

70

6.02

Certificates; Other Information

71

6.03

Notices

74

6.04

Payment of Obligations

75

6.05

Preservation of Existence, Etc.

75

6.06

Maintenance of Properties

75

6.07

Maintenance of Insurance

75

6.08

Compliance with Laws

75

6.09

Books and Records

75

6.10

Inspection Rights

76

6.11

Use of Proceeds

76

6.12

Covenant to Give Security and Guarantee Obligations Security

76

6.13

Compliance with Environmental Laws

77

6.14

Preparation of Environmental Reports

77

6.15

Further Assurances

78

6.16

Compliance with Terms of Leaseholds

78

6.17

Material Contracts

78

6.18

Designation as Senior Debt

79

6.19

Unrestricted Subsidiaries

79

 

 

 

ARTICLE VII NEGATIVE COVENANTS

79

7.01

Liens

79

7.02

Indebtedness

80

7.03

Investments

82

7.04

Fundamental Changes

83

7.05

Dispositions

84

7.06

Restricted Payments

85

7.07

Change in Nature of Business

86

7.08

Transactions with Affiliates

86

 

ii

--------------------------------------------------------------------------------


 

7.09

Burdensome Agreements

87

7.10

Use of Proceeds

87

7.11

Financial Covenants

87

7.12

Amendments of Organization Documents

88

7.13

Accounting Changes

88

7.14

Prepayments, Etc. of Indebtedness

88

7.15

Amendment, Etc. of Indebtedness

88

7.16

General Partner

88

7.17

Designation of Senior Debt

89

7.18

Commodity Risk Management Policy

89

7.19

Deposit Accounts

89

 

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

89

8.01

Events of Default

89

8.02

Remedies upon Event of Default

92

8.03

Application of Funds

92

 

 

 

ARTICLE IX ADMINISTRATIVE AGENT

93

9.01

Appointment and Authority

93

9.02

Rights as a Lender

94

9.03

Exculpatory Provisions

94

9.04

Reliance by Administrative Agent

95

9.05

Delegation of Duties

95

9.06

Resignation of Administrative Agent

96

9.07

Non-Reliance on Administrative Agent and Other Lenders

97

9.08

No Other Duties, Etc.

97

9.09

Administrative Agent May File Proofs of Claim

97

9.10

Collateral and Guaranty Matters

98

9.11

Secured Cash Management Agreements and Secured Hedge Agreements

98

 

 

 

ARTICLE X MISCELLANEOUS

99

10.01

Amendments, Etc.

99

10.02

Notices; Effectiveness; Electronic Communications

100

10.03

No Waiver; Cumulative Remedies; Enforcement

103

10.04

Expenses; Indemnity; Damage Waiver

103

10.05

Payments Set Aside

105

10.06

Successors and Assigns

106

10.07

Treatment of Certain Information; Confidentiality

109

10.08

Right of Setoff

110

10.09

Interest Rate Limitation

111

10.10

Counterparts; Integration; Effectiveness

111

10.11

Survival of Representations and Warranties

111

10.12

Severability

111

10.13

Replacement of Lenders

112

10.14

Governing Law; Jurisdiction; Etc.

112

10.15

Waiver of Jury Trial

113

10.16

No Advisory or Fiduciary Responsibility

113

 

iii

--------------------------------------------------------------------------------


 

10.17

Electronic Execution of Assignments and Certain Other Documents

114

10.18

USA PATRIOT Act

114

10.19

ENTIRE AGREEMENT

114

 

 

 

SIGNATURES

S-1

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

2.01

Commitments and Applicable Percentages

5.08(b)

Owned Real Property

5.08(c)

Existing Investments

5.13

Subsidiaries and Other Equity Investments; Loan Parties

5.17

IP Rights

6.12

Guarantors

7.02

Existing Indebtedness

7.09

Burdensome Agreements

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

EXHIBITS

 

 

 

Form of

 

 

 

A

Committed Loan Notice

B

Swing Line Loan Notice

C

Note

D

Compliance Certificate

E-1

Assignment and Assumption

E-2

Administrative Questionnaire

F

Guaranty

G

Security Agreement

H

Secured Cash Management Bank Notice

I

Opinion Matters – Counsel to Loan Parties

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of November 2, 2009,
among FERRELLGAS, L.P., a Delaware limited partnership (the “Borrower”),
FERRELLGAS, INC., a Delaware corporation and sole general partner of the
Borrower (the “General Partner”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer.

 

PRELIMINARY STATEMENTS:

 

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders have indicated their willingness to lend and the L/C Issuers
have indicated their willingness to issue letters of credit, in each case, on
the terms and subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“2004 Fixed Rate Senior Notes” means the $250,000,000 6 ¾% Senior Notes due
May 1, 2014, issued by the Borrower pursuant to the 2008 Indenture.

 

“2004 Indenture” means the Indenture dated as of April 20, 2004 among the
Borrower, Ferrellgas Finance Corp., and U.S. Bank National Association, as
trustee.

 

“2008 Fixed Rate Senior Notes” means the $200,000,000 6 ¾% Senior Notes due
May 1, 2014, issued by the Borrower pursuant to the 2008 Indenture.

 

“2008 Indenture” means the Indenture dated as of August 4, 2008 among the
Borrower, Ferrellgas Finance Corp., and U.S. Bank National Association, as
trustee.

 

“2009 Fixed Rate Senior Notes” means the $300,000,000 9.125% Senior Notes due
October 1, 2017, issued by the Borrower pursuant to the 2009 Indenture.

 

“2009 Indenture” means the Indenture dated as of September 14, 2009 among the
Borrower, Ferrellgas Finance Corp., and U.S. Bank National Association, as
trustee.

 

“Accounts Receivable Securitization” means a financing arrangement involving the
transfer or sale of accounts receivable of the Borrower in the ordinary course
of business through one or more SPEs, the terms of which arrangement do not
impose (a) any recourse or repurchase obligations upon the Borrower or any
Affiliate of the Borrower (other than any such SPE) except to the extent of the
breach of a representation or warranty by the Borrower in connection

 

--------------------------------------------------------------------------------


 

therewith or (b) any negative pledge or Lien on any accounts receivable or other
assets not actually transferred to any such SPE in connection with such
arrangement.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Applicable Fee Rate” means, at any time, 0.50% per annum.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by such Lender’s Commitment at such time. If the commitment of each Lender to
make Revolving Credit Loans and the obligation of the L/C Issuers to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, or if the
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Applicable Rate” means (i) from the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(b) for the fiscal year ending July 31, 2009, 2.75% per annum for
Base Rate Loans and 3.75% per annum for Eurodollar Rate Loans and Letter of
Credit Fees and (ii) thereafter, the applicable percentage per annum set forth
below determined by reference to the Consolidated Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(b):

 

2

--------------------------------------------------------------------------------


 

Applicable Rate

 

 

 

 

 

Eurodollar

 

 

 

 

 

 

 

 

 

Rate //

 

 

 

 

 

 

 

 

 

Standby

 

 

 

Commercial

 

Pricing

 

Consolidated

 

Letters of

 

 

 

Letters of

 

Level

 

Leverage Ratio

 

Credit

 

Base Rate

 

Credit

 

 

 

 

 

 

 

 

 

 

 

1

 

<3.0:1

 

3.50

%

2.50

%

2.750

%

2

 

>3.0:1 but <3.5:1

 

3.75

%

2.75

%

2.875

%

3

 

>3.5:1 but <4.0:1

 

4.00

%

3.00

%

3.000

%

4

 

>4.0:1

 

4.25

%

3.25

%

3.125

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 4 shall apply, in each case as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and in each case shall remain in effect until the date on
which such Compliance Certificate is delivered.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

“Appropriate Lender” means, at any time, (a) a Lender that has a Commitment or
holds a Revolving Credit Loan at such time, (b) with respect to the Letter of
Credit Sublimit, (i) the applicable L/C Issuer and (ii) if any Letters of Credit
have been issued pursuant to Section 2.03(a), the Lenders and (c) with respect
to the Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Lenders.

 

“Approved Interest Counterparty” means a counterparty to an interest rate Swap
Contract that either (a) is a Hedge Bank, or (b) is a Person whose senior
unsecured long-term debt obligations are rated BBB- or higher by S&P and Baa3 or
higher by Moody’s.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means, collectively, Banc of America Securities LLC and Wells Fargo
Securities, LLC, in their capacities as lead arrangers.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet

 

3

--------------------------------------------------------------------------------


 

of such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended July 31, 2008, and
the related consolidated statements of income or operations, partners’ capital
and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Available Cash” has the meaning given to such term in the Partnership
Agreement, as amended to and including April 7, 2004, provided, that
(a) Available Cash shall not include any Net Proceeds of Asset Sales in excess
of an aggregate amount of $10,000,000 made during any fiscal year of the
Borrower, (b) investments, loans and other contributions to a Non-Recourse
Subsidiary or Unrestricted Subsidiary are to be treated as “cash disbursements”
when made for purposes of determining the amount of Available Cash, and (c) cash
receipts of a Non-Recourse Subsidiary or Unrestricted Subsidiary shall not
constitute cash receipts of the Borrower for purposes of determining the amount
of Available Cash until cash is actually distributed by such Non-Recourse
Subsidiary or Unrestricted Subsidiary to the Borrower or a Restricted
Subsidiary.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
commitment of each Lender to make Revolving Credit Loans and of the obligation
of the L/C Issuers to make L/C Credit Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change (i) in such prime rate announced by
Bank of America shall take effect at the opening of business on the day
specified in the public announcement of such change and (ii) in the Eurodollar
Rate described in clause (c) above shall take effect on the date of such change.

 

“Base Rate Loan” means a Revolving Credit Loan that bears interest based on the
Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.

 

4

--------------------------------------------------------------------------------


 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Equivalents” means (a) United States dollars, (b) securities issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality thereof having maturities of not more than eighteen
months from the date of acquisition, (c) certificates of deposit and eurodollar
time deposits with maturities of six months or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding six months and
overnight bank deposits, in each case with any Lender or with any other domestic
commercial bank that is a member of the Federal Reserve System having capital
and surplus in excess of $500 million, (d) repurchase obligations with a term of
not more than seven days for underlying securities of the types described in
clauses (b) and (c) entered into with any financial institution meeting the
qualifications specified in clause (c) above, (e) commercial paper or direct
obligations of a Person, provided such Person has publicly outstanding debt
having the highest short-term rating obtainable from Moody’s or S&P and provided
further that such commercial paper or direct obligation matures within 270 days
after the date of acquisition, and (f) investments in money market funds all of
whose assets consist of securities of the types described in the foregoing
clauses (a) through (e).

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Cash Management Agreement.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means the occurrence of any of the following events: (a) the
sale, lease, conveyance or other disposition of all or substantially all of the
Borrower’s assets to any Person or group (as such term is used in
Section 13(d)(3) of the Securities Exchange Act of 1934) other than James E.
Ferrell, the Ferrell Related Parties and any Person of which James E. Ferrell
and the Ferrell Related Parties beneficially own in the aggregate 51% or more of
the voting Equity Interests (or if such Person is a partnership, 51% or more of
the general partner

 

5

--------------------------------------------------------------------------------


 

interests), (b) the liquidation or dissolution of the Borrower or the General
Partner, (c) the occurrence of any transaction, the result of which is that
James E. Ferrell and the Ferrell Related Parties beneficially own in the
aggregate, directly or indirectly, less than 51% of the total voting power
entitled to vote for the election of directors of the General Partner, or
(d) the occurrence of any transaction, the result of which is that the General
Partner is no longer the sole general partner of the Borrower.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all of the property that is or is intended under the terms of
the Collateral Documents to be subject to Liens in favor of the Administrative
Agent for the benefit of the Secured Parties.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, each of the mortgages, collateral
assignments, Security Agreement Supplements, security agreements, pledge
agreements or other similar agreements delivered to the Administrative Agent
pursuant to Section 6.12, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Credit Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing,
(b) a conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A.

 

“Commodity Risk Management Policy” means the Amended and Restated Commodity Risk
Management Policy as of July 14, 2008 of the MLP and the Borrower, as amended
from time to time in compliance with Section 7.18.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period plus
(a) the following, to the extent deducted in calculating such Consolidated Net
Income: (i) any extraordinary loss (including expenses related to the early
extinguishment of Indebtedness) plus any net loss realized in connection with an
asset sale, (ii) the provision for Taxes based on income or profits of the
Borrower and the Restricted Subsidiaries, (iii) the Consolidated Interest
Charges for such period,

 

6

--------------------------------------------------------------------------------


 

whether paid or accrued (including amortization of original issue discount,
non-cash interest payments and the interest component of any payments associated
with Attributable Indebtedness in respect of Capital Leases and net payments (if
any) pursuant to Swap Contracts in respect of interest rates), (iv) the
depreciation and amortization charges (including amortization of goodwill and
other intangibles but excluding amortization of prepaid cash expenses that were
paid in a prior period), and (v) other non-recurring expenses reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period (including those related to Dispositions and those resulting from
the requirements of SFAS 133), plus (b) to the extent deducted in calculating
such Consolidated Net Income, non-cash employee compensation expenses of the
Borrower and the Restricted Subsidiaries, minus (c) to the extent included in
calculating such Consolidated Net Income, all non-cash items increasing
Consolidated Net Income (including those related to Dispositions and those
resulting from the requirements of SFAS 133), in each case in this definition of
or by the Borrower and its Restricted Subsidiaries for such Measurement Period,
without duplication on a consolidated basis and determined in accordance with
GAAP.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
outstanding obligations evidenced by bonds, debentures, notes, loan agreements
or other similar instruments, (b) all outstanding purchase money Indebtedness,
(c) all outstanding obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), (d) all outstanding Attributable Indebtedness, (e) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (d) above of Persons other than the
Borrower or any Restricted Subsidiary, and (f) all outstanding Indebtedness of
the types referred to in clauses (a) through (e) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Borrower or a Restricted Subsidiary is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to the Borrower or such Restricted Subsidiary; provided that, for
the avoidance of doubt, “Consolidated Funded Indebtedness” shall not include any
obligations of such Person in respect of Accounts Receivable Securitizations
permitted by Sections 7.02(h) and 7.05(f).

 

“Consolidated Funded Senior Secured Indebtedness” means, as of any date of
determination, for the Borrower and its Restricted Subsidiaries on a
consolidated basis, Consolidated Funded Indebtedness, but excluding any such
Indebtedness that is not secured by any Liens.

 

“Consolidated Interest Charges” means, with respect to the Borrower and the
Restricted Subsidiaries for any Measurement Period, on a consolidated basis, the
sum of (a) all interest, fees (including Letter of Credit fees), charges and
related expenses paid or payable (without duplication) by the Borrower and the
Restricted Subsidiaries for that period to the Lenders hereunder or to any other
lender in connection with borrowed money (including capitalized interest) or the
deferred purchase price of assets that are considered “interest expense” under
GAAP, plus (b) the portion of rent paid or payable (without duplication) by the
Borrower and the Restricted Subsidiaries for that period under Capital Leases
that should be treated as interest in

 

7

--------------------------------------------------------------------------------


 

accordance with Financial Accounting Standards Board Statement No. 13, on a
consolidated basis.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case, of or by the Borrower and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period. In the
event that the Borrower or any of the Restricted Subsidiaries (i) incurs,
assumes or guarantees any Indebtedness (other than revolving credit borrowings
including, with respect to the Borrower, the Loans and other than Indebtedness
under the Accounts Receivable Securitizations permitted by this Agreement), or
(ii) redeems or repays any Indebtedness (excluding Indebtedness under the
Accounts Receivable Securitizations permitted by this Agreement), in any case
subsequent to the commencement of the Measurement Period but prior to the date
of the event for which the calculation of the Consolidated Interest Coverage is
made (the “Interest Coverage Ratio Calculation Date”), then the Consolidated
Interest Coverage shall be calculated giving pro forma effect to such
incurrence, assumption, guarantee, redemption or repayment of Indebtedness as if
the same had occurred at the beginning of the applicable reference period.
Furthermore, in the event that the Borrower or any of the Restricted
Subsidiaries consummates a purchase or acquisition permitted under
Section 7.03(h) or a Disposition permitted under Section 7.05(h) during a
Measurement Period or subsequent to the end of such Measurement Period but prior
to the date of the event for which the calculation of the Consolidated Interest
Coverage is made, then the Consolidated Interest Coverage Ratio shall be
calculated giving pro forma effect to such purchase or acquisition or to such
Disposition, as the case may be, as though such transaction occurred on the
first day of such Measurement Period; provided that with respect to the Borrower
and the Restricted Subsidiaries, (a) Consolidated Interest Charges shall be
reduced by amounts attributable to businesses or assets that are so disposed of
or discontinued only to the extent that the obligations giving rise to such
Consolidated Interest Charges would no longer be obligations contributing to the
Consolidated Interest Charges of the Borrower or the Restricted Subsidiaries
subsequent to Interest Coverage Ratio Calculation Date, (b) Consolidated EBITDA
generated by an acquired business or asset of the Borrower or the Restricted
Subsidiaries shall be determined by the actual gross profit (revenues minus
costs of goods sold) of such acquired business or asset during the immediately
preceding number of full fiscal quarters as are in applicable Measurement Period
minus the pro forma expenses that would have been incurred by the Borrower and
the Restricted Subsidiaries in the operation of such acquired business or asset
during such period computed on the basis of (i) personnel expenses for employees
retained by the Borrower and the Restricted Subsidiaries in the operation of the
acquired business or asset and (ii) non-personnel costs and expenses incurred by
the Borrower and the Restricted Subsidiaries on a per gallon basis in the
operation of the Borrower’s business at similarly situated Borrower facilities,
and (c) in connection with any Material Acquisition, in lieu of the pro forma
adjustments provided in the immediately preceding clauses (a) and (b), if
requested by the Borrower, Consolidated Interest Charges and Consolidated EBITDA
may be subject to such pro forma adjustments reasonably acceptable to the
Administrative Agent.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries on a consolidated basis
for the most recently completed Measurement Period. In the event that the
Borrower or any of the Restricted Subsidiaries (i)

 

8

--------------------------------------------------------------------------------


 

incurs, assumes or guarantees any Indebtedness (other than revolving credit
borrowings including, with respect to the Borrower, the Loans and other than
Indebtedness under the Accounts Receivable Securitizations permitted by this
Agreement) or (ii) redeems or repays any Indebtedness (excluding Indebtedness
under the Accounts Receivable Securitizations permitted by this Agreement), in
any case subsequent to the commencement of the Measurement Period but prior to
the date of the event for which the calculation of the Consolidated Leverage
Ratio is made (the “Leverage Ratio Calculation Date”), then the Consolidated
Leverage Ratio shall be calculated giving pro forma effect to such incurrence,
assumption, guarantee, redemption or repayment of Indebtedness as if the same
had occurred at the beginning of the applicable reference period. Furthermore,
in the event that the Borrower or any of the Restricted Subsidiaries consummates
a purchase or acquisition permitted under Section 7.03(h) or a Disposition
permitted under Section 7.05(h) during a Measurement Period or subsequent to the
end of the Measurement Period but prior to the date of the event for which the
calculation of the Consolidated Leverage Ratio is made, then the Consolidated
Leverage Ratio shall be calculated giving pro forma effect to such purchase or
acquisition or to such Disposition, as the case may be, as though such
transaction occurred on the first day of such Measurement Period; provided that
with respect to the Borrower and the Restricted Subsidiaries, (a) Consolidated
Funded Indebtedness shall be reduced by amounts attributable to businesses or
assets that are so disposed of or discontinued only to the extent that the
Indebtedness included in such Consolidated Funded Indebtedness would no longer
be obligations of the Borrower or the Restricted Subsidiaries subsequent to the
Leverage Ratio Calculation Date, (b) Consolidated EBITDA generated by an
acquired business or asset of the Borrower or the Restricted Subsidiaries shall
be determined by the actual gross profit (revenues minus costs of goods sold) of
such acquired business or asset during the immediately preceding number of full
fiscal quarters as are in applicable Measurement Period minus the pro forma
expenses that would have been incurred by the Borrower and the Restricted
Subsidiaries in the operation of such acquired business or asset during such
period computed on the basis of (i) personnel expenses for employees retained by
the Borrower and the Restricted Subsidiaries in the operation of the acquired
business or asset and (ii) non-personnel costs and expenses incurred by the
Borrower and the Restricted Subsidiaries on a per gallon basis in the operation
of the Borrower’s business at similarly situated Borrower facilities, and (c) in
connection with any Material Acquisition, in lieu of the pro forma adjustments
provided in the immediately preceding clauses (a) and (b), if requested by the
Borrower, Consolidated Funded Indebtedness and Consolidated EBITDA may be
subject to such pro forma adjustments reasonably acceptable to the
Administrative Agent.

 

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Restricted Subsidiaries on a consolidated
basis for the most recently completed Measurement Period; provided that
Consolidated Net Income shall exclude (a) extraordinary gains for such
Measurement Period, (b) the net income of any Restricted Subsidiary during such
Measurement Period to the extent that the declaration or payment of dividends or
similar distributions by such Restricted Subsidiary of such income is not
permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Restricted Subsidiary during
such Measurement Period, except that the Borrower’s equity in any net loss of
any such Restricted Subsidiary for such Measurement Period shall be included in
determining Consolidated Net Income, and (c) any income (or loss) for such
Measurement Period of any Person if such Person is not a Restricted Subsidiary,
except that the Borrower’s equity in the net income of any such Person for such
Measurement Period

 

9

--------------------------------------------------------------------------------


 

shall be included in Consolidated Net Income up to the aggregate amount of cash
actually distributed by such Person during such Measurement Period to the
Borrower or a Restricted Subsidiary as a dividend or other distribution (and in
the case of a dividend or other distribution to a Restricted Subsidiary, such
Restricted Subsidiary is not precluded from further distributing such amount to
the Borrower as described in clause (b) of this proviso); provided further that,
Consolidated Net Income shall include extraordinary losses for such Measurement
Period and exclude the cumulative effect of a change in accounting principles.

 

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Senior Secured Indebtedness
as of such date to (b) Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries on a consolidated basis for the most recently completed Measurement
Period. In the event that the Borrower or any of the Restricted Subsidiaries
(i) incurs, assumes or guarantees any Consolidated Funded Senior Secured
Indebtedness (other than revolving credit borrowings including, with respect to
the Borrower, the Loans) or (ii) redeems or repays any such Indebtedness, in any
case subsequent to the commencement of the Measurement Period but prior to the
date of the event for which the calculation of the Consolidated Senior Secured
Leverage Ratio is made (the “Senior Leverage Ratio Calculation Date”), then the
Consolidated Senior Secured Leverage Ratio shall be calculated giving pro forma
effect to such incurrence, assumption, guarantee, redemption or repayment of
Indebtedness as if the same had occurred at the beginning of the applicable
reference period. Furthermore, in the event that the Borrower or any of the
Restricted Subsidiaries consummates a purchase or acquisition permitted under
Section 7.03(h) or a Disposition permitted under Section 7.05(h) during a
Measurement Period or subsequent to the end of the Measurement Period but prior
to the date of the event for which the calculation of the Consolidated Senior
Secured Leverage Ratio is made, then the Consolidated Senior Secured Leverage
Ratio shall be calculated giving pro forma effect to such purchase or
acquisition or to such Disposition, as the case may be, as though such
transaction occurred on the first day of such Measurement Period; provided that
with respect to the Borrower and the Restricted Subsidiaries, (a) Consolidated
Funded Senior Secured Indebtedness shall be reduced by amounts attributable to
businesses or assets that are so disposed of or discontinued only to the extent
that the Consolidated Funded Indebtedness included in such Consolidated Funded
Senior Secured Indebtedness would no longer be obligations of the Borrower or
the Restricted Subsidiaries subsequent to the Senior Leverage Ratio Calculation
Date, (b) Consolidated EBITDA generated by an acquired business or asset of the
Borrower or the Restricted Subsidiaries shall be determined by the actual gross
profit (revenues minus costs of goods sold) of such acquired business or asset
during the immediately preceding number of full fiscal quarters as are in
applicable Measurement Period minus the pro forma expenses that would have been
incurred by the Borrower and the Restricted Subsidiaries in the operation of
such acquired business or asset during such period computed on the basis of
(i) personnel expenses for employees retained by the Borrower and the Restricted
Subsidiaries in the operation of the acquired business or asset and
(ii) non-personnel costs and expenses incurred by the Borrower and the
Restricted Subsidiaries on a per gallon basis in the operation of the Borrower’s
business at similarly situated Borrower facilities, and (c) in connection with
any Material Acquisition, in lieu of the pro forma adjustments provided in the
immediately preceding clauses (a) and (b), if requested by the Borrower,
Consolidated Funded Senior Secured Indebtedness and Consolidated EBITDA may be
subject to such pro forma adjustments reasonably acceptable to the
Administrative Agent.

 

10

--------------------------------------------------------------------------------


 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to the Obligations (other than
Obligations constituting Letter of Credit Fees), an interest rate equal to
(i) the Base Rate plus (ii) the Applicable Rate, if any, applicable to Base Rate
Loans plus (iii) 2% per annum; provided, however, that with respect to a
Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum, and (b) when used with respect to Letter of Credit Fees, a
rate equal to the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans (unless the subject of a good faith dispute),
participations in L/C Obligations or participations in Swing Line Loans required
to be funded by it hereunder within one Business Day of the date required to be
funded by it hereunder, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute, or (c) has been deemed insolvent or become the subject of
a bankruptcy or insolvency proceeding, in each case as reasonably determined by
the Administrative Agent.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

11

--------------------------------------------------------------------------------


 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment

 

12

--------------------------------------------------------------------------------


 

as a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

“Eurodollar Rate” means:

 

(a) with respect to each Eurodollar Rate Loan, for any Interest Period with
respect to a Eurodollar Rate Loan, the rate per annum equal to (i) the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or if
such publication is unavailable, such other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii), if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted by Bank of America and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and

 

(b) for any interest calculation with respect to a Base Rate Loan, the rate per
annum equal to (i) BBA LIBOR, at approximately 11:00 a.m. (London time)
determined daily on each Business Day (or as to any day that is not a London
Banking Day, on the next preceding London Banking Day) for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
by Bank of America and with a term equal to one month would be offered by Bank
of America’s London Branch to major banks in the London interbank Eurodollar
market at their request at the date and time of determination.

 

“Eurodollar Rate Loan” means a Revolving Credit Loan that bears interest at a
rate based on the Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending

 

13

--------------------------------------------------------------------------------


 

Office is located, (b) any branch profits taxes imposed by the United States or
any similar tax imposed by any other jurisdiction in which the Borrower is
located, (c) any backup withholding tax that is required by the Code to be
withheld from amounts payable to a Lender that has failed to comply with clause
(A) of Section 3.01(e)(ii), and (d) in the case of a Foreign Lender (other than
an assignee pursuant to a request by the Borrower under Section 10.13), any
United States withholding tax that (i) is required to be imposed on amounts
payable to such Foreign Lender pursuant to the Laws in force at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or
(ii) is attributable to such Foreign Lender’s failure or inability (other than
as a result of a Change in Law) to comply with clause (B) of
Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a).

 

“Existing Credit Agreement” means that certain Fifth Amended and Restated Credit
Agreement dated as of April 22, 2005 among the Borrower, the General Partner,
Bank of America, N.A., as administrative agent, and a syndicate of lenders, as
amended or supplemented to the date hereof.

 

“Existing Letters of Credit” means the letters of credit issued pursuant to the
Existing Credit Agreement that are outstanding on the date hereof.

 

“Facility” means, at any time, the amount of the Aggregate Commitments at such
time.

 

“FCI ESOT” means the employee stock ownership trust of Ferrell Companies, Inc.
organized under Section 4975(e)(7) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated August 24, 2009 among the
Borrower, the Administrative Agent, the Arranger, Wells Fargo Bank, N.A.,
JPMorgan Chase Bank, N.A., and J.P. Morgan Securities Inc.

 

“Ferrell Related Parties” means collectively (a) the spouse or any lineal
descendant of James E. Ferrell, (b) any trust for his benefit or for the benefit
of his spouse or any such lineal descendants, (c) any corporation, partnership
or other entity in which James E. Ferrell and/or such other Persons referred to
in the foregoing clauses (a) and (b) are the direct record and beneficial owners
of all of the voting and nonvoting Equity Interests, (d) the FCI ESOT, (e) any
participant in the FCI ESOT whose ESOT account has been allocated shares of
Ferrell

 

14

--------------------------------------------------------------------------------


 

Companies, Inc, (f) Ferrell Companies, Inc., as long as it is controlled by, and
is at least seventy-five percent (75%) owned by, any Persons described in the
preceding clauses (a) through (e), or (g) any wholly-owned Subsidiary of Ferrell
Companies, Inc., as long as it is controlled by, and is at least seventy-five
percent (75%) owned by, any Persons described in the preceding clauses
(a) through (e).

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of an L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“General Partner” has the meaning specified in the introductory paragraph
hereto.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any

 

15

--------------------------------------------------------------------------------


 

assets of such Person securing any Indebtedness or other obligation of any other
Person, whether or not such Indebtedness or other obligation is assumed by such
Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

 

“Guarantors” means, collectively, the General Partner, the Restricted
Subsidiaries of the Borrower listed on Schedule 6.12 and each other Restricted
Subsidiary of the Borrower that shall be required to execute and deliver a
guaranty or guaranty supplement pursuant to Section 6.12.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the Secured
Parties, substantially in the form of Exhibit F, together with each other
guaranty and guaranty supplement delivered pursuant to Section 6.12.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that, at the time it enters into an interest rate
Swap Contract with the Borrower, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Swap Contract.

 

“Impacted Lender” means a Defaulting Lender or a Lender as to which (a) the
Administrative Agent or an L/C Issuer has a good faith belief that the Lender
has defaulted in fulfilling its obligations under one or more other syndicated
credit facilities or (b) an entity that Controls the Lender has been deemed
insolvent or become subject to a bankruptcy or other similar proceeding, as
reasonably determined by the Administrative Agent.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                  all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 the maximum amount of all direct or
contingent obligations of such Person arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

16

--------------------------------------------------------------------------------


 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business on ordinary terms);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                    all Attributable Indebtedness in respect
of Capitalized Leases and Synthetic Lease Obligations of such Person;

 

(g)                                 all obligations of such Person in respect of
Accounts Receivable Securitizations; and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intellectual Property Security Agreement” has the meaning specified in
Section 4.01(a)(iv).

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan or Swing Line Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice or such
other period that is twelve months or less requested by the Borrower and
consented to by all the Appropriate Lenders; provided that:

 

(a)                                  any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such

 

17

--------------------------------------------------------------------------------


 

Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment; provided that the amount of any Investment shall be deemed reduced
by any net return of capital realized during such period upon the sale,
repayment or other liquidation of such Investment (determined in accordance with
GAAP, but without regard to any amounts received during such period as earnings
on such Investment (in the form of interest, or of dividends not constituting a
return of capital, or otherwise) or as loans from any Person in whom such
Investment has been made).

 

“IP Rights” has the meaning specified in Section 5.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Restricted Subsidiary) or in
favor of an L/C Issuer and relating to such Letter of Credit.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case having
the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

18

--------------------------------------------------------------------------------


 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuance Sublimit” means, with respect to an L/C Issuer, the maximum amount
of L/C Obligations that such L/C Issuer has agreed to incur pursuant to this
Agreement in such capacity, as such amount is mutually agreed to by
Administrative Agent, the Borrower, and such L/C Issuer. The initial L/C
Issuance Sublimit with respect to Bank of America is the amount of $150,000,000
and with respect to PNC Bank, N.A. is the amount of $50,000,000.

 

“L/C Issuers” means (a) Bank of America and (b) PNC Bank, N.A. each in their
respective in its capacities as an issuer of Letters of Credit hereunder, or any
successor issuers of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to $200,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Facility.

 

19

--------------------------------------------------------------------------------


 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan or a Swing Line Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter, and (f) each Issuer
Document.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Acquisition” has the meaning specified in Section 7.03(h)(iii).

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of the Borrower or the Borrower and its Subsidiaries
taken as a whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

 

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party which either (a) involves aggregate consideration payable
to or by such Person of $10,000,000 or more in any year or (b) the breach
thereof by any party thereto could reasonably be expected to result in a
Material Adverse Effect.

 

“Maturity Date” means November 2, 2012; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.

 

“MLP” means Ferrellgas Partners, L.P., a Delaware limited partnership and the
sole limited partner of the Borrower.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

20

--------------------------------------------------------------------------------


 

“Net Proceeds of Asset Sale” means the aggregate cash proceeds received by the
Borrower or any of the Restricted Subsidiaries in respect of any Disposition
made pursuant to Section 7.05(h), net of the direct costs relating to such
Disposition (including legal, accounting and investment banking fees, and sales
commissions) and any relocation expenses incurred as a result thereof, taxes
paid or payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements), and amounts required to
be applied to the repayment of Indebtedness secured by a Lien on the asset or
assets the subject of such Disposition.

 

“Non-Recourse Subsidiary” means any Person that would otherwise be a Subsidiary
of the Borrower but is designated as a Non-Recourse Subsidiary in a resolution
of the Board of Directors of the General Partner, so long as each of the
following remains true: (a) no portion of the Indebtedness or any other
obligation (contingent or otherwise) of such Person (i) is a contingent
obligation of the Borrower or any of its Restricted Subsidiaries, (ii) is
recourse to or obligates the Borrower or any of its Restricted Subsidiaries in
any way or (iii) is secured by any property or asset of the Borrower or any of
its Restricted Subsidiaries, directly or indirectly, contingently or otherwise,
(b) neither the Borrower nor any of its Subsidiaries has any contract,
agreement, arrangement or understanding or is subject to an obligation of any
kind, written or oral, with such Person other than on terms no less favorable to
the Borrower and its Subsidiaries than those that might be obtained at the time
from persons who are not Affiliates of the Borrower, (c) neither the Borrower
nor any of its Subsidiaries has any obligation with respect to such Person
(i) to subscribe for additional shares of Equity Interests therein or
(ii) maintain or preserve such Person’s financial condition or to cause such
Person to achieve certain levels of operating or other financial results,
(d) such Person has no more than $1,000 of assets at the time of such
designation, and (e) such Person takes steps designed to assure that neither the
Borrower nor any of its Subsidiaries will be liable for any portion of the
Indebtedness or other obligations of such Person, including maintenance of a
corporate or limited partnership structure and observance of applicable
formalities such as regular meetings and maintenance of minutes, a substantial
and meaningful capitalization and the use of a corporate or partnership name,
trade name or trademark not misleadingly similar to those of the Borrower.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Revolving Credit Loans or Swing Line Loans, as the case may be, made
by such Lender, substantially in the form of Exhibit C.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or Letter of Credit, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the

 

21

--------------------------------------------------------------------------------


 

certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (a) with respect to Revolving Credit Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans and Swing Line Loans, as the case may be, occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Partnership Agreement” shall mean the Third Amended and Restated Agreement of
Limited Partnership of the Borrower dated April 7, 2004, as amended from time to
time in accordance with the terms of this Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Amount” means an amount equal to the lesser of (a) $500,000,000 and
(b) if the 2009 Indenture, the 2008 Indenture, the 2004 Indenture is still in
effect, the amount of Indebtedness as the Borrower would be permitted to incur
under the 2009 Indenture, 2008 Indenture or 2004 Indenture.

 

“Permitted Commodity Swap Contract” means any Swap Contract entered into by the
Borrower with a counterparty in respect of commodities, provided that such Swap
Contract is (or was) entered into in compliance with the terms and provisions of
the Commodity Risk Management Policy.

 

22

--------------------------------------------------------------------------------


 

“Permitted Interest Swap Contract” means any Swap Contract entered into by the
Borrower with an Approved Interest Counterparty in respect of interest rates,
provided that (i) the aggregate notional principal amount of indebtedness
subject to all such Swap Contracts must not exceed $200,000,000 at any time, and
(ii) such Swap Contract must not relate to periods of time associated with such
indebtedness after the date that is two years following the Maturity Date.

 

“Permitted Liens” means the Liens permitted under Section 7.01.

 

“Permitted Unsecured Debt” means Indebtedness in respect of senior unsecured
notes (whether issued under a loan agreement or indenture) issued by the
Borrower from time to time, that complies with all of the following
requirements:

 

(a)                                  such Indebtedness is and shall remain
unsecured at all times;

 

(b)                                 no scheduled payment of principal, scheduled
mandatory redemption or scheduled sinking fund payment of such Indebtedness is
due on or before the Maturity Date (as in effect at the time the agreement or
indenture governing such Indebtedness is entered into); provided that such
Indebtedness may be prepaid in connection with a refinancing thereof with other
Indebtedness that is permitted by this Agreement;

 

(c)                                  the agreement or indenture governing such
Indebtedness must not contain (x) financial maintenance covenants stricter than,
or in addition to, those in this Agreement (as in effect at the time the
agreement or indenture governing such Indebtedness is entered into), or
(y) other covenants or “events of default” that are less favorable to or more
restrictive upon (in each case, in any material respect) the Borrower or any
Guarantor than those contained in the Loan Documents (as in effect at the time
the agreement or indenture governing such Indebtedness is entered into),
provided that the inclusion of any other covenant (other than Prohibited
Covenants) that is reasonable and customary with respect to such type of debt
and that is not found in the Loan Documents, other than the Issuer Documents,
(in each case, as in effect at the time the agreement or indenture governing
such Indebtedness is entered into) shall not be deemed to be more restrictive
for purposes of this clause; and

 

(d)                                 on each date on which such Indebtedness is
issued (in this definition defined as a “Date of Issuance”) and immediately
after giving effect to such Indebtedness the Borrower is in compliance on a pro
forma basis with Section 7.11, calculated for the most recent four fiscal
quarter period for which the financial statements described in
Section 6.01(a) and (b) are available to the Lenders;

 

(e)                                  no Default or Event of Default exists on
the Date of Issuance or will occur as a result of the issuance of the notes
evidencing such Indebtedness;

 

(f)                                    such Indebtedness is not guaranteed by
any Person which is not a Guarantor of all of the Obligations; and

 

(g)                                 the Borrower shall have delivered to the
Administrative Agent a certificate in reasonable detail reflecting compliance
with the foregoing requirements.

 

23

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledged Debt” has the meaning specified in Section 1.3 of the Security
Agreement.

 

“Pledged Deposit Accounts” has the meaning specified in Section 1.3 of the
Security Agreement.

 

“Pledged Equity” has the meaning specified in Section 1.3 of the Security
Agreement.

 

“Prohibited Covenants” means (a) covenants that restrict the ability to grant
liens in favor of the Administrative Agent to secure the Obligations up to a
principal amount equal to the Permitted Amount; (b) covenants that restrict the
ability of the Borrower to borrow up to the Permitted Amount under this
Agreement or have Swap Contracts permitted under this Agreement; (c) covenants
that require the Borrower to prepay the applicable Permitted Unsecured Debt and
prohibit the Borrower from prepaying the Obligations; and (d) covenants that
require the use of specific cash flows or asset sale proceeds to prepay the
applicable Permitted Unsecured Debt and prohibit the Borrower from prepaying the
Obligations with such cash flow or proceeds.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Reinvestment” means, for any Person, capital expenditures in connection with
the present and related business of such Person.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk

 

24

--------------------------------------------------------------------------------


 

participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition) and
(b) aggregate unused Commitments; provided that the unused Commitment of, and
the portion of the Total Outstandings held or deemed held by, any Impacted
Lender shall be excluded for purposes of making a determination of Required
Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, director of finance, treasurer, assistant treasurer or
controller of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Person or any of its Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment, and (b) any optional payment (whether in cash,
securities or other property), including any sinking fund payment or similar
deposit, to prepay, purchase, redeem, retire, acquire, cancel, terminate,
defease or refinance the 2004 Fixed Rate Senior Notes, the 2008 Fixed Rate
Senior Notes, or the 2009 Fixed Rate Senior Notes.

 

“Restricted Subsidiary” means each Subsidiary of the Borrower (including any
newly acquired or formed Subsidiary of the Borrower after the date hereof),
excluding any such Subsidiary that is either an SPE or an Unrestricted
Subsidiary.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank and that
is designated as a “Secured Cash Management Agreement” by delivery to the
Administrative Agent of a written Secured Cash Management Bank Notice,
appropriately completed and signed by a Responsible Officer of the General
Partner.

 

25

--------------------------------------------------------------------------------


 

“Secured Cash Management Bank” means any Cash Management Bank that is party to a
Secured Cash Management Agreement; provided that if such Person ceases to be a
Lender hereunder or an Affiliate of a Lender Party hereunder, this definition
shall only include such Person with respect to Secured Cash Management
Agreements entered into during or prior to the time such Person was a Lender or
an Affiliate of a Lender.

 

“Secured Cash Management Bank Notice” means a notice by the Borrower of the
designation of a Secured Cash Management Agreement, which shall be substantially
in the form of Exhibit H.

 

“Secured Cash Management Obligations” means all debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Secured Cash
Management Agreement (or any document or instrument relating thereto) whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

 

“Secured Hedge Agreement” means any interest rate Swap Contract that is entered
into by and between the Borrower and any Hedge Bank.

 

“Secured Hedge Obligations” means all debts, liabilities (including amounts due
upon termination), obligations, covenants and duties of, any Loan Party arising
under any Secured Hedge Agreement (or any document or instrument relating
thereto) whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

 

“Secured Obligations” means (a) all Obligations, (b) all Secured Cash Management
Obligations, and (c) all Secured Hedge Obligations.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Secured Cash Management Banks, the Hedge Banks, each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.05, and the other Persons the Secured Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.

 

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

 

“Security Agreement Supplement” has the meaning specified in Section 1.3 of the
Security Agreement.

 

“Securitization Assets” means accounts receivable owed to the Borrower or any
Restricted Subsidiary, all collateral (if any) securing such accounts
receivable, all contracts and contract rights in respect thereof, all guarantees
in respect thereof, all proceeds thereof, and other

 

26

--------------------------------------------------------------------------------


 

assets that are of the type customarily transferred in connection with a
securitization, factoring, or monetization of similar assets and which are sold,
transferred or otherwise conveyed (or purported to be sold, transferred or
otherwise conveyed) by the Borrower or any Restricted Subsidiary to an SPE in
connection with Accounts Receivable Securitizations permitted hereunder.

 

“Securitization Subordinated Note” means the Subordinated Note dated April 15,
2009 made by Ferrellgas Receivables, LLC, a Delaware limited liability company,
payable to the order of the Borrower.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the present value of the aggregate liabilities (including
contingent liabilities) of such Person, (b) such Person does not intend to, and
does not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature, (c) such Person is not
engaged in business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s property would constitute an
unreasonably small capital, and (d) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“SPE” means any special purpose Non-Recourse Subsidiary of the Borrower
established in connection with Accounts Receivable Securitizations permitted by
Section 7.02 and 7.05.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules,

 

27

--------------------------------------------------------------------------------


 

a “Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Facility. The Swing Line Sublimit is part of, and not in addition to,
the Facility.

 

“Synthetic Lease” means each arrangement, however described, under which the
obligor accounts for its interest in the property covered thereby under GAAP as
lessee of a lease which is not a capital lease under GAAP and accounts for its
interest in the property covered thereby for Federal income tax purposes as the
owner.

 

“Synthetic Lease Obligation” means, as to any Person with respect to any
Synthetic Lease at any time of determination, the amount of the liability of
such Person in respect of such Synthetic Lease that would (if such lease was
required to be classified and accounted for as a capital lease on a balance
sheet of such Person in accordance with GAAP) be required to be capitalized on
the balance sheet of such Person at such time.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means $25,000,000.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

28

--------------------------------------------------------------------------------


 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Subsidiary” means any of (a) Ferrellgas Receivables, LLC, a
Delaware limited liability company, (b) Ferrellgas Real Estate, Inc., a Delaware
corporation, (c) Uni Asia Ltd., a Seychelles limited company, (d) Blue Rhino
Canada, Inc., a Delaware corporation, and (e) Ferrellgas Finance Corp., a
Delaware corporation.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (x) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (y) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (b) the then outstanding principal amount of such
Indebtedness; provided, however, that with respect to any revolving
Indebtedness, the foregoing calculation of Weighted Average Life to Maturity
shall be determined based upon the total available commitments and the required
reductions of commitments in lieu of the outstanding principal amount and the
required payments of principal, respectively.

 

“Wholesale Accounts Receivable” means all “accounts” in which a Loan Party has
any interest arising from the sale of “inventory” (as such terms are defined in
the UCC), including all such accounts (a) relating to sales of inventory by the
Loan Parties under the trade name “Blue Rhino”, and (b) relating to wholesale
sales of inventory by any Loan Party; provided that such accounts shall not
include any such accounts that are sold pursuant to an Accounts Receivable
Securitization permitted by Sections 7.02(h) and 7.05(f).

 

1.02                        Other Interpretive Provisions. With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the

 

29

--------------------------------------------------------------------------------


 

corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.

 

(a)                                 Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.

 

(b)                                 Changes in GAAP. If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents

 

30

--------------------------------------------------------------------------------


 

required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

 

1.04                        Rounding. Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Times of Day. Unless otherwise specified, all
references herein to times of day shall be references to Central time (daylight
or standard, as applicable).

 

1.06                        Letter of Credit Amounts. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        The Loans. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a
“Revolving Credit Loan”) to the Borrower from time to time, on any Business Day
during the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Revolving Credit Borrowing, (i) the Total Revolving
Credit Outstandings shall not exceed the Facility, and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Revolving Credit Loans may be Base Rate Loans
or Eurodollar Rate Loans, as further provided herein.

 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Each Revolving Credit Borrowing, each
conversion of Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
12:00 noon (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans; provided,

 

31

--------------------------------------------------------------------------------


 

however, that if the Borrower wishes to request Eurodollar Rate Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period,” the applicable notice must be received
by the Administrative Agent not later than 12:00 noon four Business Days prior
to the requested date of such Borrowing, conversion or continuation, whereupon
the Administrative Agent shall give prompt notice to the Appropriate Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. Not later than 12:00 noon, three Business Days before the
requested date of such Borrowing, conversion or continuation, the Administrative
Agent shall notify the Borrower (which notice may be by telephone) whether or
not the requested Interest Period has been consented to by all the Lenders. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the General Partner. Each Borrowing of, conversion to or continuation
of Eurodollar Rate Loans shall be in a principal amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Revolving Credit Borrowing, a
conversion of Revolving Credit Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Revolving Credit
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of Loan in
a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Revolving Credit
Loans shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month. Notwithstanding anything to the contrary herein, a Swing Line Loan
may not be converted to a Eurodollar Rate Loan.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage of the applicable Revolving Credit Loans, and if no
timely notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in Section 2.02(a). In the case of a
Revolving Credit Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 3:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,

 

32

--------------------------------------------------------------------------------


 

however, that if, on the date a Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted to another Eurodollar Rate
Loan only on the last day of an Interest Period for such Eurodollar Rate Loan.
During the existence of a Default, no Loans may be requested as, converted to or
continued as Eurodollar Rate Loans without the consent of the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate. At any time that Base Rate Loans are outstanding, the Administrative Agent
shall notify the Borrower and the Lenders of any change in Bank of America’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change.

 

(e)                                  After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than ten Interest Periods in effect.

 

2.03                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment. (i) Subject
to the terms and conditions set forth herein, (A) each L/C Issuer agrees, in
reliance upon the agreements of the Lenders set forth in this Section 2.03,
(1) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit for
the account of the Borrower, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Lenders severally agree to participate
in Letters of Credit issued for the account of the Borrower and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (w) the Total Outstandings shall not exceed the
Aggregate Commitments, (x) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, (y) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit, and (z) the Outstanding Amount
of such L/C Issuer’s L/C Obligations shall not exceed the L/C Issuance Sublimit
for such L/C Issuer. Each request by the Borrower for the issuance or amendment
of a Letter of Credit shall be deemed to be a representation by the Borrower
that the L/C Credit Extension so requested complies with the conditions set
forth in the proviso to the preceding sentence. Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.

 

33

--------------------------------------------------------------------------------


 

(ii)                                  No L/C Issuer shall issue any Letter of
Credit if:

 

(A)                               subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last extension, unless the Required Lenders have
approved such expiry date; or

 

(B)                               the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Lenders have approved such expiry date.

 

(iii)                               No L/C Issuer shall be under any obligation
to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such L/C Issuer from issuing such Letter of Credit, or any Law
applicable to such L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
L/C Issuer shall prohibit, or request that such L/C Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon such L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such L/C Issuer in good faith deems
material to it;

 

(B)                               the issuance of such Letter of Credit would
violate one or more policies of such L/C Issuer applicable to letters of credit
generally;

 

(C)                               such Letter of Credit is to be denominated in
a currency other than Dollars;

 

(D)                               a default of any Lender’s obligations to fund
under Section 2.03(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless such L/C Issuer has entered into arrangements reasonably
satisfactory to such L/C Issuer, provided that the Borrower and the L/C Issuers
agree that cash collateral shall constitute satisfactory arrangements, with the
Borrower or such Lender to eliminate such L/C Issuer’s risk with respect to such
Lender; or

 

(E)                                any Lender is at such time an Impacted Lender
hereunder, unless such L/C Issuer has entered into arrangements reasonably
satisfactory to such L/C Issuer, provided that the Borrower and the L/C Issuers
agree that cash collateral shall constitute satisfactory arrangements, with the
Borrower or such Lender to eliminate such L/C Issuer’s risk with respect to such
Lender.

 

(iv)                              No L/C Issuer shall be obligated to amend any
Letter of Credit if the L/C Issuer would not be permitted at such time to issue
such Letter of Credit in its amended form under the terms hereof.

 

34

--------------------------------------------------------------------------------


 

(v)                                 No L/C Issuer shall be under any obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(vi)                              Each L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit. (i) Each Letter of Credit
shall be issued or amended, as the case may be, upon the request of the Borrower
delivered to applicable the L/C Issuer (with a copy to the Administrative Agent)
in the form of a Letter of Credit Application, appropriately completed and
signed by a Responsible Officer of the General Partner of the Borrower. Such
Letter of Credit Application must be received by the applicable L/C Issuer and
the Administrative Agent not later than 12:00 noon at least two Business Days
(or such later date and time as such L/C Issuer may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be; provided that, if such requested Letter of Credit
will be issued in any of the forms previously approved by the applicable L/C
Issuer and the Administrative Agent, such L/C Issuer shall use its reasonable
efforts to issue such Letter of Credit on the date the Borrower delivers to such
L/C Issuer the Letter of Credit Application relating thereto (but shall have no
liability for failing to accomplish such issuance on such date). In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder, if applicable;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such L/C Issuer may require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed
date of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such L/C Issuer may require.
Additionally, the Borrower shall furnish to the applicable L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the applicable L/C Issuer will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from

 

35

--------------------------------------------------------------------------------


 

the Borrower and, if not, such L/C Issuer will provide the Administrative Agent
with a copy thereof. Unless the applicable L/C Issuer has received written
notice from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, such L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with such L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the applicable L/C Issuer shall, if
consistent with the provisions of Section 2.03(a)(ii) and in its reasonable
judgment the issuance would not be otherwise disadvantageous, shall agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Notwithstanding the
above, no L/C Issuer will give any such nonrenewal notice if the conditions
precedent in Section 4.02 have been met and a Responsible Officer of General
Partner has given such L/C Issuer a certificate to such effect, provided that
after giving effect to any automatic extension of a Letter of Credit, the expiry
date of such Letter of Credit will not occur after the Letter of Credit
Expiration Date. Unless otherwise directed by the applicable L/C Issuer, the
Borrower shall not be required to make a specific request to such L/C Issuer for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) such L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the Letter of Credit Expiration Date; provided, however, that
such L/C Issuer shall not permit any such extension if (A) such L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing such L/C Issuer not to permit such extension.

 

(iv)                              If the Borrower so requests in any applicable
Letter of Credit Application, an L/C Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit that permits the automatic
reinstatement of all or a portion of the stated amount thereof

 

36

--------------------------------------------------------------------------------


 

after any drawing thereunder (each, an “Auto-Reinstatement Letter of Credit”).
Unless otherwise directed by the applicable L/C Issuer, the Borrower shall not
be required to make a specific request to such L/C Issuer to permit such
reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) such L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the applicable L/C Issuer to decline to reinstate all
or any portion of the stated amount thereof after a drawing thereunder by giving
notice of such non-reinstatement within a specified number of days after such
drawing (the “Non-Reinstatement Deadline”), such L/C Issuer shall not permit
such reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing such L/C Issuer not to permit such reinstatement.

 

(v)                                 Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable L/C Issuer will also
deliver to the Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations. (i) Upon receipt from the beneficiary of any Letter of Credit of
any notice of a drawing under such Letter of Credit, the applicable L/C Issuer
shall notify the Borrower and the Administrative Agent thereof. Not later than
12:00 noon on the date of any payment by such L/C Issuer under a Letter of
Credit (each such date, an “Honor Date”), the Borrower shall reimburse such L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse the applicable L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender’s Applicable Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Revolving Credit Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Committed Loan Notice).
Any notice given by either L/C Issuer or the Administrative Agent pursuant to
this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the applicable L/C Issuer at the Administrative Agent’s Office in an
amount equal to its Applicable Percentage of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such

 

37

--------------------------------------------------------------------------------


 

notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the applicable L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the applicable
L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Lender’s payment to the Administrative Agent for the account of the applicable
L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

 

(iv)                              Until each Lender funds its Revolving Credit
Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable
L/C Issuer for any amount drawn under any Letter of Credit, interest in respect
of such Lender’s Applicable Percentage of such amount shall be solely for the
account of such L/C Issuer.

 

(v)                                 Each Lender’s obligation to make Revolving
Credit Loans or L/C Advances to reimburse any L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against such L/C Issuer, the Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse such L/C Issuer for
the amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of any L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by such L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by such L/C Issuer in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Credit
Loan included in the relevant Revolving Credit

 

38

--------------------------------------------------------------------------------


 

Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the applicable L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations. (i) At any time
after any L/C Issuer has made a payment under any Letter of Credit and has
received from any Lender such Lender’s L/C Advance in respect of such payment in
accordance with Section 2.03(c), if the Administrative Agent receives for the
account of such L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Applicable
Percentage thereof in the same funds as those received by the Administrative
Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of any L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
such L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of such L/C Issuer its Applicable Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute. The obligation of the
Borrower to reimburse the applicable L/C Issuer for each drawing under each
Letter of Credit and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
such L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by such L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such

 

39

--------------------------------------------------------------------------------


 

Letter of Credit; or any payment made by such L/C Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against the L/C Issuers and
its correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuers. Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuers shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuers shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuers, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuers shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the applicable L/C Issuer, and such L/C Issuer may be liable to
the Borrower, to the extent, but only to the extent, of any direct, as opposed
to consequential or exemplary, damages suffered by the Borrower which the
Borrower proves were caused by such L/C Issuer’s willful misconduct or gross
negligence or such L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuers
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuers shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

40

--------------------------------------------------------------------------------


 

(g)                                  Cash Collateral. Upon the request of the
Administrative Agent, (i) if any L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. Sections 2.05 and 8.02(c) set forth certain additional requirements
to deliver Cash Collateral hereunder. For purposes of this Section 2.03,
Section 2.05 and Section 8.02(c), “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the L/C
Issuers and the Lenders, as collateral for the L/C Obligations, cash or deposit
account balances pursuant to documentation in form and substance satisfactory to
the Administrative Agent and the L/C Issuers (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuers and the Lenders, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America.

 

(h)                                 Applicability of ISP and UCP. Unless
otherwise expressly agreed by the applicable L/C Issuer and the Borrower when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each commercial Letter of
Credit.

 

(i)                                     Letter of Credit Fees. The Borrower
shall pay to the Administrative Agent for the account of each Lender (other than
an Impacted Lender for the period during which such Lender was an Impacted
Lender) in accordance with its Applicable Percentage a Letter of Credit fee (the
“Letter of Credit Fee”) (i) for each commercial Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit, and (ii) for each standby Letter of Credit equal to the Applicable
Rate times the daily amount available to be drawn under such Letter of Credit.
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be (i) due and payable
on each Interest Payment Date for Base Rate Loans, commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand and (ii) computed on a quarterly
basis in arrears. If there is any change in the Applicable Rate during any
quarter, the daily amount available to be drawn under each standby Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, when any amount payable by the Borrower under any Loan
Document is not paid when due, all Letter of Credit Fees shall accrue at the
Default Rate.

 

(j)                                    Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer. The Borrower shall pay directly to the
applicable L/C Issuer for its own account a fronting fee (i) with respect to
each commercial Letter of Credit, 0.200% of the amount available to be drawn
under such Letter of Credit and (ii) with respect to each standby Letter of
Credit issued and outstanding, 0.200% per annum of the amount available to be
drawn under such Letter of Credit,

 

41

--------------------------------------------------------------------------------


 

computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the tenth Business Day after the end of each March, June, September and
December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrower shall pay directly to the applicable L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuers relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

 

(k)                                 Conflict with Issuer Documents. In the event
of any conflict between the terms hereof and the terms of any Issuer Document,
the terms hereof shall control.

 

2.04                        Swing Line Loans. (a) The Swing Line. Subject to the
terms and conditions set forth herein, the Swing Line Lender, in its sole and
absolute discretion and in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may make loans (each such loan, a “Swing Line Loan”)
to the Borrower from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Applicable Percentage of the Outstanding Amount of
Revolving Credit Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Facility at such time, and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender at such time,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations at such time, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Commitment, and provided further that the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate. Immediately upon the making
of a Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.

 

(b)                                 Borrowing Procedures. Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone. Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 3:00 p.m. on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $200,000 or any
multiple of $100,000 in excess thereof, and (ii) the requested borrowing date,
which shall be a Business Day. Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and

 

42

--------------------------------------------------------------------------------


 

signed by a Responsible Officer of the General Partner. Promptly after receipt
by the Swing Line Lender of any telephonic Swing Line Loan Notice, the Swing
Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 3:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 4:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.

 

(c)                                  Refinancing of Swing Line Loans. (i) The
Swing Line Lender at any time in its sole and absolute discretion may request,
on behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Base Rate Loan in
an amount equal to such Lender’s Applicable Percentage of the amount of Swing
Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Facility and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Revolving Credit Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Loans submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Lenders fund its risk participation in the relevant
Swing Line Loan and each Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

 

(iii)                               If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the

 

43

--------------------------------------------------------------------------------


 

greater of the Federal Funds Rate and a rate determined by the Swing Line Lender
in accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing, provided, notwithstanding anything
herein to the contrary in this sentence, no Loan Party shall be obligated to pay
such interest or fees described in this sentence due to the Swing Line Lender
from such Lender; provided further that, the immediately preceding proviso shall
not release, or affect in any manner, any Loan Party’s obligations to pay
interest or fees with respect to such Swing Line Loans which are required to be
paid by the Borrower under any other provision in this Agreement or any other
Loan Document. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid (not including such interest and fees as
aforesaid) shall constitute such Lender’s Committed Loan included in the
relevant Revolving Credit Borrowing or funded participation in the relevant
Swing Line Loan, as the case may be. A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

 

(iv)                              Each Lender’s obligation to make Revolving
Credit Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

 

(d)                                 Repayment of Participations. (i) At any time
after any Lender has purchased and funded a risk participation in a Swing Line
Loan, if the Swing Line Lender receives any payment on account of such Swing
Line Loan, the Swing Line Lender will distribute to such Lender its Applicable
Percentage thereof in the same funds as those received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)                                  Interest for Account of Swing Line Lender.
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans. Until each Lender

 

44

--------------------------------------------------------------------------------


 

funds its Base Rate Loan or risk participation pursuant to this Section 2.04 to
refinance such Lender’s Applicable Percentage of any Swing Line Loan, interest
in respect of such Applicable Percentage shall be solely for the account of the
Swing Line Lender.

 

(f)                                    Payments Directly to Swing Line Lender.
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.05                        Prepayments.

 

(a)                                  Optional. (i) Subject to the last sentence
of this Section 2.05(a)(i), the Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Revolving Credit
Loans in whole or in part without premium or penalty; provided that (A) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(1) three Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (2) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage). If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.

 

(ii)                                  The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (A) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 3:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $50,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

(b)                                 Mandatory.

 

(i)                                     If for any reason the Total Revolving
Credit Outstandings at any time exceed the Facility at such time, the Borrower
shall immediately prepay Revolving Credit Loans, Swing Line Loans and L/C
Borrowings and/or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount equal to such excess.

 

45

--------------------------------------------------------------------------------


 

(ii)                                  The Borrower shall prepay the Loans as
required under Section 7.05(h)(iv).

 

(iii)                               Prepayments made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied ratably to the outstanding Revolving
Credit Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations. Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrower or any other Loan Party) to
reimburse the applicable L/C Issuer or the Lenders, as applicable.

 

2.06                        Termination or Reduction of Commitments. (a) 
Optional. The Borrower may, upon notice to the Administrative Agent, terminate
the Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit, or from time to time permanently reduce the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
three Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $3,000,000 or any whole
multiple of $1,000,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce (A) the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Facility, as so reduced, (B) the Letter of Credit
Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, or (C) the Swing Line Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swing
Line Loans would exceed the Swing Line Sublimit.

 

(b)                                 Impacted Lender. If a Lender is then an
Impacted Lender, the Borrower (at the Borrower’s election) may elect to
terminate such Impacted Lender’s Commitment hereunder; provided that (i) such
termination must be of such Impacted Lender’s entire Commitment, (ii) the
Borrower shall pay all amounts owed by the Borrower to such Impacted Lender
under this Agreement and under the other Loan Documents (including principal of
and interest on the Loans owed to such Impacted Lender, accrued commitment fees,
if any, and letter of credit fees but specifically excluding any amounts owing
under Section 3.05 as result of such payment of any Eurodollar Rate Loan on a
date other than the last day of the Interest Period for such Loan), (iii) if
after giving effect to such termination the Outstanding Amount of L/C
Obligations exceeds the Letter of Credit Sublimit, the Borrower must fully Cash
Collateralize such excess, (iv) for the avoidance of doubt, after giving effect
to such termination, the remaining Lenders will have a greater participation
interest in the L/C Obligations, and (v) at the time of such termination, no
Event of Default exists or will result after giving effect to such termination
and to the payments described in clause (ii) of this proviso; provided further
that, the termination of an Impacted Lender’s Commitment pursuant to this clause
(b) will (i) not constitute a waiver or release of any claim the Borrower, the
Administrative Agent, any L/C Issuer, the Swing Line Lender or any other Lender
may have against such Impacted Lender and (ii) not relieve such Impacted Lender
from its obligations under Section 10.04(c) for any amount unpaid (or accrued)
while such Impacted Lender had a Commitment hereunder.

 

46

--------------------------------------------------------------------------------


 

(c)                                  Mandatory.

 

(i)                                     If after giving effect to any reduction
or termination of Commitments under this Section 2.06, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the Facility at such time, the
Letter of Credit Sublimit or the Swing Line Sublimit, as the case may be, shall
be automatically reduced by the amount of such excess. If after giving effect to
any reduction or termination of Commitments under this Section 2.06, any L/C
Issuer’s L/C Issuance Sublimit exceeds the Letter of Credit Sublimit at such
time, the L/C Issuance Sublimit of such L/C Issuer shall be automatically
reduced by the amount of such excess.

 

(ii)                                  The Commitments shall automatically and
permanently reduce by the amount of mandatory prepayment made as required under
Section 2.05(b)(ii).

 

(d)                                 Application of Commitment Reductions;
Payment of Fees. The Administrative Agent will promptly notify the Lenders of
any termination or reduction of the Letter of Credit Sublimit, Swing Line
Sublimit or the Commitment under this Section 2.06. Upon any reduction of the
Commitments (other than a termination pursuant to clause (c) above), the
Commitment of each Lender shall be reduced by such Lender’s Applicable
Percentage of such reduction amount. All fees accrued until the effective date
of any termination of the Commitments shall be paid on the effective date of
such termination.

 

2.07                        Repayment of Loans. (a) Revolving Credit Loans. The
Borrower shall repay to the Lenders on the Maturity Date the aggregate principal
amount of all Revolving Credit Loans outstanding on such date.

 

(b)                                 Swing Line Loans. The Borrower shall repay
each Swing Line Loan on the earlier to occur of (i) the date ten Business Days
after such Loan is made and (ii) the Maturity Date.

 

2.08                        Interest. (a)  Subject to the provisions of
Section 2.08(b), (i) each Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate; (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

 

(b)                                 (i)                                     If
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders such
amount shall thereafter bear interest at a fluctuating interest

 

47

--------------------------------------------------------------------------------


 

rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09                        Fees. In addition to certain fees described in
Sections 2.03(i) and (j):

 

(a)                                  Commitment Fee. The Borrower shall pay to
the Administrative Agent for the account of each Lender (other than an Impacted
Lender for the period during which such Lender was an Impacted Lender) in
accordance with its Applicable Percentage, a commitment fee equal to the
Applicable Fee Rate times the actual daily amount by which the Facility exceeds
the sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the
Outstanding Amount of L/C Obligations. The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Fee Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Fee Rate separately for each period during such
quarter that such Applicable Fee Rate was in effect.

 

(b)                                 Other Fees. (i) The Borrower shall pay to
the Arranger and the Administrative Agent for their own respective accounts fees
in the amounts and at the times specified in the Fee Letter. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.10                        Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate. (a) All computations of interest for Base Rate
Loans when the Base Rate is determined by Bank of America’s “prime rate” shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on

 

48

--------------------------------------------------------------------------------


 

each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Borrower or for any other
reason, the Borrower, or the Lenders determine that (i) the Consolidated
Leverage Ratio as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Leverage Ratio
would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the applicable L/C Issuers, as the
case may be, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent, any Lender or any L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or any L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII. The Borrower’s
obligations under this paragraph shall survive until the date that is 365 days
after the later to occur of (A) termination of the Aggregate Commitments and
(B) the repayment of all other Obligations hereunder.

 

2.11                        Evidence of Debt. (a)  The Credit Extensions made by
each Lender shall be evidenced by one or more accounts or records maintained by
such Lender and by the Administrative Agent in the ordinary course of business.
The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in Section 2.11(a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans. In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

49

--------------------------------------------------------------------------------


 

2.12                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                  General. All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.

 

(b)                                 (i)  Funding by Lenders; Presumption by
Administrative Agent. Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing of Eurodollar Rate
Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 11:00 a.m.
on the date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, provided, notwithstanding anything herein to the contrary in this
clause (A), no Loan Party shall be obligated to pay such interest or fees
described in this clause (A) due to the Swing Line Lender from such Lender;
provided further that, the immediately preceding proviso shall not release, or
affect in any manner, any Loan Party’s obligations to pay interest or fees with
respect to such Loans which are required to be paid by the Borrower under any
other provision in this Agreement or any other Loan Document, and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
the applicable Borrowing. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

50

--------------------------------------------------------------------------------


 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent. Unless the Administrative Agent shall have received notice
from the Borrower prior to the time at which any payment is due to the
Administrative Agent for the account of the Lenders or any L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the
Appropriate Lenders or the applicable L/C Issuer, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Appropriate Lenders or the applicable L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. If
any Lender makes available to the Administrative Agent funds for any Loan to be
made by such Lender as provided in the foregoing provisions of this Article II,
and such funds are not made available to the Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several. The
obligations of the Lenders hereunder to make Revolving Credit Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).

 

(e)                                  Funding Source. Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                    Insufficient Funds. If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, L/C Borrowings, interest and fees then due
hereunder, such funds shall be applied (i) first, toward payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, toward payment of principal and L/C Borrowings then due hereunder,
ratably among the parties entitled thereto in accordance with the

 

51

--------------------------------------------------------------------------------


 

amounts of principal and L/C Borrowings then due to such parties; provided that,
so long as no Event of Default has occurred and is continuing, any funds held as
Cash Collateral in respect of L/C Obligations shall be applied solely to L/C
Obligations in accordance with the terms of this Agreement.

 

2.13                        Sharing of Payments by Lenders. If any Lender shall,
by exercising any right of setoff or counterclaim or otherwise, obtain payment
in respect of (a) Obligations due and payable to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations due and payable to such
Lender at such time to (ii) the aggregate amount of the Obligations due and
payable to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations due and payable to all Lenders
hereunder and under the other Loan Documents at such time obtained by all the
Lenders at such time or (b) Obligations owing (but not due and payable) to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations owing (but not due and payable) to such Lender at such time to
(ii) the aggregate amount of the Obligations owing (but not due and payable) to
all Lenders hereunder and under the other Loan Parties at such time) of payment
on account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of Obligations then
due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or (B) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

52

--------------------------------------------------------------------------------


 

2.14                        Increase in Facility.

 

(a)                                  Request for Increase. Provided there exists
no Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrower may from time to time, request an increase in the
Facility by an amount (for all such requests) not exceeding $100,000,000;
provided that (i) any such request for an increase shall be in a minimum amount
of $15,000,000, and (ii) the Borrower may make a maximum of six such requests.
At the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).

 

(b)                                 Lender Elections to Increase. Each Lender
shall notify the Administrative Agent within such time period whether or not it
agrees to increase its Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage of such requested increase.
Any Lender not responding within such time period shall be deemed to have
declined to increase its Commitment.

 

(c)                                  Notification by Administrative Agent;
Additional Lenders. The Administrative Agent shall notify the Borrower and each
Lender of the Lenders’ responses to each request made hereunder. To achieve the
full amount of a requested increase, and subject to the approval of the
Administrative Agent, the L/C Issuers and the Swing Line Lender (which approvals
shall not be unreasonably withheld), the Borrower may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.

 

(d)                                 Effective Date and Allocations. If the
Facility is increased in accordance with this Section, the Administrative Agent
and the Borrower shall determine the effective date (the “Revolving Credit
Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Revolving Credit Increase Effective
Date.

 

(e)                                  Conditions to Effectiveness of Increase. As
a condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Revolving
Credit Increase Effective Date (in sufficient copies for each Lender) signed by
a Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase
or, if the resolutions authorizing this Agreement permitted a principal amount
equal to or greater than Facility (after giving effect to such increase),
certifying that such resolutions have not been amended or rescinded since the
date hereof, and (ii) in the case of the Borrower, certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct on and
as of the Revolving Credit Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Section 2.14, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists. The Borrower shall prepay any Revolving
Credit Loans outstanding on the Revolving Credit Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to

 

53

--------------------------------------------------------------------------------


 

keep the outstanding Revolving Credit Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section.

 

(f)                                    Conflicting Provisions. This
Section shall supersede any provisions in Section 2.13 or 10.01 to the contrary.

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                  Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes. (i) Any and all payments by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document shall to the extent permitted by applicable Laws be made free and clear
of and without reduction or withholding for any Taxes. If, however, applicable
Laws require the Borrower or the Administrative Agent to withhold or deduct any
Tax, such Tax shall be withheld or deducted in accordance with such Laws as
determined by the Borrower or the Administrative Agent, as the case may be, upon
the basis of the information and documentation to be delivered pursuant to
subsection (e) below.

 

(ii)                                  If the Borrower or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes or Other Taxes, the sum payable by the Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or applicable
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Borrower.
Without limiting the provisions of subsection (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)                                  Tax Indemnifications. (i) Without limiting
the provisions of subsection (a) or (b) above, the Borrower shall, and does
hereby, indemnify the Administrative Agent, each Lender and each L/C Issuer, and
shall make payment in respect thereof within 30 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) withheld or deducted by the Borrower or the Administrative
Agent or paid by the Administrative Agent, such Lender or such L/C Issuer, as
the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such

 

54

--------------------------------------------------------------------------------


 

Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. The Borrower shall also, and does
hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof within 30 days after demand therefor, for any amount (other than amounts
in respect of Excluded Taxes) which a Lender or an L/C Issuer for any reason
fails to pay indefeasibly to the Administrative Agent as required by clause
(ii) of this subsection. A certificate as to the amount of any such payment or
liability delivered to the Borrower by a Lender or an L/C Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest
error.

 

(ii)                                  Without limiting the provisions of
subsection (a) or (b) above, each Lender and each L/C Issuer shall, and does
hereby, indemnify the Borrower and the Administrative Agent, and shall make
payment in respect thereof within 30 days after demand therefor, against any and
all Taxes and any and all related losses, claims, liabilities, penalties,
interest and expenses (including the fees, charges and disbursements of any
counsel for the Borrower or the Administrative Agent) incurred by or asserted
against the Borrower or the Administrative Agent by any Governmental Authority
as a result of the failure by such Lender or such L/C Issuer, as the case may
be, to deliver, or as a result of the inaccuracy, inadequacy or deficiency of,
any documentation required to be delivered by such Lender or such L/C Issuer, as
the case may be, to the Borrower or the Administrative Agent pursuant to
subsection (e). Each Lender and each L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or such L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii). The agreements in this clause (ii) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
other Obligations.

 

(d)                                 Evidence of Payments. Within 30 days after
any payment of Taxes by the Borrower or the Administrative Agent to a
Governmental Authority as provided in this Section 3.01, if a request is made by
the Borrower or the Administrative Agent, as the case may be, the Borrower shall
deliver to the Administrative Agent or the Administrative Agent shall deliver to
the Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Borrower or the Administrative Agent, as the case
may be.

 

(e)                                  Status of Lenders; Tax Documentation. (i) 
Each Lender shall deliver to the Borrower and to the Administrative Agent, at
the time or times prescribed by applicable Laws or when reasonably requested by
the Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit the
Borrower or the Administrative Agent, as the case may be, to determine
(A) whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be

 

55

--------------------------------------------------------------------------------


 

made to such Lender by the Borrower pursuant to this Agreement or otherwise to
establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.

 

(ii)                                  Without limiting the generality of the
foregoing, if the Borrower is resident for tax purposes in the United States,

 

(A)                               any Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code shall deliver to the
Borrower and the Administrative Agent executed originals of Internal Revenue
Service Form W-9 or such other documentation or information prescribed by
applicable Laws or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and

 

(B)                               each Foreign Lender that is entitled under the
Code or any applicable treaty to an exemption from or reduction of withholding
tax with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(I)                                   executed originals of Internal Revenue
Service Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

 

(II)                              executed originals of Internal Revenue Service
Form W-8ECI,

 

(III)                         executed originals of Internal Revenue Service
Form W-8IMY and all required supporting documentation,

 

(IV)                          in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) executed originals of Internal Revenue Service
Form W-8BEN, or

 

(V)                               executed originals of any other form
prescribed by applicable Laws as a basis for claiming exemption from or a
reduction in United States Federal withholding tax together with such
supplementary documentation as may be prescribed by applicable Laws to permit
the

 

56

--------------------------------------------------------------------------------


 

Borrower or the Administrative Agent to determine the withholding or deduction
required to be made.

 

(iii)                               Each Lender shall promptly (A) notify the
Borrower and the Administrative Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and (B) take such
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any jurisdiction that the Borrower or the Administrative Agent make any
withholding or deduction for taxes from amounts payable to such Lender.

 

(f)                                   Treatment of Certain Refunds. Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or an L/C
Issuer, or have any obligation to pay to any Lender or any L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or such L/C Issuer, as the case may be. If the Administrative Agent, any
Lender or any L/C Issuer determines, in its discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses incurred by
the Administrative Agent, such Lender or such L/C Issuer, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or such L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such L/C Issuer in the event the
Administrative Agent, such Lender or such L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or any L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

3.02                        Illegality. If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar

 

57

--------------------------------------------------------------------------------


 

Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurodollar Rate Loans. Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted.

 

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Revolving Credit Borrowing of Base Rate Loans in the amount specified therein.

 

3.04                        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)                                 Increased Costs Generally. If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or any L/C Issuer;

 

(ii)                                  subject any Lender or any L/C Issuer to
any tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any Eurodollar Rate Loan made
by it, or change the basis of taxation of payments to such Lender or such L/C
Issuer in respect thereof (except for Indemnified Taxes or Other Taxes covered
by Section 3.01 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or such L/C Issuer); or

 

(iii)                               impose on any Lender or any L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as

 

58

--------------------------------------------------------------------------------


 

the case may be, such additional amount or amounts as will compensate such
Lender or such L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b)                                 Capital Requirements. If any Lender or any
L/C Issuer determines that any Change in Law affecting such Lender or such L/C
Issuer or any Lending Office of such Lender or such Lender’s or the such L/C
Issuer’s holding company, if any, regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s or such L/C
Issuer’s capital or on the capital of such Lender’s or such L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such L/C Issuer, to a level
below that which such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such L/C Issuer’s policies and the policies
of such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement. A
certificate of a Lender or an L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or such L/C Issuer or its holding company,
as the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or such L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Delay in Requests. Failure or delay on the
part of any Lender or any L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or such L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or an L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or such L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)                                  Reserves on Eurodollar Rate Loans. The
Borrower shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 10 days prior to the relevant

 

59

--------------------------------------------------------------------------------


 

Interest Payment Date, such additional interest shall be due and payable 10 days
from receipt of such notice.

 

3.05                        Compensation for Losses. Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 10.13;

 

including any loss of anticipated profits (other than the profit margin
represented in the Applicable Rate for Eurodollar Rate Loans) and any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained. The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office.
If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any additional amount to any Lender, any L/C Issuer, or any
Governmental Authority for the account of any Lender or any L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or such L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the good faith judgment of such Lender or such
L/C Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or such L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or any L/C Issuer in connection with any such designation or assignment.

 

60

--------------------------------------------------------------------------------


 

(b)                                 Replacement of Lenders. If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives notice
pursuant to Section 3.02, or if any Lender is then an Impacted Lender, the
Borrower may replace such Lender in accordance with Section 10.13. With respect
to an Impacted Lender, in lieu of replacing such Lender, the Borrower may elect
to terminate such Impacted Lender’s Commitment in accordance with
Section 2.06(b).

 

3.07                        Survival. All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.

 

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions of Initial Credit Extension. The
obligation of each L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles or PDF versions by
e-mail (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:

 

(i)                                     executed counterparts of this Agreement
and the Guaranty, sufficient in number for distribution to the Administrative
Agent, each Lender and the Borrower;

 

(ii)                                  a Note executed by the Borrower in favor
of each Lender requesting a Note;

 

(iii)                               a security agreement, in substantially the
form of Exhibit G (such security agreement, together with each other security
agreement and security agreement supplement delivered pursuant to Section 6.12,
in each case as amended, being referred to herein as the “Security Agreement”),
duly executed by each Loan Party, together with:

 

(A)                               to the extent required under the Security
Agreement, certificates representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank,

 

(B)                               proper Financing Statements in form
appropriate for filing under the Uniform Commercial Code of all jurisdictions
that the Administrative Agent may deem necessary in order to perfect the Liens
created under the Security Agreement, covering the Collateral described in the
Security Agreement,

 

61

--------------------------------------------------------------------------------


 

(C)                               completed requests for information, dated on
or before the date of the initial Credit Extension, listing all effective
financing statements filed in the jurisdictions referred to in clause (B) above
that name any Loan Party as debtor, together with copies of such other financing
statements,

 

(D)                               deposit account control agreements as required
by the Security Agreement with respect to the Pledged Deposit Accounts and duly
executed by the appropriate parties, and

 

(E)                                evidence that all other action that the
Administrative Agent may deem necessary in order to perfect the Liens created
under, and as required under, the Security Agreement has been taken or provision
therefor has been made (including receipt of duly executed payoff letters and
UCC-3 termination statements, if any);

 

(iv)                              an intellectual property security agreement,
in substantially the form of Exhibit B to the Security Agreement (such security
agreement, together with each other intellectual property security agreement and
intellectual property security agreement supplement delivered pursuant to
Section 6.12, in each case as amended, being referred to herein as the
“Intellectual Property Security Agreement”), duly executed by each Loan Party,
together with evidence that all action that the Administrative Agent may deem
necessary in order to perfect the Liens created under the Intellectual Property
Security Agreement has been taken;

 

(v)                                 such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to be a party;

 

(vi)                              such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that each of the Borrower and the Guarantors is
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

 

(vii)                           a favorable opinion of Bracewell & Giuliani LLP,
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to the matters set forth in Exhibit I and such other matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request;

 

(viii)                        a certificate signed by a Responsible Officer of
the General Partner certifying (A) that the conditions specified in Sections
4.02(a) and (b) have been satisfied, and (B) that there has been no event or
circumstance since the date of the

 

62

--------------------------------------------------------------------------------


 

Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect;

 

(ix)                              financial projections and inventory sales
projections (reporting projected volumes of propane to be sold) with respect to
the Borrower and the Guarantors for fiscal years 2010, 2011, and 2012, including
balance sheets and statements of projected income and cash flow, in each case
with pro forma adjustments for the transactions implied in this Agreement;

 

(x)                                 evidence that all insurance required to be
maintained pursuant to the Loan Documents has been obtained and is in effect,
together with the certificates of insurance, naming the Administrative Agent, on
behalf of the Lenders, as an additional insured or loss payee, as the case may
be, under all insurance policies maintained with respect to the assets and
properties of the Loan Parties that constitutes Collateral;

 

(xi)                              evidence that the Existing Credit Agreement
has been, or concurrently with the Closing Date is being, terminated (with no
letters of credit remaining issued and outstanding thereunder with respect to
which BNP Paribas is the letter of credit issuer) and all Liens, if any,
securing obligations under the Existing Credit Agreement have been, or
concurrently with the Closing Date are being, released; and

 

(xii)                           such other assurances, certificates, documents,
consents or opinions as the Administrative Agent, any L/C Issuer, the Swing Line
Lender or any Lender reasonably may require.

 

(b)                                 (i) All fees required to be paid to the
Administrative Agent and the Arranger on or before the Closing Date shall have
been paid and (ii) all fees required to be paid to the Lenders on or before the
Closing Date shall have been paid.

 

(c)                                  Unless waived by the Administrative Agent,
the Borrower shall have paid all fees, charges and disbursements of Thompson &
Knight LLP, as counsel to the Administrative Agent (directly to such counsel if
requested by the Administrative Agent) to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

(d)                                 The Lenders shall have completed a due
diligence investigation of the Loan Parties’ respective assets which constitute
Collateral and financial condition in scope, and with results, reasonably
satisfactory to the Lenders, and shall have been given such access to the
management, records, books of account, contracts and properties of the Loan
Parties and shall have received such financial and business information
regarding each of the Loan Parties and businesses as shall have been requested
(including all documentation and other information described in the last
sentence of Section 10.18); and

 

(e)                                  The Borrower’s $82 million senior notes due
August 1, 2010 and $70 million senior notes due August 1, 2013 shall have been
repaid in full prior to, or contemporaneously with, the closing of this
Agreement.

 

63

--------------------------------------------------------------------------------


 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02                        Conditions to all Credit Extensions. The obligation
of each Lender to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 

(a)                                 The representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes of
this Section 4.02, the representations and warranties contained in Sections
5.05(a) and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuers or the Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

Each of the General Partner and the Borrower represents and warrants to the
Administrative Agent and the Lenders that:

 

5.01                        Existence, Qualification and Power. The MLP, each
Loan Party and each of its Subsidiaries (a) is duly organized or formed under
the Laws of the jurisdiction of its incorporation or organization, (b) is
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (c) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (d) is duly qualified and is

 

64

--------------------------------------------------------------------------------


 

licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except (x) in
each case referred to in clause (c)(i) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect and (y) in
the case of clause (b) with respect to Unrestricted Subsidiaries, to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

5.02                        Authorization; No Contravention. The execution and
delivery by each Loan Party of each Loan Document to which such Person is a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s or the MLP’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under
(i) any Contractual Obligation to which the MLP or such Person is a party or
affecting the properties of such Person or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject except where the creation of any such Lien would be a
Permitted Lien; or (c) violate any Law in any material respect. The performance
by each Loan Party of each Loan Document to which such Person is a party has
been duly authorized by all necessary corporate or other organizational action,
and does not and will not (A) contravene the terms of any of such Person’s or
the MLP’s Organization Documents; (B) conflict with or result in any breach or
contravention of, in any material respect, or the creation of any Lien under
(i) any Contractual Obligation to which the MLP or such Person is a party or
affecting the properties of such Person or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject except where the creation of any such Lien would be a
Permitted Lien; or (c) violate any Law in any material respect.

 

5.03                        Governmental Authorization; Other Consents. No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution or delivery by any Loan Party of
this Agreement or any other Loan Document, (b) the performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (c) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (d) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof), or
(e) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents; except in each case for such approvals, consents,
exemptions, authorizations or other actions, notices or filings (i) as have been
obtained, (ii) as may be required under state securities or Blue Sky laws,
(iii) with respect to clause (b) only, as are of a routine or administrative
nature and are either (A) not customarily obtained or made prior to the
consummation of transactions such as the transactions described in clause (b) or
(B) ordinarily obtained in the ordinary course of business, (iv) as are
necessary to perfect or maintain the perfection or priority of the Liens created
by the Collateral Documents, and (v) as are required under applicable Law prior
to exercising remedies in respect of the Collateral.

 

5.04                        Binding Effect. This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto. This Agreement constitutes,
and each other Loan Document when so delivered

 

65

--------------------------------------------------------------------------------


 

will constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms, except to the extent such enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by generally applicable principles of equity relating to
enforceability.

 

5.05                        Financial Statements; No Material Adverse Effect.
(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

 

(b)                                 The unaudited consolidated balance sheets of
the Borrower and its Subsidiaries dated October 31, 2008, January 31, 2009, and
April 30, 2009, respectively, and the related consolidated statements of income
or operations, partners’ capital and cash flows for the fiscal quarters ended on
such dates (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the dates thereof and their results of operations for the
periods covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

 

(c)                                  Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(d)                                 The consolidated forecasted balance sheets,
statements of income and cash flows of the Borrower and its Subsidiaries
delivered pursuant to Section 4.01 or Section 6.01(c) were prepared in good
faith based on assumptions believed to be reasonable at the time, and
represented, at the time of delivery, the Borrower’s best estimate of its future
financial condition and performance.

 

5.06                        Litigation. There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against the General Partner, the MLP, the Borrower
or any of its Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement, any other Loan Document, or
(b) either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect.

 

5.07                        No Default. Neither any Loan Party nor any
Restricted Subsidiary is in default under or with respect to any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No Default has occurred

 

66

--------------------------------------------------------------------------------


 

and is continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

5.08                        Ownership of Property; Liens; Investments. (a) Each
Loan Party and each of its Restricted Subsidiaries has good record and
defensible title to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The property of each Loan Party and
each of its Restricted Subsidiaries is subject to no Liens, other than Liens
permitted by Section 7.01.

 

(b)                                 Schedule 5.08(b) sets forth a complete and
accurate list of all real property (not including leasehold interests) owned by
each Loan Party and each of its Restricted Subsidiaries with an initial cost
book value in excess of $15,000,000, showing as of the date hereof the street
address, county or other relevant jurisdiction, state, record owner and book and
the initial cost book value thereof. Each Loan Party and each of its
Subsidiaries has good, marketable and insurable fee simple title to such real
property described in this Section 5.08(b), free and clear of all Liens, other
than Liens created or permitted by the Loan Documents.

 

(c)                                  Schedule 5.08(c) sets forth a complete and
accurate list of all Investments (other than Cash Equivalents) held by any Loan
Party or any Subsidiary of a Loan Party on the date hereof, showing as of the
date hereof the amount, obligor or issuer and maturity, if any, thereof.

 

5.09                        Environmental Compliance. (a) The Loan Parties and
their respective Restricted Subsidiaries conduct in the ordinary course of
business a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Neither any Loan Party nor any of its
Restricted Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
material actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law. All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Restricted Subsidiaries have been disposed of in a
manner not reasonably expected to result in material liability to any Loan Party
or any of its Restricted Subsidiaries.

 

5.10                        Insurance. All material properties of the Borrower
and its Restricted Subsidiaries which are necessary for the operation of their
respective businesses are (a) insured with financially sound and reputable
insurance companies not Affiliates of the Borrower (or insured through a self
insurance program with a Loan Party or an Affiliate thereof in the ordinary
course of business) and (b) insured in such amounts, with such deductibles and
covering such

 

67

--------------------------------------------------------------------------------


 

risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the Borrower or the applicable
Restricted Subsidiary operates.

 

5.11                        Taxes. The Borrower and its Subsidiaries have filed
all Federal, all material state and other material tax returns and reports
required to be filed, and have paid all Federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. There is no proposed tax assessment against the Borrower or any Subsidiary
that would, if made, have a Material Adverse Effect. Neither any Loan Party nor
any Subsidiary thereof is party to any tax sharing agreement.

 

5.12                        ERISA Compliance. (a) Each Plan is in compliance in
all material respects with the applicable provisions of ERISA, the Code and
other Federal or state Laws. Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the best knowledge of the Borrower and the
General Partner, nothing has occurred which would prevent, or cause the loss of,
such qualification. The Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

(b)                                 There are no pending or, to the best
knowledge of the Borrower, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability which could reasonably be expected to result in a liability in excess
of the aggregate amount of $5,000,000; (iii) neither the Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) neither the Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.

 

5.13                        Subsidiaries; Equity Interests; Loan Parties. Except
as from time to time disclosed in writing to the Administrative Agent, the
Borrower has no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and,
with respect to outstanding Equity Interests in Restricted Subsidiaries, are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except those Liens permitted under Section 7.01(a), (c),
or (h). Except as from time to time disclosed in writing to the Administrative
Agent or such investments permitted pursuant to Section 7.03, the

 

68

--------------------------------------------------------------------------------


 

Borrower has no equity investments in any other corporation or entity other than
those specifically disclosed in Part (b) of Schedule 5.13. All of the
outstanding Equity Interests in the Borrower have been validly issued, are fully
paid and non-assessable and are owned by the General Partner and the MLP in the
amounts specified on Part (c) of Schedule 5.13 free and clear of all Liens. Set
forth on Part (d) of Schedule 5.13 is a complete and accurate list of all Loan
Parties, showing as of the Closing Date (as to each Loan Party) the jurisdiction
of its incorporation, the address of its principal place of business and its
U.S. taxpayer identification number.

 

5.14                        Margin Regulations; Investment Company Act. (a)  The
Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Credit Extension will be used to purchase or carry margin stock.

 

(b)                                 None of the Borrower, any Person Controlling
the Borrower, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940. The Borrower is
not subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any state public utilities code, or any other federal or state statute or
regulation limiting its ability to incur Indebtedness.

 

5.15                        Disclosure. The Borrower has disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Restricted Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No report, financial statement, certificate or other written information
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

5.16                        Compliance with Laws. Each Loan Party and each
Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

5.17                        Intellectual Property; Licenses, Etc. The Borrower
and each of its Restricted Subsidiaries own, or possess the right to use, all of
the material trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their

 

69

--------------------------------------------------------------------------------


 

respective businesses, without conflict with the rights of any other Person,
except for those patents, trademarks, service marks, trade names, copyrights,
contractual franchises, authorizations and other rights the failure of which to
obtain could not reasonably be expected to have a Material Adverse Effect.
Schedule 5.17 sets forth a complete and accurate list of all IP Rights owned or
used by the Borrower and each of its Restricted Subsidiaries as of the date
hereof, and as of the date such Schedule is supplemented and updated pursuant to
Section 6.02(e). To the best knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower or any of its
Restricted Subsidiaries infringes upon any rights held by any other Person. No
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

5.18                        Solvency. Each Loan Party is, individually and
together with its Subsidiaries on a consolidated basis, Solvent.

 

5.19                        Casualty, Etc. Neither the businesses nor the
properties of any Loan Party or any of its Restricted Subsidiaries are affected
by any fire, explosion, accident, strike, lockout or other labor dispute,
drought, storm, hail, earthquake, embargo, act of God or of the public enemy or
other casualty (whether or not covered by insurance) that, in any event, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

ARTICLE VI

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each of the General Partner and the Borrower shall,
and shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
6.03 and 6.11) cause each Restricted Subsidiary or Subsidiary (as applicable)
to:

 

6.01                        Financial Statements. Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

 

(a)                                 as soon as available, but in any event
within 100 days after the end of each fiscal year of the Borrower (commencing
with the fiscal year ended July 31, 2009), a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in partners’ equity,
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, such consolidated statements to be audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit, and such consolidated statements to be
certified by the chief executive officer, president, or chief financial officer
of the General Partner as fairly presenting the financial condition, results of

 

70

--------------------------------------------------------------------------------


 

operations, partners’ equity and cash flows of the Borrower and its Subsidiaries
in accordance with GAAP;

 

(b)                                 as soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income or operations, changes in partners’ equity,
and cash flows for such fiscal quarter and for the portion of the Borrower’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by the chief executive officer,
president, or chief financial officer of the General Partner as fairly
presenting the financial condition, results of operations, partners’ equity and
cash flows of the Borrower and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes;

 

(c)                                  as soon as available, but not later than 60
days after the end of each fiscal year of the Borrower (commencing with the
fiscal year ended July 31, 2010) projected consolidated balance sheets of the
Borrower and its Subsidiaries as at the end of each of the current and following
two fiscal years and related projected consolidated statements of income,
partners’ equity and cash flows for each such fiscal year, including therein a
budget for the current fiscal year, certified by the chief executive officer,
president, or chief financial officer of the General Partner as having been
developed and prepared by the Borrower in good faith and based upon the
Borrower’s best estimates and best available information;

 

(d)                                 as soon as available, but in any event
within 100 days after the end of each fiscal year of the General Partner
(commencing with the fiscal year ended July 31, 2009), a copy of the unaudited
(or audited, if available) consolidated balance sheet of the General Partner as
of the end of such fiscal year and the related consolidated statements of
income, partners’ capital and cash flows for such fiscal year, certified by the
chief executive officer, president, or chief financial officer of the General
Partner as fairly presenting, in accordance with GAAP, the financial position
and the results of operations of the General Partner and its Subsidiaries (or,
if available, accompanied by an opinion of independent public certified
accountants as described in Section 6.01(a)); and

 

(e)                                  to the extent not contained in the reports,
proxies and statements delivered pursuant to Section 6.02(b), as soon as
available, but not later than 45 days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower and, with respect to the
final fiscal quarter, concurrently with the financial statements referred to in
Section 6.01(a), a summary of the risk management trading activities,
substantially in the form as disclosed in the management’s discussion and
analysis of financial condition and results of operations section of the MLP’s
form 10-K dated July 31, 2008, certified by the chief executive officer,
president, or chief financial officer of the General Partner.

 

6.02                        Certificates; Other Information. Deliver to the
Administrative Agent, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

 

71

--------------------------------------------------------------------------------


 

(a)                                 concurrently with the delivery of the
financial statements referred to in Section 6.01(a), a certificate of its
independent certified public accountants certifying such financial statements
and stating that in making the examination necessary therefor no knowledge was
obtained of any Default or, if any such Default shall exist, stating the nature
and status of such event;

 

(b)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer of the General Partner;

 

(c)                                  promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the partners or stockholders of the General Partner, the
MLP, the Borrower or any Subsidiary, and copies of all annual, regular, periodic
and special reports and registration statements which any such Person may file
or be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

 

(d)                                 promptly after the assertion or occurrence
thereof, notice of any action or proceeding against or of any noncompliance by
any Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that could (i) reasonably be expected to have a Material
Adverse Effect or (ii) cause any real property described in the deeds of trust
or mortgages constituting Collateral Documents (if any) to be subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law in any material respect;

 

(e)                                  as soon as available, but in any event
within 100 days after the end of each fiscal year of the Borrower, (i) a report
supplementing Schedule 5.08(b), including a list and description (including the
street address, county or other relevant jurisdiction, state, record owner, book
value thereof) of all real property (other than leasehold interests) owned by a
Loan Party with an initial cost book value in excess of $15,000,000 acquired
such fiscal year and a description of such other changes in the information
included in such Schedule as may be necessary for such Schedule to be accurate
and complete in all material respects as of such fiscal year end; (ii) a report
supplementing Schedule 5.17, setting forth a list of registration numbers for
all patents, trademarks, service marks, trade names and copyrights awarded to
the Borrower or any Restricted Subsidiary during such fiscal year; and (iii) a
report supplementing Schedules 5.08(c) and 5.13 containing a description of all
changes in the information included in such Schedules as may be necessary for
such Schedules to be accurate and complete in all material respects as of such
fiscal year end, each such report to be certified by a Responsible Officer of
the General Partner in a form reasonably satisfactory to the Administrative
Agent;

 

(f)                                   on the last day of each month (or, if such
day not a Business Day, the next succeeding Business Day), a certificate of a
Responsible Officer of the General Partner setting forth, as of the preceding
Business Day of such month, a schedule of all propane gallons subject to Swap
Contracts of the Borrower and the other Loan Parties, the net mark-to-market
value therefor, any margin required or supplied under any such Swap Contracts,
the counterparty to each Swap Contract, a sensitivity analysis with respect to
commodity swaps included therein

 

72

--------------------------------------------------------------------------------


 

reflecting the incremental margin that would be required to be supplied under
any such credit support document if (all other things being equal) commodity
prices were at different price levels as specified by the Administrative Agent
to the Borrower, and such other information with respect to such Swap Contracts
as may be reasonably requested by the Administrative Agent or any Lender;

 

(g)                                  on the last day of each month (or, if such
day not a Business Day, the next succeeding Business Day), a report setting
forth, as of the preceding Business Day of such month, a report summarizing the
amount of gallons of propane anticipated to be sold to customers during the
following 12 month period subject to fixed price or cap or collar price sales
contracts, together with such other information with respect to such sales
contracts as may be reasonably requested by the Administrative Agent or any
Lender; and

 

(h)                                 promptly, such additional information
regarding the business, financial, legal or corporate affairs of the General
Partner, the MLP, the Borrower or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent may from time to time
reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a), (b), or (d) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) upon request by the Administrative
Agent or a Lender, the Borrower shall deliver paper copies of such documents to
the Administrative Agent until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Borrower
shall notify the Administrative Agent and each Lender (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(b) to the Administrative Agent. Except for
such Compliance Certificates and delivery to the Administrative Agent or any
requesting Lender of paper copies as set forth in the proviso in the immediately
preceding sentence, the Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates,

 

73

--------------------------------------------------------------------------------


 

or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

 

6.03                        Notices. Promptly notify the Administrative Agent
and each Lender:

 

(a)                                 of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including
(i) breach or non-performance of, or any default under, a Contractual Obligation
of the Borrower or any Subsidiary that has resulted or could reasonably be
expected to result in a Material Adverse Effect; (ii) any dispute, litigation,
investigation, proceeding or suspension between the Borrower or any Subsidiary
and any Governmental Authority that has resulted or could reasonably be expected
to result in a Material Adverse Effect; or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting the Borrower or
any Subsidiary, including pursuant to any applicable Environmental Laws that has
resulted or could reasonably be expected to result in a Material Adverse Effect;

 

(c)                                  of the occurrence of any ERISA Event; and

 

(d)                                 of any material change in accounting
policies or financial reporting practices by any Loan Party or any Subsidiary
thereof, including any determination by the Borrower referred to in
Section 2.10(b).

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the General Partner setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

74

--------------------------------------------------------------------------------


 

6.04                        Payment of Obligations. Pay and discharge as the
same shall become due and payable, all its obligations and liabilities,
including (a) all material tax liabilities, assessments and governmental charges
or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary; (b) all lawful claims which, if unpaid, would by law become
a Lien upon its property that would not constitute a Permitted Lien; and (c) all
Indebtedness in excess of the Threshold Amount, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness.

 

6.05                        Preservation of Existence, Etc. (a) Preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

6.06                        Maintenance of Properties. (a) Maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.

 

6.07                        Maintenance of Insurance. Maintain with financially
sound and reputable insurance companies not Affiliates of the Borrower (or
maintain a self insurance program with a Loan Party or an Affiliate thereof in
the ordinary course of business), insurance with respect to its material
properties which are necessary for the operation of their respective businesses,
and business, against loss or damage of the kinds customarily insured by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons and
providing for not less than 10 days’ prior notice from the applicable insurance
company to the Administrative Agent of termination, lapse or cancellation of
such insurance.

 

6.08                        Compliance with Laws. Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

6.09                        Books and Records. Maintain proper books of record
and account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be.

 

75

--------------------------------------------------------------------------------


 

6.10                        Inspection Rights. Permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of the Borrower and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower; provided, however, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

 

6.11                        Use of Proceeds. Use the proceeds of the Credit
Extensions for general corporate purposes not in contravention of any Law or of
any Loan Document.

 

6.12                        Covenant to Give Security and Guarantee Obligations
Security. (a) Deliver, at the Borrower’s expense, whenever requested by the
Administrative Agent in its discretion from time to time, deeds of trust,
mortgages, chattel mortgages, security agreements, financing statements and
other Collateral Documents, in form and substance reasonably satisfactory to the
Administrative Agent, for the purpose of granting, confirming, and perfecting
first and prior liens or security interests (subject to Permitted Liens) in any
real or personal property now owned or hereafter acquired by any Loan Party,
provided that

 

(i)                                     such liens and security interests shall
not cover any deposit account other than the Pledged Deposit Accounts or other
deposit accounts approved by the Administrative Agent from time to time in
writing;

 

(ii)                                  such liens and security interests shall
not cover (1) any accounts receivable sold pursuant to an Accounts Receivable
Securitization permitted by Section 7.02 and 7.05, (2) any related
Securitization Assets that are sold along with such accounts receivable, and
(3) other assets expressly excluded by the terms of the Security Agreement;

 

(iii)                               such liens and security interests in any
rolling stock of the Loan Parties subject to an applicable certificate of title
act will not be required to be noted on the certificates of title related
thereto, except upon the request of the Administrative Agent during the
continuance of an Event of Default;

 

(iv)                              such liens and security interests shall not
cover any Equity Interests in Unrestricted Subsidiaries;

 

(v)                                 such liens and security interests shall not
cover any other “Excluded Collateral”, as defined in the Security Agreement; and

 

(vi)                              so long as no Event of Default exists that is
continuing, no Loan Party shall be required to deliver any Collateral Document
with respect to real property owned by it with an initial cost book value of
less than $15,000,000.

 

76

--------------------------------------------------------------------------------


 

(b)                                 Upon the formation or acquisition of any new
direct or indirect Subsidiary (other than an Unrestricted Subsidiary or a
Subsidiary that is held directly or indirectly by an Unrestricted Subsidiary) by
any Loan Party, then the Borrower shall, at the Borrower’s expense:

 

(i)                                     within 10 Business Days after such
formation or acquisition, cause such Subsidiary, and cause each direct and
indirect parent of such Subsidiary (if it has not already done so), to duly
execute and deliver to the Administrative Agent a supplement to the Guaranty
substantially in the form attached thereto; and

 

(ii)                                  as promptly as practicable after such
formation or acquisition and subject to Section 6.12(a), cause such Subsidiary
and each direct and indirect parent of such Subsidiary (if it has not already
done so) to duly execute and deliver to the Administrative Agent Collateral
Documents, as specified by and in form and substance satisfactory to the
Administrative Agent, securing payment of all the Secured Obligations of such
Subsidiary or such parent, as the case may be, under the Loan Documents.

 

(c)                                  At any time upon the request of the
Administrative Agent, promptly (i) execute and deliver any and all further
instruments and documents and take all such other action as the Administrative
Agent may reasonably deem necessary or desirable in order to perfect, protect,
and preserve the Liens of, such Collateral Documents and (ii) deliver a signed
copy of a favorable opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent with respect to the matters contained in this Section 6.12
in connection with any Material Acquisition or the execution and delivery of any
Collateral Document described in Section 6.12(a)(vi). In connection with the
delivery of any deeds or trust or mortgages of real property to the
Administrative Agent pursuant to this Section 6.12, as promptly as practicable
upon the request of the Administrative Agent in its sole discretion, deliver to
the Administrative Agent real property title reports, surveys and engineering,
soils and other reports, and environmental assessment reports, each in scope,
form and substance satisfactory to the Administrative Agent.

 

6.13                        Compliance with Environmental Laws. Comply in all
material respects, with all applicable Environmental Laws and Environmental
Permits; obtain and renew all material Environmental Permits necessary for its
operations and properties; and conduct, in all material respects, any
investigation, study, sampling and testing, and undertake, in all material
respects, any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

 

6.14                        Preparation of Environmental Reports. At the request
of the Required Lenders from time to time, provide to the Lenders within 60 days
after such request, at the expense of the Borrower, an environmental site
assessment report for any of its real properties then constituting Collateral
and described in such request, prepared by an environmental consulting firm
reasonably acceptable to the Administrative Agent, indicating the presence or
absence of Hazardous Materials and the estimated cost of any compliance, removal
or remedial action in

 

77

--------------------------------------------------------------------------------


 

connection with any Hazardous Materials on such properties; without limiting the
generality of the foregoing, if an Event of Default has occurred and is
continuing and the Administrative Agent determines at any time that a material
risk exists that any such report will not be provided within the time referred
to above, the Administrative Agent may retain an environmental consulting firm
to prepare such report at the expense of the Borrower, and the Borrower hereby
grants and agrees to cause any Restricted Subsidiary that owns any property
described in such request to grant at the time of such request to the
Administrative Agent, the Lenders, such firm and any agents or representatives
thereof an irrevocable non-exclusive license, subject to the rights of tenants,
to enter onto their respective properties to undertake such an assessment.

 

6.15                        Further Assurances. Promptly upon the reasonable
request by the Administrative Agent, or any Lender through the Administrative
Agent, (a) correct any material defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to (i) carry out more effectively the purposes of the Loan
Documents, (ii) to the fullest extent permitted by applicable Law, subject any
Loan Party’s or any of its Restricted Subsidiaries’ properties, assets, rights
or interests to the Liens now or hereafter intended to be covered by any of the
Collateral Documents, (iii) perfect and maintain the validity, effectiveness and
priority of any of the Collateral Documents and any of the Liens intended to be
created thereunder and (iv) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Secured Parties the rights granted
or now or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Restricted Subsidiaries is a
party, and cause each of its Restricted Subsidiaries to do so.

 

6.16                        Compliance with Terms of Leaseholds. Make all
payments and otherwise perform all obligations in respect of all leases of real
property to which the Borrower or any of its Subsidiaries is a party, keep such
leases in full force and effect and not allow such leases to lapse or be
terminated or any rights to renew such leases to be forfeited or cancelled,
notify the Administrative Agent of any default by any party with respect to such
leases and cooperate with the Administrative Agent in all respects to cure any
such default, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably likely to have a Material Adverse Effect.

 

6.17                        Material Contracts. Perform and observe all the
terms and provisions of each Material Contract to be performed or observed by
it, maintain each such Material Contract in full force and effect, enforce each
such Material Contract in accordance with its terms, take all such action to
such end as may be from time to time requested by the Administrative Agent and,
upon request of the Administrative Agent, make to each other party to each such
Material Contract such demands and requests for information and reports or for
action as any Loan Party or any of its Subsidiaries is entitled to make under
such Material Contract, and cause each of its Subsidiaries to do so, except, in
any case, where the failure to do so, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

78

--------------------------------------------------------------------------------


 

6.18                        Designation as Senior Debt. Designate all
Obligations as “senior indebtedness” under any subordinated note or indenture
documents applicable to it, to the extent provided for therein.

 

6.19                        Unrestricted Subsidiaries. Cause the management,
business and affairs of each of the Borrower and its Restricted Subsidiaries to
be conducted in such a manner (including by keeping separate books of account
and furnishing separate financial statements of Unrestricted Subsidiaries to
creditors and potential creditors thereof) so that each Unrestricted Subsidiary
that is a corporation or other legal entity will be treated as an entity
separate and distinct from the Borrower and the Restricted Subsidiaries.

 

ARTICLE VII

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:

 

7.01                        Liens. Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, or sign or file or suffer to exist under the Uniform
Commercial Code of any jurisdiction a financing statement that names the
Borrower or any of its Restricted Subsidiaries as debtor, or assign any accounts
or other right to receive income, other than the following:

 

(a)                                 Liens pursuant to any Loan Document;

 

(b)                                 [Reserved];

 

(c)                                  Liens for Taxes not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves or other appropriate provisions with respect
thereto are maintained in accordance with GAAP;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves or other appropriate provisions with respect
thereto are maintained;

 

(e)                                  pledges or deposits of cash in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation, other than any Lien imposed by
ERISA;

 

(f)                                   deposits of cash to secure the performance
of bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

79

--------------------------------------------------------------------------------


 

(g)                                  zoning restrictions, easements,
rights-of-way, restrictions, licenses, covenants, reservations, restrictions on
use, and other similar encumbrances affecting real property which, in the
aggregate, do not materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;

 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h);

 

(i)                                     Liens on or transfers of Securitization
Assets arising solely in connection with an Accounts Receivable Securitization
pursuant to Section 7.05(f);

 

(j)                                    Liens on cash (in an aggregate amount not
exceeding the Facility amount at any time) that are granted in the ordinary
course of business of the Borrower or any Restricted Subsidiary to secure
obligations arising under Permitted Commodity Swap Contracts permitted under
Section 7.02(a);

 

(k)                                 Liens securing Indebtedness permitted under
Section 7.02(g); provided that (i) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and the proceeds
thereof, including any insurance proceeds, and, if required by the terms of the
instrument originally creating the Lien, other property which is an improvement
to or is acquired for use specifically in connection with the acquired property,
and (ii) the Indebtedness secured thereby does not exceed the cost or fair
market value, whichever is lower, of the property being acquired or leased on
the date of acquisition or lease;

 

(l)                                     Liens of landlords or mortgages of
landlords on fixtures and movable property located on premises leased by the
Borrower or any of its Subsidiaries in the ordinary course of business;

 

(m)                             Liens incurred and financing statements filed or
recorded in each case with respect to property leased by the Borrower and its
Subsidiaries in the ordinary course of business to the owners of such property
which are operating leases; provided, that such Lien does not extend to any
other property of the Borrower and its Subsidiaries;

 

(n)                                 Liens such as banker’s liens, rights of
set-off or similar rights and remedies and burdening only deposit accounts or
other funds maintained with a depository institution in the ordinary course of
business;

 

(o)                                 deposits of cash or the issuance of a Letter
of Credit made to secure liability to insurance carriers under insurance or
self-insurance arrangements; and

 

(p)                                 other Liens securing Indebtedness
outstanding in an aggregate principal amount not to exceed (when combined with
the aggregate amount of Indebtedness securing Liens permitted by
Section 7.01(k)) $25,000,000.

 

7.02                        Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness, except:

 

(a)                                 obligations (contingent or otherwise)
existing or arising under any Permitted Commodity Swap Contract or under any
Permitted Interest Swap Contract, provided that (i) such

 

80

--------------------------------------------------------------------------------


 

obligations are (or were) entered into by such Person in the ordinary course of
business, and (ii) such Swap Contracts do not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

(b)                                 unsecured Indebtedness of a Loan Party owing
to another Loan Party, which Indebtedness shall (i) in the case of Indebtedness
owed to a Loan Party, constitute Collateral under the Security Agreement, and
(ii) be otherwise permitted under the provisions of Section 7.03;

 

(c)                                  Indebtedness under the Loan Documents;

 

(d)                                 Indebtedness outstanding on the date hereof
and listed on Schedule 7.02 and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and the direct or any contingent obligor with respect thereto is not
changed, as a result of or in connection with such refinancing, refunding,
renewal or extension; and provided, still further, that the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate; and provided, still further, that, with respect
to maturity, if the Weighted Average Life to Maturity of such refinancing,
refunding, renewal or extension is equal to or greater than the Weighted Average
Life to Maturity of the Indebtedness being refinanced, refunded, renewed, or
extended, such maturity shall be deemed to be no less favorable to the Loan
Parties and the Lenders;

 

(e)                                  Permitted Unsecured Debt;

 

(f)                                   Guarantees of the Borrower or any
Guarantor in respect of Indebtedness otherwise permitted hereunder of the
Borrower or any other Guarantor;

 

(g)                                  Indebtedness in respect of Capitalized
Leases and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(k); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$25,000,000;

 

(h)                                 Indebtedness, not to exceed the aggregate
amount of $145,000,000 at any time outstanding, incurred in connection with an
Accounts Receivable Securitization pursuant to Section 7.05(f); and

 

(i)                                     unsecured Indebtedness in an aggregate
principal amount not to exceed $25,000,000 at any time outstanding.

 

81

--------------------------------------------------------------------------------


 

7.03                        Investments. Make or hold any Investments, except:

 

(a)                                 Investments held by the Borrower and its
Subsidiaries in the form of Cash Equivalents;

 

(b)                                 (i) Investments by the Borrower and its
Subsidiaries in Loan Parties (other than the General Partner), and
(ii) Investments by the Borrower or any Restricted Subsidiary in Unrestricted
Subsidiaries, provided that the amount of cash or property contributed, loaned
or otherwise advanced by the Borrower or such Restricted Subsidiaries in respect
of such Investments pursuant to this clause (ii) may not exceed at any time an
aggregate amount equal to the greater of (x) $25,000,000 and (y) 10% of
Consolidated EBITDA for the most recently ended four fiscal quarters of the
Borrower;

 

(c)                                  Investments made by the Borrower or any
Restricted Subsidiary in any SPE consisting of (i) capital contributions of
Securitization Assets to such SPE and (ii) promissory notes issued by such SPE
payable to the order of the Borrower or any Restricted Subsidiary representing
the noncash portion of the purchase price for Securitization Assets sold to such
SPE, in each case in connection with Accounts Receivable Securitizations
permitted hereunder;

 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(e)                                  Guarantees permitted by Section 7.02;

 

(f)                                   Investments existing on the date hereof
(other than those referred to in Section 7.03(c)(i)) and set forth on Schedule
5.08(c);

 

(g)                                  loans and advances to employees incurred in
the ordinary course of business; and

 

(h)                                 the purchase or other acquisition of all of
the Equity Interests in, or all or substantially all of the property of or of
any business or division of, any Person that, upon the consummation thereof,
will be wholly-owned directly by the Borrower or one or more of its wholly-owned
Subsidiaries (including as a result of a merger or consolidation); provided
that, with respect to each purchase or other acquisition made pursuant to this
Section 7.03(h):

 

(i)                                     any such newly-created or acquired
Subsidiary shall comply with the requirements of Section 6.12;

 

(ii)                                  no Default or Event of Default will occur
or be continuing and each of the representations and warranties of the Borrower
in this Agreement will be true on and as of the date of such purchase or
acquisition, both before and after giving effect thereto;

 

(iii)                             if the total cash and noncash consideration
(including the fair market value of all Equity Interests issued or transferred
to the sellers thereof, all earnouts and other contingent payment obligations
(other than indemnities) to, and the aggregate amounts paid or to be paid under
noncompete agreements with, the sellers thereof, and all

 

82

--------------------------------------------------------------------------------


 

assumptions of debt and other liabilities or obligations quantifiable and known
on the date that such purchase or other acquisition is consummated) paid by or
on behalf of the Borrower and its Restricted Subsidiaries for any such purchase
or other acquisition (or related series with the same seller (or Affiliate of
such seller) over a 4 month period) exceeds the aggregate amount of $15,000,000
(a “Material Acquisition”), then immediately after giving effect to such
purchase or other acquisition, the Borrower and its Restricted Subsidiaries
shall be in pro forma compliance with all of the covenants set forth in
Section 7.11, such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) as though such purchase or other acquisition
had been consummated as of the first day of the fiscal period covered thereby;
and

 

(iv)                              in connection with any Material Acquisition,
if, after giving pro forma effect to such Material Acquisition, Consolidated
EBITDA (calculated on a pro forma basis consistent with past practices of the
Borrower (including as described in clause (b) of the last sentence in the
definition of Consolidated Interest Coverage Ratio) or, if requested by the
Borrower, calculated on a pro forma basis in such other manner reasonably
acceptable to the Administrative Agent) exceeds 15% of the Consolidated EBITDA
reflected in the most recently audited financial statements of the Borrower, the
Borrower shall have delivered to the Administrative Agent and each Lender, at
least five Business Days prior to the date on which any such Material
Acquisition is to be consummated, (A) a certificate of a Responsible Officer of
the General Partner, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (vi) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition, and (B) audited financial
statements of the company or companies acquired pursuant to such acquisition
(the “Target Audited Financials” and the “Target Company”), which shall for
clarification purposes include the following for the most recent fiscal year
then ended of such Target Company: (i) consolidated statement of income,
(ii) consolidated statement of cash flows, (iii) consolidated balance sheet,
(iv) consolidated statement of changes in shareholders equity, and (v) notes to
the audit.

 

7.04                        Fundamental Changes. Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

 

(a)                                 any Restricted Subsidiary may merge with
(i) the Borrower, provided that the Borrower shall be the continuing or
surviving Person, or (ii) any one or more other Restricted Subsidiaries;

 

(b)                                 any Loan Party may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Loan Party (other than the General Partner); and

 

83

--------------------------------------------------------------------------------


 

(c)                                  so long as no Default has occurred and is
continuing or would result therefrom, any Loan Party (other than the General
Partner) may merge with an Unrestricted Subsidiary, provided that a Loan Party
shall be the continuing or surviving Person.

 

7.05                        Dispositions. Make any Disposition or enter into any
agreement to make any Disposition, except:

 

(a)                                 Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

(c)                                  Dispositions of equipment in the ordinary
course of business to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such Disposition are reasonably promptly applied to the purchase price of
such replacement property;

 

(d)                                 Dispositions of property by any Restricted
Subsidiary to the Borrower or to a wholly-owned Restricted Subsidiary;

 

(e)                                  Dispositions permitted by Section 7.04;

 

(f)                                   sales or transfers of Securitization
Assets by the Borrower or any Restricted Subsidiary to an SPE and by an SPE to
any other Person in connection with any Accounts Receivable Securitization
permitted by Section 7.02(h);

 

(g)                                  Dispositions by the Borrower and its
Restricted Subsidiaries of property pursuant to sale-leaseback transactions,
provided that the fair market value of all property so Disposed of shall not
exceed $25,000,000 from and after the Closing Date;

 

(h)                                 Dispositions by the Borrower and its
Restricted Subsidiaries not otherwise permitted under this Section 7.05;
provided that:

 

(i)                                     at the time of such Disposition, no
Default shall exist or would result from such Disposition;

 

(ii)                                  if such Disposition includes the Equity
Interests of a Restricted Subsidiary, then 100% of the issued and outstanding
Equity Interests of such Restricted Subsidiary must be included in such
Disposition;

 

(iii)                               if the fair market value of assets subject
to any such Disposition or related series of Dispositions exceeds the aggregate
amount of $10,000,000 (a “Material Disposition”), then at least 75% of the
consideration therefor received by the Borrower or such Restricted Subsidiary
must be in the form of cash; provided, however, that the amount of (1) any
liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s most
recent balance sheet or in the notes thereto), of the Borrower or any Restricted
Subsidiary (other than liabilities that are by their terms subordinated in right
of payment to the Obligations) that are assumed by the transferee of any such
assets and (2) any notes

 

84

--------------------------------------------------------------------------------


 

or other obligations received by the Borrower or any such Restricted Subsidiary
from such transferee that are immediately converted by the Borrower or such
Restricted Subsidiary into cash (to the extent of the cash received), shall be
deemed to be cash for purposes of this provision;

 

(iv)                              if such Disposition is a Material Disposition,
then the Borrower must apply the net cash proceeds received therefrom in excess
of $10,000,000 by the Borrower or such Restricted Subsidiary within 360 days of
such receipt (or within 180 days with respect to any such net cash proceeds in
excess of $50,000,000) (i) to the acquisition of substantially similar assets so
disposed of or other Reinvestments or purchases of operating assets permitted by
this Agreement, or (ii) to the extent not applied pursuant to the immediately
preceding clause (i), to prepay the Loans (and the Aggregate Commitments shall
be automatically and permanently reduced by such amount); and

 

(v)                                 if the fair market value of assets subject
to any such Disposition or related series of Dispositions exceeds the aggregate
amount of $50,000,000, then immediately after giving effect to such Disposition
and to the application of the proceeds thereof, the Borrower must be in
compliance on a pro forma basis with Section 7.11 of this Agreement, calculated
for the most recent four fiscal quarter period for which the financial
statements described in Section 6.01(a) and (b) are available to the Lenders, as
evidenced by a certificate signed by a Responsible Officer of the General
Partner delivered to the Administrative Agent prior to consummating such
Disposition in reasonable detail reflecting compliance with the foregoing
requirements;

 

provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(h) shall be for fair market value.

 

7.06                        Restricted Payments. Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, or issue or sell any Equity Interests, except that:

 

(a)                                 each Subsidiary may make Restricted Payments
to the Borrower and to any Subsidiaries of the Borrower that are Guarantors and
to the General Partner;

 

(b)                                 so long as no Default would result
therefrom, the Borrower may issue and sell its common limited partnership Equity
Interests;

 

(c)                                  the Borrower and each Restricted Subsidiary
may declare and make dividend payments or other distributions payable solely in
the common stock or other common Equity Interests of such Person;

 

(d)                                 the Borrower and each Subsidiary may
purchase, redeem or otherwise acquire its common Equity Interests with the net
cash proceeds received from the substantially concurrent issue of new common
Equity Interests; and

 

(e)                                  the Borrower may declare and make cash
Restricted Payments in addition to those listed above if, both before and after
the declaration and the making thereof, all of the following conditions are
satisfied:

 

85

--------------------------------------------------------------------------------


 

(i)                                  the representations and warranties of the
Borrower and the General Partner contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of such Restricted Payment, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 7.06, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01.

 

(ii)                               no Default shall exist, and no Default would
result from such proposed Restricted Payments;

 

(iii)                            the Consolidated Interest Coverage Ratio for
the Borrower’s most recently ended four full fiscal quarters for which quarterly
or annual financial statements are available immediately preceding the date on
which such Restricted Payment is made, calculated on a pro forma basis as if
such Restricted Payment had been made at the beginning of such four-quarter
period, would have been more than 2.25 to 1.00 for each such period; and

 

(iv)                           such Restricted Payment, together with the
aggregate of all other Restricted Payments (other than Restricted Payments
permitted by subsections (a) through (d) of this Section 7.06) made by the
Borrower and its Subsidiaries in the fiscal quarter during which such Restricted
Payment is made, shall not exceed an amount equal to (x) Available Cash of the
Borrower for the immediately preceding fiscal quarter plus (y) the lesser of
(i) the amount of any Available Cash of the Borrower accrued during the first 45
days of such fiscal quarter and (ii) the excess of the aggregate amount of Loans
that the Borrower could have borrowed over the actual amount of Loans
outstanding, in each case as of the last day of the immediately preceding fiscal
quarter.

 

The foregoing subsection (e) will not prohibit (i) the payment of any Restricted
Payment within 60 days after the date on which the Borrower declares or
otherwise becomes committed to make such Restricted Payment, if such declaration
or commitment is allowed under subsection (e) at the time it is made, or
(ii) refinancings permitted by Section 7.02(d). Not later than the date on which
any Restricted Payment is made, the General Partner shall deliver to the
Administrative Agent an officer’s certificate signed by a Responsible Officer of
Borrower stating that such Restricted Payment is permitted and setting forth the
basis upon which the calculations required by this Section 7.06 were computed,
which calculations may be based upon the Borrower’s latest available financial
statements.

 

7.07                        Change in Nature of Business. Engage in any material
line of business substantially different from those lines of business conducted
by the Borrower and its Subsidiaries on the date hereof or any business
substantially related or incidental thereto.

 

7.08                        Transactions with Affiliates. Enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than on fair

 

86

--------------------------------------------------------------------------------


 

and reasonable terms substantially as favorable to the Borrower or such
Subsidiary as would be obtainable by the Borrower or such Subsidiary at the time
in a comparable arm’s length transaction with a Person other than an Affiliate;
provided that the foregoing restriction shall not apply to (a) transactions
between or among the Loan Parties (excluding the General Partner), (b) any
employment agreement, stock option agreement, restricted stock agreement,
employee stock ownership plan related agreements, or similar agreement and
arrangements, in the ordinary course of business and consistent with past
practice of the Borrower (or the General Partner) or such Restricted Subsidiary,
(c) Restricted Payments permitted by the provisions of Section 7.06,
(d) transactions in the ordinary course of business in connection with
reinsuring the self-insurance programs or other similar forms of retained
insurable risks of the retail propane business operated by the Borrower, its
Subsidiaries and Affiliates, (e) Accounts Receivable Securitization to the
extent permitted under Section 7.02; provided that, nothing in this Section 7.08
shall authorize the payments by the Borrower to the General Partner or any other
Affiliate of the Borrower for administrative expenses incurred by such Person
other than such out-of-pocket administrative expenses as such Person shall incur
and the Borrower shall pay in the ordinary course of business.

 

7.09                        Burdensome Agreements. Enter into or permit to exist
any Contractual Obligation (other than this Agreement or any other Loan
Document) that (a) limits the ability (i) of any Restricted Subsidiary to make
Restricted Payments to the Borrower or any Guarantor or to otherwise transfer
property to or invest in the Borrower or any Guarantor, (ii) of any Restricted
Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of the
Borrower or any Restricted Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person, provided, however, that this clause
(iii) shall not prohibit any negative pledge incurred or provided in favor of
any holder of Indebtedness permitted under Section 7.02(g) solely to the extent
any such negative pledge relates to the property financed by or the subject of
such Indebtedness; or (b) requires the grant of a Lien to secure an obligation
of such Person if a Lien is granted to secure another obligation of such Person,
except, in each case, for any agreement in effect (1) on the date hereof and set
forth on Schedule 7.09, (2) at the time any Subsidiary becomes a Subsidiary of
the Borrower, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of the Borrower and so long
as such agreement does not constitute a Prohibited Covenant, (3) in connection
with customary non-assignment provisions of contracts governing leasehold
interests, and (4) with respect to any Indebtedness mentioned in the preceding
clauses (1) or (2) refinanced pursuant to Section 7.02(d) and subject to the
limits set forth in such clauses, provided that the restrictions contained in
the agreements governing such refinanced Indebtedness are no more restrictive
than those contained in the agreements governing the Indebtedness being
refinanced.

 

7.10                        Use of Proceeds. Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

 

87

--------------------------------------------------------------------------------


 

7.11                        Financial Covenants.

 

(a)                                 Consolidated Interest Coverage Ratio. Permit
the Consolidated Interest Coverage Ratio as of the end of any fiscal quarter of
the Borrower to be less than 2.50 to 1.00.

 

(b)                                 Consolidated Senior Secured Leverage Ratio.
Permit the Consolidated Senior Secured Leverage Ratio as of the end of any
period of four fiscal quarters of the Borrower to be greater than 2.50 to 1.0.

 

(c)                                  Consolidated Leverage Ratio. Permit the
Consolidated Leverage Ratio as of the end of any period of four fiscal quarters
of the Borrower to be greater than 5.0 to 1.0.

 

7.12                        Amendments of Organization Documents. (a) Amend,
supplement, modify, or replace any of its Organization Documents in any respect
that would adversely affect the Lenders, the Borrower’s ability to perform the
Obligations, or any Guarantor’s ability to perform its obligations under its
Guaranty, in each such case without the prior written consent of the
Administrative Agent and the Required Lenders, or (b) permit any amendment,
supplement, modification, or replacement of the Organization Documents of the
MLP that would have a material effect on the Borrower without the prior written
consent of the Administrative Agent and the Required Lenders.

 

7.13                        Accounting Changes. Make any change in
(a) accounting policies or reporting practices, except in conformity with GAAP,
or (b) fiscal year.

 

7.14                        Prepayments, Etc. of Indebtedness. Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any Indebtedness, except (a) the prepayment of the Credit Extensions in
accordance with the terms of this Agreement, (b) regularly scheduled or required
repayments or redemptions of Indebtedness set forth in Schedule 7.02 and
Indebtedness permitted under Section 7.02(h) and refinancings and refundings of
such Indebtedness in compliance with Section 7.02(d), (c) Restricted Payments in
respect of such Indebtedness in compliance with Section 7.06(e), and (d) so long
as no Event of Default exists or would result therefrom, other prepayments of
such Indebtedness not described in the immediately preceding clauses (a), (b),
and (c).

 

7.15                        Amendment, Etc. of Indebtedness. Amend, supplement,
modify or change in any manner the 2004 Fixed Rate Senior Notes, the 2004
Indenture, the 2008 Fixed Rate Senior Notes, the 2008 Indenture, the 2009 Fixed
Rate Senior Notes or the 2009 Indenture or any document executed and delivered
in connection with any of the foregoing, in any respect that would adversely
affect the Lenders (other any refinancings, refundings, renewals or extensions
thereof permitted under Section 7.02(d)), the Borrower’s ability to perform the
Obligations, or any Guarantor’s ability to perform its obligations under its
Guaranty, in each such case without the prior written consent of the
Administrative Agent and the Required Lenders.

 

7.16                        General Partner. In the case of General Partner,
engage in any business or activity other than (a) the ownership of all
outstanding general partnership Equity Interests in the Borrower and the MLP,
(b) maintaining its corporate existence, (c) participating in tax, accounting
and other administrative activities as the parent of the consolidated group of
companies, including the Loan Parties and the MLP, (d) the execution and
delivery of the Loan

 

88

--------------------------------------------------------------------------------


 

Documents to which it is a party and the performance of its obligations
thereunder, (e) the ownership of limited partnership Equity Interests in the
MLP, and (f) activities incidental to the businesses or activities described in
clauses (a) through (e) of this Section.

 

7.17                        Designation of Senior Debt. Designate any
Indebtedness (other than the Indebtedness under the Loan Documents) of the
Borrower or any of its Subsidiaries as “senior debt” (or any similar term) under
any of its subordinated notes or indentures.

 

7.18                        Commodity Risk Management Policy. (i) Replace or
terminate the Commodity Risk Management Policy, (ii) amend Section 2 of the
Commodity Risk Management Policy entitled “Role of Commodity Risk Within
Ferrellgas” or Section 4 of the Commodity Risk Management Policy entitled
“Risked to be Managed”, (iii) amend the definitions of “VAR,” “Current Risk
Limit,” “Maximum Risk Limit,” and “Year-to-Date Loss Limit” contained in the
Commodity Risk Management Policy, (iv) amend Appendix C of the Commodity Risk
Management Policy to increase the Year-to-Date Loss Limit or the Value-at-Risk
limits above $10,000,000, respectively, or (v) otherwise amend the Commodity
Risk Management Policy in a manner could reasonably be expected to have a
Material Adverse Effect.

 

7.19                        Deposit Accounts. Permit any monies, checks, notes,
drafts and other payments constituting proceeds of Wholesale Accounts Receivable
to be forwarded to or deposited to any “deposit account” (as such term is
defined in the UCC) other than a Pledged Deposit Account over which the
Administrative Agent has “control” (as such term is defined in the UCC);
provided that the foregoing restriction shall not apply to (a) collections of
such proceeds that are deposited into field collection deposit accounts that are
deposited or transferred to a Pledged Deposit Account over which the
Administrative Agent has “control” (as such term is defined in the UCC) within
one Business Day of such collection, or (b) transfers of such proceeds from a
Pledged Deposit Account to an operating account of a Loan Party in accordance
with the provisions of the Loan Documents.

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default. Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment. The Borrower or any other Loan
Party fails to (i) pay when and as required to be paid herein, any amount of
principal of any Loan or any L/C Obligation or, if required under
Section 2.05(b), deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within five days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or,
other than as required under Section 2.05(b), deposit any funds as Cash
Collateral in respect of L/C Obligation, or (iii) pay within five days after the
same becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

(b)                                 Specific Covenants. The Borrower fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.03 (other than clause (d) thereof), 6.05, 6.10, 6.11, 6.17, 6.18, or
Article VII; or

 

89

--------------------------------------------------------------------------------


 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days after the earlier
of (i) the date upon which a Responsible Officer of Borrower or such other Loan
Party knew or reasonably should have known of such failure or (ii) the date upon
which written notice thereof is given to Borrower by the Administrative Agent or
any Lender; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
shall be incorrect or misleading in any material respect when made or deemed
made; or

 

(e)                                  Cross-Default.  (i) Any Loan Party or any
Subsidiary thereof (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise, but after
giving effect to any applicable grace periods) in respect of any Indebtedness or
Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto (in each case, after giving effect to
any applicable grace periods), or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness or such
Guarantee to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or cash collateral in respect thereof to be demanded; or (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which a Loan Party or any Restricted Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Restricted
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by such Loan Party or such Subsidiary as a
result thereof is greater than the Threshold Amount; or

 

(f)                                   Insolvency Proceedings, Etc.  The MLP, any
Loan Party or any Subsidiary thereof institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

90

--------------------------------------------------------------------------------


 

(g)                                  Inability to Pay Debts;
Attachment.  (i) The MLP, any Loan Party or any Restricted Subsidiary thereof
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

 

(h)                                 Judgments.  There is entered against any
Loan Party or any Subsidiary thereof (i) one or more final judgments or orders
for the payment of money in an aggregate amount (as to all such judgments and
orders) exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of the potential
claim and does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 30 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of the Threshold Amount, or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

 

(j)                                    Invalidity of Loan Documents.  Except to
the extent covered by Section 8.01(l), any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control; or

 

(l)                                     Collateral Documents.  Any Collateral
Document after delivery thereof pursuant to Section 4.01 or 6.12 shall for any
reason (other than pursuant to the terms thereof) cease to create a valid and
perfected first priority Lien (subject to Permitted Liens) on all of the
Collateral purported to be covered thereby or on any portion of the Collateral
purported to be covered thereby with a value (as reasonably determined by the
Administrative Agent) in excess of $5,000,000 individually or in the aggregate;
or

 

(m)                             Certain Indenture Defaults, Etc.  To the extent
not otherwise within the scope of Section 8.01(e) above, (i) any “Event of
Default” shall occur and be continuing under and as defined in the 2004
Indenture, the 2008 Indenture, or the 2009 Indenture or (ii) any of the
following shall occur under or with respect to any Indebtedness guaranteed by
the Borrower or its Subsidiaries (collectively, the “Guaranteed Indebtedness”):
(A) any demand for payment

 

91

--------------------------------------------------------------------------------


 

shall be made under any such Guaranty Obligation with respect to the Guaranteed
Indebtedness or (B) so long as any such Guaranty Obligation shall be in effect
(x) the Borrower or any such Subsidiary shall fail to pay principal of or
premium, if any, or interest on such Guaranteed Indebtedness after the
expiration of any applicable notice or cure periods or (y) any “event of
default” (however defined) shall occur and be continuing under such Guaranteed
Indebtedness which results in the acceleration of such Guaranteed Indebtedness.

 

8.02                        Remedies upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of each L/C Issuer to make L/C Credit Extensions
to be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the then Outstanding
Amount thereof); and

 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuers all rights and remedies available to it, the Lenders and the
L/C Issuers under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 8.02), any amounts received on account of the Secured Obligations shall
be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders

 

92

--------------------------------------------------------------------------------


 

and the L/C Issuers (including fees, charges and disbursements of counsel to the
respective Lenders and the L/C Issuers) arising under the Loan Documents and
amounts payable under Article III, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings, Secured Cash Management
Obligations then owing under Secured Cash Management Agreements, and Secured
Hedge Obligations then owing under Secured Hedge Agreements ratably among the
Lenders, the L/C Issuers, the Secured Cash Management Banks, and the Hedge Banks
in proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Secured Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, Secured Cash Management Obligations and Secured
Hedge Obligations arising under Secured Cash Management Agreements and Secured
Hedge Agreements, respectively, shall be excluded from the application described
above if the Administrative Agent has not received written notice thereof,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be. Each Cash Management Bank or Hedge Bank not a party to the Credit Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto.

 

ARTICLE IX

ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.  (a)  Each of the Lenders
and each of the L/C Issuers hereby irrevocably appoints Bank of America to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the

 

93

--------------------------------------------------------------------------------


 

Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuers, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders
(including in its capacities as a potential Cash Management Bank and a potential
Hedge Bank) and each of the L/C Issuers hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and such
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03                        Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents. Without limiting the generality of the
foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

94

--------------------------------------------------------------------------------


 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(d)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 10.01 and
8.02) or (ii) in the absence of its own gross negligence or willful misconduct.
The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until notice describing such Default is given to the Administrative
Agent by the Borrower, a Lender or an L/C Issuer.

 

(e)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, (v) the value or the
sufficiency of any Collateral, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and

 

95

--------------------------------------------------------------------------------


 

powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

9.06                        Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuers, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuers under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make

 

96

--------------------------------------------------------------------------------


 

other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and each L/C Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and each L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08                        No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Book Managers, Arrangers, Syndication
Agents, or Documentation Agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

 

9.09                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise.

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.03(i) and (j), 2.09 and
10.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

 

97

--------------------------------------------------------------------------------


 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

 

9.10                        Collateral and Guaranty Matters.  Each of the
Lenders (including in its capacities as a potential Cash Management Bank and a
potential Hedge Bank) and each of the L/C Issuers irrevocably authorize the
Administrative Agent, at its option and in its discretion,

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full of all Secured
Obligations (other than (A) contingent indemnification obligations for which no
claim shall have been made, (B) Secured Cash Management Obligations as to which
arrangements satisfactory to the applicable Cash Management Bank shall have been
made, and (C) Secured Hedge Obligations as to which arrangements satisfactory to
the applicable Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the applicable
L/C Issuer shall have been made), (ii) that is sold or to be sold as part of or
in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) if approved, authorized or ratified in writing in accordance
with Section 10.01;

 

(b)                                 to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder; and

 

(c)                                  to subordinate (or release) any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property that is permitted by
Section 7.01(i) or Section 7.01(k).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

 

9.11                        Secured Cash Management Agreements and Secured Hedge
Agreements. No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.03, the Guaranty or any Collateral by virtue of the provisions hereof
or of the Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any

 

98

--------------------------------------------------------------------------------


 

other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Obligations
or Secured Hedge Obligations unless the Administrative Agent has received
written notice of such Secured Cash Management Obligations or Secured Hedge
Obligations, as the case may be, together with such supporting documentation as
the Administrative Agent may request, from the applicable Cash Management Bank
or Hedge Bank, as the case may be.

 

ARTICLE X

MISCELLANEOUS

 

10.01                 Amendments, Etc. No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

(a)                                 waive any condition set forth in
Section 4.01 (other than Section 4.01(b)(i) or (c)), or, in the case of the
initial Credit Extension, Section 4.02, without the written consent of each
Lender;

 

(b)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iv) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document, or change the manner of
computation of any financial ratio (including any change in any applicable
defined term) used in determining the Applicable Rate that would result in a
reduction of any interest rate on any Loan or any fee payable hereunder without
the written consent of each Lender entitled to such amount; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate;

 

(e)                                  change (i) Section 8.03 or
Section 2.05(b) in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of each Lender or (ii) the order of
application of any reduction in the Commitments from the application thereof set
forth in the applicable provisions of Section 2.05(b) or 2.06(b), respectively,
in any manner that materially and adversely affects the Lenders under this
Agreement without the written consent of the Required Lenders;

 

99

--------------------------------------------------------------------------------


 

(f)                                   change (i) any provision of this
Section 10.01 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder (other than the definitions specified in clause (ii) of this
Section 10.01(g)), without the written consent of each Lender or (ii) the
definition of “Required Lenders” without the written consent of each Lender;

 

(g)                                  release all or substantially all of the
Collateral in any transaction or series of related transactions, without the
written consent of each Lender;

 

(h)                                 release all or substantially all of the
value of the Guaranty, without the written consent of each Lender, except to the
extent the release of any Subsidiary from the Guaranty is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone); or

 

(i)                                     impose any greater restriction on the
ability of any Lender to assign any of its rights or obligations hereunder
without the written consent of the Required Lenders;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Impacted Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that (a) the
Commitment of such Lender may not be increased or extended without the consent
of such Lender, and (b) the principal of, or the accrued interest on, any Loan
or L/C Borrowing owing to such Lender may not be reduced without the consent of
such Lender, unless the such reduction applies to all Lenders on a ratable
basis.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

 

10.02                 Notices; Effectiveness; Electronic Communications.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be

 

100

--------------------------------------------------------------------------------


 

delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)                                     if to the General Partner, the Borrower,
the Administrative Agent, the L/C Issuers or the Swing Line Lender, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuers hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any L/C Issuer pursuant to Article II if such Lender or such L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY

 

101

--------------------------------------------------------------------------------


 

OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the General Partner, the Borrower, any
Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the General
Partner, the Borrower, any Lender, any L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the General
Partner, the Borrower, the Administrative Agent, the L/C Issuers and the Swing
Line Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the other parties hereto. Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuers and the Swing Line Lender. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuers and Lenders.  The Administrative Agent, the L/C Issuers and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each L/C Issuer, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrower. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

102

--------------------------------------------------------------------------------


 

10.03                 No Waiver; Cumulative Remedies; Enforcement.  No failure
by any Lender, any L/C Issuer or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as a L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including

 

103

--------------------------------------------------------------------------------


 

all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and each L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to an Indemnitee, be available to the
extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), any L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), such L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or such L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or any L/C Issuer in connection with such

 

104

--------------------------------------------------------------------------------


 

capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for such
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee or from a breach in bad faith of such Indemnitee’s
obligations hereunder or under any Loan Document, in any case, as determined by
a final and nonappealable judgment of a court of competent jurisdiction.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, any L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

10.05      Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, any L/C Issuer or any
Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

105

--------------------------------------------------------------------------------


 

10.06      Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the L/C Issuers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it hereunder or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

 

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that

 

106

--------------------------------------------------------------------------------


 

this clause (ii) shall not (A) apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender with a
Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender;

 

(C)           the consent of the L/C Issuers (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and

 

(D)          the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment
hereunder.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)           No Assignment to Borrower.  No such assignment shall be made to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party

 

107

--------------------------------------------------------------------------------


 

hereto) but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05 and 10.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment. Upon request, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such Participant.
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.06(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and

 

108

--------------------------------------------------------------------------------


 

such Participant agrees, for the benefit of the Borrower, to comply with
Section 3.01(e) as though it were a Lender.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)           Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Revolving Credit
Loans pursuant to Section 10.06(b), Bank of America may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as an L/C Issuer and/or (ii) upon
30 days’ notice to the Borrower, resign as Swing Line Lender. In the event of
any such resignation as an L/C Issuer or the Swing Line Lender, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer or
Swing Line Lender hereunder; provided, however, that no failure by the Borrower
to appoint any such successor shall affect the resignation of Bank of America as
an L/C Issuer or the Swing Line Lender, as the case may be. If Bank of America
resigns as an L/C Issuer, it shall retain all the rights, powers, privileges and
duties of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If Bank of America resigns as the Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

10.07      Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the

 

109

--------------------------------------------------------------------------------


 

enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.14(c), (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, or (iii) any actual or
prospective credit insurance provider relating to the Borrower and the
Obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
any L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower; provided that such disclosure is not in
breach of a confidentiality agreement with a Loan Party, which breach is known
to the Administrative Agent or such Lender or L/C Issuer.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

10.08      Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or such L/C Issuer,
irrespective of whether or not such Lender or such L/C Issuer shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or such L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the
Borrower and the

 

110

--------------------------------------------------------------------------------


 

Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

10.09      Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

10.11      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The

 

111

--------------------------------------------------------------------------------


 

invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

10.13      Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, or if
any Lender is a Defaulting Lender or an Impacted Lender or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

 

(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)           such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14      Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT

 

112

--------------------------------------------------------------------------------


 

OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY OTHER PARTY
HERETO OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW

 

10.15      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and the General Partner acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that: (i) (A)

 

113

--------------------------------------------------------------------------------


 

the arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arranger are arm’s-length commercial transactions
between the Borrower, General Partner and their respective Affiliates, on the
one hand, and the Administrative Agent and the Arranger, on the other hand,
(B) each of the Borrower and the General Partner has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Borrower and the General Partner is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent and the Arranger each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
the General Partner or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent nor the Arranger has any obligation to
the Borrower, the General Partner or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, the General Partner and their respective Affiliates, and
neither the Administrative Agent nor the Arranger has any obligation to disclose
any of such interests to the Borrower, the General Partner or any of their
respective Affiliates. To the fullest extent permitted by law, each of the
Borrower and the General Partner hereby waives and releases any claims that it
may have against the Administrative Agent and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

10.17      Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

10.18      USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.

 

10.19      ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND

 

114

--------------------------------------------------------------------------------


 

MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

[The remainder of this page is intentionally left blank.]

 

115

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

FERRELLGAS, L.P.

 

 

 

 

 

By: Ferrellgas, Inc., as its general partner

 

 

 

 

 

By:

/s/ James R. VanWinkle

 

 

 

James R. VanWinkle

 

 

 

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

FERRELLGAS, INC.

 

 

 

 

 

 

 

 

By:

/s/ James R. VanWinkle

 

 

 

James R. VanWinkle

 

 

 

Senior Vice President and Chief Financial Officer

 

S-1

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jay Salitza

 

 

Name:

Jay Salitza

 

 

Title:

Vice President

 

S-2

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A., as a Lender, an L/C Issuer and Swing Line Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jay Salitza

 

 

Name:

Jay Salitza

 

 

Title:

Vice President

 

S-3

--------------------------------------------------------------------------------


 

 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tom K. Martin

 

 

Name:

Tom K. Martin

 

 

Title:

Vice President

 

S-4

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stephanie B. Casas

 

 

Name:

Stephanie B. Casas

 

 

Title:

Vice President

 

S-5

--------------------------------------------------------------------------------


 

 

 

BNP PARIBAS, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard J. Wernli

 

 

Name:

Richard J. Wernli

 

 

Title:

Director

 

 

 

 

By:

/s/ Keith Cox

 

 

Name:

Keith Cox

 

 

Title:

Managing Director

 

S-6

--------------------------------------------------------------------------------


 

 

 

SOCIÉTÉ GÉNÉRALE, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Chung-Taek Oh

 

 

Name:

Chung-Taek Oh

 

 

Title:

Director

 

 

 

 

By:

/s/ Sebastien Ribatto

 

 

Name:

Sebastien Ribatto

 

 

Title:

Managing Director

 

S-7

--------------------------------------------------------------------------------


 

 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Janice Knwanek

 

 

Name:

Janice Knwanek

 

 

Title:

Vice President

 

S-8

--------------------------------------------------------------------------------


 

 

 

M&I BANK, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ David T. Hunt

 

 

Name:

David T. Hunt

 

 

Title:

VP

 

 

 

 

By:

/s/ Michael H Doyle

 

 

Name:

Michael H Doyle

 

 

Title:

VP

 

S-9

--------------------------------------------------------------------------------


 

 

 

PNC BANK, N.A., as a Lender and an L/C Issuer

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mukunthan Panchalingam

 

 

Name:

Mukunthan Panchalingam

 

 

Title:

Vice President

 

S-10

--------------------------------------------------------------------------------


 

 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ RITAM BHALLA

 

 

Name:

RITAM BHALLA

 

 

Title:

VICE PRESIDENT

 

S-11

--------------------------------------------------------------------------------


 

 

 

THE PRIVATEBANK & TRUST COMPANY, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Allison C. Sims

 

 

Name:

Allison C. Sims

 

 

Title:

Assoc. Managing Director

 

S-12

--------------------------------------------------------------------------------


 

 

 

CAPITAL ONE, N.A., as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gina Monette

 

 

Name:

Gina Monette

 

 

Title:

Vice-President

 

S-13

--------------------------------------------------------------------------------


 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gaylen John Frazier

 

 

Name:

Gaylen John Frazier

 

 

Title:

Officer

 

S-14

--------------------------------------------------------------------------------


 

 

 

UBS Loan Finance LLC, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Name:

Irja R. Otsa

 

 

Title:

Associate Director

 

 

 

 

By:

/s/ Mary E. Evans

 

 

Name:

Mary E. Evans

 

 

Title:

Associate Director

 

S-15

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

LENDER

 

COMMITMENT

 

LETTER OF
CREDIT
SUBLIMIT
PARTICIPATION

 

APPLICABLE
PERCENTAGE

 

Bank of America, N.A.

 

$

50,000,000

 

$

25,000,000

 

12.500000000

%

JPMorgan Chase Bank, N.A.

 

$

50,000,000

 

$

25,000,000

 

12.500000000

%

Wells Fargo Bank, N.A.

 

$

50,000,000

 

$

25,000,000

 

12.500000000

%

BNP Paribas

 

$

35,000,000

 

$

17,500,000

 

8.750000000

%

Société Générale

 

$

35,000,000

 

$

17,500,000

 

8.750000000

%

Fifth Third Bank

 

$

35,000,000

 

$

17,500,000

 

8.750000000

%

M&I Bank

 

$

35,000,000

 

$

17,500,000

 

8.750000000

%

PNC Bank, N.A.

 

$

30,000,000

 

$

15,000,000

 

7.500000000

%

Barclays Bank PLC

 

$

20,000,000

 

$

10,000,000

 

5.000000000

%

The PrivateBank & Trust Company

 

$

20,000,000

 

$

10,000,000

 

5.000000000

%

Capital One, N.A.

 

$

15,000,000

 

$

7,500,000

 

3.750000000

%

U.S. Bank National Association

 

$

15,000,000

 

$

7,500,000

 

3.750000000

%

UBS Loan Finance LLC

 

$

10,000,000

 

$

5,000,000

 

2.500000000

%

Total

 

$

400,000,000

 

$

200,000,000

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.08(b)

 

OWNED REAL PROPERTY

 

NONE.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.08(c)

 

EXISTING INVESTMENTS

 

Equity Investments:

 

Owner

 

Issuer

 

Outstanding
Equity Interests

 

 

 

 

 

Ferrellgas, L.P.

 

Ferrellgas Real Estate, Inc.

 

1,000 Shares

 

 

 

 

 

Ferrellgas, L.P.

 

Ferrellgas Receivables, LLC

 

N/A

 

 

 

 

 

Ferrellgas, L.P.

 

Ferrellgas Finance Corp.

 

1,000 Shares

 

 

 

 

 

Ferrellgas, L.P.

 

Blue Rhino Canada, Inc., a Delaware corporation

 

100 Shares

 

 

 

 

 

Ferrellgas, L.P.

 

Uni Asia, Ltd, a Seychelles limited company

 

1,000 Shares

 

 

 

 

 

Ferrellgas, L.P.

 

Blue Rhino Global Sourcing, Inc.

 

100 Shares

 

Other Investments:

 

Securitization Subordinated Note dated April 15, 2009 made by Ferrellgas
Receivables, LLC, a Delaware limited liability company, payable to the order of
the Borrower in the aggregate principal sum outstanding of all Subordinated
Loans (as defined in the Second Amended and Restated Receivable Sale Agreement
dated as of April 15, 2009, between Ferrellgas Receivables, LLC and Borrower).
Maturity date is the date when (i) the “Receivables Interest” (as defined in the
Receivable Sale Agreement described above) has been reduced to zero and (ii) the
“Collection Date” as defined therein.

 

Investments permitted under Section 7.03(d) and 7.03(g) and existing as of the
date hereof.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.13

 

SUBSIDIARIES AND OTHER

EQUITY INVESTMENTS; LOAN PARTIES

 

A.                                    Subsidiaries

 

Subsidiary

 

Outstanding
Equity Interests

 

Equity Ownership

 

 

 

 

 

 

 

Ferrellgas Real Estate, Inc., a Delaware corporation

 

1,000 Shares

 

100

%

 

 

 

 

 

 

Ferrellgas Receivables, LLC, a Delaware limited liability company

 

N/A

 

100

%

 

 

 

 

 

 

Ferrellgas Finance Corp., a Delaware corporation

 

1,000 Shares

 

100

%

 

 

 

 

 

 

Blue Rhino Canada, Inc., a Delaware corporation

 

100 Shares

 

100

%

 

 

 

 

 

 

Uni Asia, Ltd, a Seychelles limited company

 

1,000 Shares

 

100

%

 

 

 

 

 

 

Blue Rhino Global Sourcing, Inc., a Delaware corporation

 

100 Shares

 

100

%

 

B.                                    Equity Investments

 

NONE.

 

C.                                    Equity Interests in the Borrower

 

Party

 

Equity Ownership of Borrower

 

 

 

Ferrellgas, Inc. (General Partner)

 

1% General Partnership Interest.

 

 

 

Ferrellgas Partners, L.P. (MLP)

 

99% Limited Partnership Interest

 

--------------------------------------------------------------------------------


 

D.                                    Loan Parties

 

Name of Loan Party

 

Jurisdiction of
Organization

 

Address of Principal Place of
Business

 

EIN

 

 

 

 

 

 

 

Ferrellgas, L.P. (Borrower)

 

Delaware

 

7500 College Boulevard, Suite
1000 Overland Park, KS 66210

 

43-1698481

 

 

 

 

 

 

 

Ferrellgas, Inc. (General Partner)

 

Delaware

 

7500 College Boulevard, Suite
1000 Overland Park, KS 66210

 

73-1285864

 

 

 

 

 

 

 

Blue Rhino Global Sourcing, Inc.

 

Delaware

 

7500 College Boulevard, Suite
1000 Overland Park, KS 66210

 

48-1022301

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.17

 

PATENTS

 

A.                                   Patents

 

Patent No.

 

Owner

 

Issue Date

 

Title

 

 

 

 

 

 

 

6057012

 

Ferrell gas, L.P.

 

5/2/2000

 

Method for Reconditioning a Propane Gas Tank

 

TRADEMARK REGISTRATIONS

 

A.            Trademarks and Trademark Registrations

 

Trademark

 

Listed Owner

 

Registration No.

 

Registration Date

 

 

 

 

 

 

 

A BETTER WAY

 

Ferrellgas, L.P.

 

3184665

 

2/9/2005

 

 

 

 

 

 

 

BLUE RHINO

 

Ferrellgas, L.P.

 

2912949

 

8/6/2003

 

 

 

 

 

 

 

BLUE RHINO

 

Ferrellgas, L.P.

 

3160502

 

1/25/2005

 

 

 

 

 

 

 

BLUE RHINO & Design

 

Blue Rhino Global Sourcing, Inc.

 

1898501

 

5/23/1994

 

 

 

 

 

 

 

Blue Rhino Design

 

Ferrellgas, L.P.

 

3181738

 

1/25/2005

 

 

 

 

 

 

 

DROP, SWAP, AND GO

 

Ferrellgas, L.P.

 

3042691

 

3/26/2004

 

 

 

 

 

 

 

ENDLESS SUMMER

 

Blue Rhino Global Sourcing, Inc.

 

2493024

 

9/25/2001

 

 

 

 

 

 

 

ENDLESS SUMMER

 

Blue Rhino Global Sourcing, Inc.

 

2759584

 

9/2/2003

 

 

 

 

 

 

 

FERRELLMETER

 

Ferrellgas, Inc.

 

1852964

 

1/7/1993

 

 

 

 

 

 

 

IT’S YOUR BACKYARD. ENJOY IT MORE WITH SKEETERVAC.

 

Blue Rhino Global Sourcing, Inc.

 

2903398

 

11/16/2004

 

--------------------------------------------------------------------------------


 

LESS BITING INSECTS. MORE BACKYARD FUN

 

Blue Rhino Global Sourcing, Inc.

 

2891400

 

10/5/2004

 

 

 

 

 

 

 

PATRIOT

 

Ferrellgas, L.P.

 

2945165

 

7/17/2003

 

 

 

 

 

 

 

RHINO POWER

 

Ferrellgas, L.P.

 

3181708

 

11/30/2004

 

 

 

 

 

 

 

SKEETERVAC

 

Blue Rhino Global Sourcing, Inc.

 

2760084

 

9/2/2009

 

 

 

 

 

 

 

SPARK SOMETHING FUN

 

Ferrellgas, L.P.

 

2945012

 

4/18/2003

 

 

 

 

 

 

 

UNIFLAME

 

Blue Rhino Global Sourcing, Inc.

 

2952809

 

5/17/2005

 

 

 

 

 

 

 

VAC & TAC

 

Blue Rhino Global Sourcing, Inc.

 

2914598

 

12/28/2004

 

 

 

 

 

 

 

WAVEDRAWER

 

Blue Rhino Global Sourcing, Inc.

 

2905041

 

11/23/2004

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.12

 

GUARANTORS

 

Blue Rhino Global Sourcing, Inc., a Delaware Corporation

Ferrellgas, Inc., a Delaware Corporation

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.02

 

EXISTING INDEBTEDNESS

 

Indenture (Dated September 14, 2009)

 

$

300.0mm

 

 

 

 

 

Indenture (Dated April 20, 2004)

 

$

250.0mm

 

 

 

 

 

Indenture (Dated as of August 4, 2008)

 

$

200.0mm

 

 

 

 

 

Notes Payable 8.4% weighted average interest rate

 

$

5.3mm

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 7.09

 

BURDENSOME AGREEMENTS

 

1.             Indenture dated as of April 20, 2004, with form of Note attached,
among Ferrellgas Escrow LLC and Ferrellgas Finance Escrow Corporation and U.S.
Bank National Association, as trustee, relating to 63/4% Senior Notes due 2014.

 

2.             Indenture, dated August 4, 2008, among Ferrellgas, L.P.,
Ferrellgas Finance Corp. and U.S. Bank National Association, as trustee.

 

3.             Indenture dated September 14, 2009 among Ferrellgas, L.P.,
Ferrellgas Finance Corp., and U.S. Bank National Association, as trustee.

 

4.             Second Amended and Restated Receivables Sale Agreement, dated as
of April 15, 2009 between Ferrellgas, L.P., as originator, and Ferrellgas
Receivables, LLC, as buyer agent.

 

5.             Third Amended and Restated Receivables Purchase Agreement dated
as of April 15, 2009, by and among Ferrellgas Receivables, LLC, as seller,
Ferrellgas, L.P., as servicer, Falcon Asset Securitization Company, LLC, the
financial institutions from time to time party thereto, Fifth Third Bank, and JP
Morgan Chase Bank, NA, as agent.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE,

CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

Ferrellgas, L.P.

7500 College Blvd., Suite 1000

Overland Park, Kansas 66210

Attention: Chief Financial Officer

Telephone: (913) 661-1500

Facsimile: (913) 661-1537

Electronic Mail: ryanvanwinkle@ferrellgas.com

Website Address: www.ferrellgas.com

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office

Bank of America, N.A.

901 Main St.

Mail Code: TX1-492-14-12

Dallas, Texas 75202-3714

 

(for payments and Requests for Credit Extensions):

Attention: Mary Porter

Telephone: (214) 209-9192

Facsimile: (214) 290-9674

Electronic Mail: mary.h.porter@bankofamerica.com

Account No.: (**)

Ref: Ferrellgas LP

ABA# (**)

 

Other Notices as Administrative Agent:

Agency Management

901 Main St.

Mail Code: TX1-492-14-11

Dallas, Texas 75202-3714

Attention: Renita Cummings

Telephone: (214) 209-4130

Facsimile: (214) 290-8371

Electronic Mail: renita.m.cummings@bankofamerica.com

 

(**) Confidential treatment requested

 

1

--------------------------------------------------------------------------------


 

L/C ISSUERS:

 

BANK OF AMERICA, N.A.

700 Louisiana, 8th Floor

Mail Code: TX4-213-08-14

Houston, Texas 77002

Attention: Pamela Rodgers

Telephone: 713-247-7246

Facsimile: 713-247-7202

Electronic Mail: pamela.rodgers@bankofamerica.com

 

PNC BANK, N.A.

500 First Avenue

Mailstop: P7-PFSC-04-Z

Pittsburgh, Pennsylvania 15219

Attention: Susannah Scherer

Telephone: 412-762-4753

Facsimile: 412-768-4586

Electronic Mail: susannah.scherer@pnc.com

 

SWING LINE LENDER:

 

Bank of America, N.A.

901 Main St.

TX1-492-14-12

Dallas, Texas 75202-3714

Attention: Mary Porter

Telephone: (214) 209-9192

Facsimile: (214) 290-9674

Electronic Mail: mary.h.porter@bankofamerica.com

Account No.: (**)

Ref: Ferrellgas LP

ABA# (**)

 

(**) Confidential treatment requested

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:                   , 20  

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November 2, 2009
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Ferrellgas, L.P., a Delaware limited partnership (the
“Borrower”), Ferrellgas, Inc., a Delaware corporation and sole general partner
of the Borrower (the “General Partner”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, an L/C Issuer and
Swing Line Lender.

 

The undersigned hereby requests (select one):

 

A Borrowing of Revolving Credit Loans

 

A conversion or continuation of Revolving Credit Loans

 

1.

 

On

 

(a Business Day).

 

 

 

2.

 

In the amount of $

 

 

 

 

 

3.

 

Comprised of

 

 

 

 

 

[Type of Loan requested]

 

 

 

 

 

4.

 

For Eurodollar Rate Loans: with an Interest Period of

 

 months.

 

 

 

 

 

The Revolving Credit Borrowing requested herein complies with the proviso to the
first sentence of Section 2.01 of the Agreement.

 

The Borrower hereby represents and warrants that the conditions specified in
Section 4.02 of the Agreement shall be satisfied on and as of the date of the
Credit Extension.

 

 

FERRELLGAS, L.P.

 

 

 

By: Ferrellgas, Inc., as its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                   , 20   

 

To:

Bank of America, N.A., as Swing Line Lender

 

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November 2, 2009
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Ferrellgas, L.P., a Delaware limited partnership (the
“Borrower”), Ferrellgas, Inc., a Delaware corporation and sole general partner
of the Borrower (the “General Partner”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, an L/C Issuer and
Swing Line Lender.

 

The undersigned hereby requests a Swing Line Loan:

 

1.

 

On

 

 (a Business Day).

 

 

 

 

2.

 

In the amount of $

 

.

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

The Borrower hereby represents and warrants that the conditions specified in
Section 4.02 of the Agreement shall be satisfied on and as of the date of the
Credit Extension.

 

 

FERRELLGAS, L.P.

 

 

 

By: Ferrellgas, Inc., as its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTE

 

, 20  

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                      or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Revolving Credit Loan from time to time made by the
Lender to the Borrower under that certain Credit Agreement, dated as of
November 2, 2009 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower,
Ferrellgas, Inc., a Delaware corporation and sole general partner of the
Borrower (the “General Partner”), the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, an L/C Issuer and Swing Line
Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Revolving Credit
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Note and endorse thereon the date, amount and
maturity of its Revolving Credit Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

C-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

FERRELLGAS, L.P.

 

 

 

By: Ferrellgas, Inc., as its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

 

 

 

 

 

 

 

 

Amount of

 

Outstanding

 

 

 

 

 

 

 

 

 

End of

 

Principal or

 

Principal

 

 

 

 

 

Type of

 

Amount of

 

Interest

 

Interest Paid

 

Balance This

 

Notation

 

Date

 

Loan Made

 

Loan Made

 

Period

 

This Date

 

Date

 

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                 , 20  

 

To:                              Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November 2, 2009
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Ferrellgas, L.P., a Delaware limited partnership (the
“Borrower”), Ferrellgas, Inc., a Delaware corporation and sole general partner
of the Borrower (the “General Partner”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, an L/C Issuer and
Swing Line Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                      of the General Partner, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                       The Borrower has delivered the year-end
audited financial statements required by Section 6.01(a) of the Agreement for
the fiscal year of the Borrower ended as of the above date, together with the
report and opinion of an independent certified public accountant required by
such section. Such consolidated financial statements fairly present the
financial condition, results of operations, partners’ equity and cash flows of
the Borrower and its Subsidiaries in accordance with GAAP as at such date and
for such period.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                       The Borrower has delivered the
unaudited financial statements required by Section 6.01(b) of the Agreement for
the fiscal quarter of the Borrower ended as of the above date. Such consolidated
financial statements fairly present the financial condition, results of
operations, partners’ equity and cash flows of the Borrower and its Subsidiaries
in accordance with GAAP as at such date and for such period, subject only to
normal year-end audit adjustments and the absence of footnotes.

 

2.                                       The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a detailed review of the transactions and condition
(financial or otherwise) of the Borrower during the accounting period covered by
such financial statements.

 

3.                                       A review of the activities of the
Borrower during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such

 

D-1

--------------------------------------------------------------------------------


 

fiscal period the Borrower performed and observed all its Obligations under the
Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

 

—or—

 

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]

 

4.                                       The representations and warranties of
the Borrower and the General Partner contained in Article V of the Agreement and
all representations and warranties of any Loan Party that are contained in any
document furnished at any time under or in connection with the Loan Documents,
are true and correct on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.01 of the Agreement, including the
statements in connection with which this Compliance Certificate is delivered.

 

5.                                       The financial covenant analyses and
information set forth on Schedule 1 attached hereto are true and accurate on and
as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of           ,      .

 

 

FERRELLGAS, L.P.

 

 

 

By: Ferrellgas, Inc., as its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

D-2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                   , 20     (“Statement Date”)

 

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.

Section 7.11 (a) – Consolidated Interest Coverage Ratio.

 

 

 

 

 

 

 

 

 

 

A.

Consolidated EBITDA for Measurement Period ending on above date (“Subject
Period”):

$

 

 

 

 

 

 

 

 

1.

 

Consolidated Net Income for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

2.

 

Extraordinary losses (including expenses related to the early extinguishment of
Indebtedness) plus any net loss realized in connection with an asset sale for
Subject Period:

 

$

 

 

 

 

 

 

 

 

 

3.

 

Provision for income taxes for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

4.

 

Consolidated Interest Charges for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

5.

 

Depreciation expenses for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

6.

 

Amortization expenses (including intangibles) for Subject Period:

 

 

 

 

 

 

 

 

$

 

 

7

 

Non-recurring non-cash reductions of Consolidated Net Income for Subject Period:

 

$

 

 

 

 

a.   amount of non-cash items relating to Dispositions: $

 

 

 

 

 

 

b.   amount of non-cash items relating to SFAS 133: $

 

 

 

 

 

 

 

 

 

 

 

8.

 

Non-cash employee compensation expenses for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

9.

 

Non-cash increases to Consolidated Net Income for Subject Period:

 

$

 

 

 

 

a.   amount of non-cash items relating to Dispositions: $

 

 

 

 

 

 

b.   amount of non-cash items relating to SFAS 133: $

 

 

 

 

 

 

 

 

 

 

 

10.

 

Pro forma adjustment (see attached detail)

 

$

 

 

 

 

 

 

 

 

 

11.

 

Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 - 9 [+ / -] 10):

 

$

 

 

 

 

 

 

 

 

B.

 

 

Consolidated Interest Charges for Subject Period, with pro forma adjustment (see
attached detail):

 

$

 

D-1

--------------------------------------------------------------------------------


 

 

C.

 

 

Consolidated Interest Coverage Ratio (Line I.A.10 ÷ Line I.B):

 

   to 1

 

 

 

 

 

 

 

 

 

 

 

Minimum required: 2.50 to 1.00

 

 

 

 

 

 

 

 

 

II.

Section 7.11(b) — Consolidated Senior Secured Leverage Ratio.

 

 

 

 

 

 

 

 

 

 

A.

 

 

Consolidated Funded Senior Secured Indebtedness (excluding Indebtedness in
respect of Accounts Receivable Securitizations permitted by the Credit
Agreement) at Statement Date, with pro forma adjustment (see attached detail):

$

 

 

 

 

 

 

 

 

B.

 

 

Consolidated EBITDA for Subject Period (Line I.A.10 above):

 

$

 

 

 

 

 

 

 

 

C.

 

 

Consolidated Senior Secured Leverage Ratio (Line II.A ÷ Line II.B):

 

   to 1

 

 

 

 

 

 

 

 

 

 

 

Maximum permitted: 2.50 to 1.0

 

 

 

 

 

 

 

 

 

 

III.

Section 7.11(c) - Consolidated Leverage Ratio.

 

 

 

 

 

 

 

 

 

 

A.

 

 

Consolidated Funded Indebtedness (excluding Indebtedness in respect of Accounts
Receivable Securitizations permitted by the Credit Agreement) at Statement Date,
with pro forma adjustment (see attached detail):

 

$

 

 

 

 

 

 

 

 

B.

 

 

Consolidated EBITDA for Subject Period (Line I.A.10 above):

 

 

 

 

 

 

 

$

 

C.

 

 

Consolidated Leverage Ratio (Line III.A ÷ Line III.B):

 

 

 

 

 

 

 

 

      to 1

 

 

 

 

Maximum permitted: 5.00 to 1.0

 

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] (1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not
joint.](4) Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to

 

--------------------------------------------------------------------------------

(1)               For bracketed language here and elsewhere in this form
relating to the Assignor(s), if the assignment is from a single Assignor, choose
the first bracketed language. If the assignment is from multiple Assignors,
choose the second bracketed language.

 

(2)               For bracketed language here and elsewhere in this form
relating to the Assignee(s), if the assignment is to a single Assignee, choose
the first bracketed language. If the assignment is to multiple Assignees, choose
the second bracketed language.

 

(3)               Select as appropriate.

 

(4)               Include bracketed language if there are either multiple
Assignors or multiple Assignees.

 

E-1-1

--------------------------------------------------------------------------------


 

[the][any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

 

 

 

3.

Borrower(s):

 

 

 

 

 

 

4.

Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

 

 

 

5.

Credit Agreement: Credit Agreement, dated as of November 2, 2009, among
Ferrellgas, L.P., a Delaware limited partnership (the “Borrower”),
Ferrellgas, Inc., a Delaware corporation and sole general partner of the
Borrower (the “General Partner”), the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, an L/C Issuer, and Swing
Line Lender

 

 

 

6.

Assigned Interest:

 

 

 

 

 

 

 

Aggregate

 

Amount of

 

Percentage

 

 

 

 

 

 

 

 

 

Amount of

 

Commitment

 

Assigned of

 

 

 

 

 

 

 

Facility

 

Commitment/Loans

 

/Loans

 

Commitment/

 

CUSIP

 

Assignor[s](5)

 

Assignee[s](6)

 

Assigned

 

for all Lenders(7)

 

Assigned

 

Loans(8)

 

Number

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

[7

Trade Date:                       ](9)

 

 

 

Effective Date:                       , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(5)                                  List each Assignor, as appropriate.

 

(6)                                  List each Assignee, as appropriate.

 

(7)                                  Amounts in this column and in the column
immediately to the right to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

 

(8)                                  Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

 

(9)                                  To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.

 

E-1-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

   Title:

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

   Title:

 

[Consented to and](10) Accepted:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

 

 

 

Title:

 

 

 

 

[Consented to:](11)

 

 

 

 

FERRELLGAS, L.P.

 

 

 

 

By:

Ferrellgas, Inc., as its general partner

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(10)                            To be added only if the consent of the
Administrative Agent is required by the terms of the Credit Agreement.

 

(11)                            To be added only if the consent of the Borrower
and/or other parties (e.g. Swing Line Lender, L/C Issuer) is required by the
terms of the Credit Agreement.

 

E-1-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

CREDIT AGREEMENT DATED AS OF NOVEMBER 2, 2009 AMONG FERRELLGAS, L.P.,
FERRELLGAS, INC., BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT, AND THE LENDER
PARTY THERETO.

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

 

1.                                       Representations and Warranties.

 

1.1.          Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.          Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 10.06(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it

 

E-1-4

--------------------------------------------------------------------------------


 

shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.             Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

3.             General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

E-1-5

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

E-2-1

--------------------------------------------------------------------------------


 

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

 

CONFIDENTIAL

 

FAX ALONG WITH COMMITMENT LETTER TO: Renita Cummings

 

FAX #214-290-8371

 

 

I.

Borrower Name:

 

 

 

 

 

 

 

 

$

 

Type of Credit Facility

 

 

 

 

 

 

 

II.

Legal Name of Lender of Record for Signature Page:

 

 

 

 

 

 

·

Signing Credit Agreement

o YES

o NO

 

 

 

 

 

 

·

Coming in via Assignment

o YES

o NO

 

III.   Type of Lender

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other – please specify)

 

IV.  Domestic Address:

V. Eurodollar Address:

 

 

 

 

 

 

 

 

 

VI. Contact Information:

 

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

 

 

 

 

Primary

 

Secondary

 

 

Credit Contact

 

Operations Contact

 

Operations Contact

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

 

 

 

 

E Mail Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

IntraLinks E Mail Address:

 

 

 

 

 

 

 

Does Secondary Operations Contact need copy of notices?   o YES   o NO

 

[g328451kg35i001.jpg]

12/2007

 

1

--------------------------------------------------------------------------------


 

 

 

Letter of Credit

 

Draft Documentation

 

 

 

 

Contact

 

Contact

 

Legal Counsel

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

 

 

 

 

E Mail Address:

 

 

 

 

 

 

 

VII.     Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

 

Pay to:

 

 

 

 

(Bank Name)

 

 

 

 

 

 

 

 

 

 

 

(ABA #)

 

 

 

 

 

 

 

 

 

 

 

(Account #)

 

 

 

 

 

 

 

 

 

 

 

(Attention)

 

 

 

VIII.   Lender’s Fed Wire Payment Instructions:

 

Pay to:

 

 

 

(Bank Name)

 

 

 

 

 

 

 

 

 

 

(ABA #)

(City/State)

 

 

 

 

 

 

 

 

 

(Account #)

(Account Name)

 

 

 

 

 

 

 

 

 

(Attention)

 

 

 

2

--------------------------------------------------------------------------------


 

IX. Organizational Structure and Tax Status

 

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number
(TIN):                                                                                              
-

 

Tax Withholding Form Delivered to Bank of America*:

 

 

W-9

 

 

 

W-8BEN

 

 

 

W-8ECI

 

 

 

W-8EXP

 

 

 

W-8IMY

 

Tax Contact

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

Telephone:

 

 

 

 

 

Facsimile:

 

 

 

 

 

E Mail Address:

 

 

 

NON–U.S. LENDER INSTITUTIONS

 

1. Corporations:

 

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

 

3

--------------------------------------------------------------------------------


 

2. Flow-Through Entities

 

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow- through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

 

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

 

U.S. LENDER INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

--------------------------------------------------------------------------------

*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

[g328451kg35i002.jpg]

 

X. Bank of America Payment Instructions:

 

Pay to:

Bank of America, N.A.
ABA # (**)
New York, NY
Acct. # (**)
Attn: Large Corporate Loans
Ref: Ferrellgas LP

 

(**) Confidential treatment requested

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF GUARANTY

 

F-1

--------------------------------------------------------------------------------


 

GUARANTY

 

THIS GUARANTY (this “Guaranty”) is made as of November 2, 2009, by each of the
undersigned guarantors and the Additional Guarantors (as hereinafter defined)
(whether one or more “Guarantor”, and if more than one jointly and severally),
in favor of BANK OF AMERICA, N.A., as administrative agent for the Lenders under
the Credit Agreement as defined below (in such capacity, “Administrative
Agent”).

 

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of any credit and/or financial accommodation heretofore or
hereafter from time to time made or granted to Ferrellgas, L.P., a Delaware
limited partnership (the “Borrower”), by the Administrative Agent, the Lenders,
the L/C Issuer, the Secured Cash Management Banks, and/or the Hedge Banks, and
their successors and assigns, pursuant to the Credit Agreement, the Secured Cash
Management Agreements entered into from time to time between the Borrower or any
Guarantor and a Secured Cash Management Bank, and/or the Secured Hedge
Agreements entered into from time to time between the Borrower or any Guarantor
and a Hedge Bank, the undersigned hereby furnishes its guaranty of the
Guaranteed Obligations (as hereinafter defined) as follows:

 

1.             Guaranty. The Guarantor hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all existing and future indebtedness and liabilities of
every kind, nature and character, direct or indirect, absolute or contingent,
liquidated or unliquidated, voluntary or involuntary and whether for principal,
interest, premiums, fees indemnities, damages, costs, expenses or otherwise, of
the Borrower to:

 

(a)           the Administrative Agent and the Lenders arising under that
certain Credit Agreement of even date herewith by and among the Borrower, the
Administrative Agent, and the Lenders from time to time party thereto (as
amended, supplemented, or restated from time to time, the “Credit Agreement”;
terms used and not defined herein shall have the meanings given to such terms in
the Credit Agreement) and all other Loan Documents (including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Administrative Agent or any
Lender in connection with the collection or enforcement thereof),

 

(b)           any Secured Cash Management Bank in respect of or in connection
with Secured Cash Management Obligations,

 

(c)           any Hedge Bank in respect of or in connection with Secured Hedge
Obligations, and

 

(d)           the L/C Issuer in respect of or in connection with L/C Obligations
or arising out of or in connection with any Letter of Credit issued by the L/C
Issuer (including by or through

 

--------------------------------------------------------------------------------


 

an offshore branch or affiliate of the L/C Issuer) pursuant to the Credit
Agreement, including any reimbursement, indemnity or similar agreements given by
the Borrower to the L/C Issuer in connection therewith, in each case, whether
recovery upon such indebtedness and liabilities may be or hereafter become
unenforceable or shall be an allowed or disallowed claim under any proceeding or
case commenced by or against the Guarantor or the Borrower under any Debtor
Relief Laws, and including interest that accrues after the commencement by or
against the Borrower of any proceeding under any Debtor Relief Laws
(collectively, the “Guaranteed Obligations”). The Administrative Agent’s and the
Lenders’ books and records showing the amount of the Guaranteed Obligations
shall be admissible in evidence in any action or proceeding, and shall be
binding upon the Guarantor and conclusive, absent manifest error, for the
purpose of establishing the amount of the Guaranteed Obligations. This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Guaranteed Obligations or any instrument or agreement evidencing any
Guaranteed Obligations, or by the existence, validity, enforceability,
perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty
(other than Payment in Full (as defined below)), and the Guarantor hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to any or all of the foregoing. Anything contained herein to the
contrary notwithstanding, the obligations of each Guarantor hereunder (other
than the General Partner), together with any Collateral pledged by such
Guarantor to secure the Guaranteed Obligations, at any time shall be limited to
an aggregate amount equal to the largest amount that would not render its
obligations hereunder or under any Loan Document by which such Collateral is
granted subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of the Bankruptcy Code (Title 11, United States Code) or any
comparable provisions of any similar federal or state law. (The Administrative
Agent, the L/C Issuer, the Lenders, the Secured Cash Management Banks, and the
Hedge Banks are herein collectively called the “Lender Parties”). For purposes
of this Guaranty, (a) “Payment in Full” means the payment in full in cash of the
Guaranteed Obligations, other than Permitted Remaining Obligations; and
(b) “Permitted Remaining Obligations” means (i) contingent indemnification
obligations for which no claim shall have been made, (ii) Secured Cash
Management Obligations as to which arrangements satisfactory to the applicable
Cash Management Bank shall have been made, (iii) Secured Hedge Obligations as to
which arrangements satisfactory to the applicable Hedge Bank shall have been
made, and (iv) outstanding Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the applicable L/C Issuer shall
have been made.

 

2.             No Setoff or Deductions; Taxes; Payments. The Guarantor
represents and warrants that it is organized and resident in the United States
of America. The Guarantor shall make all payments hereunder without setoff or
counterclaim and free and clear of and without deduction for any Taxes now or
hereafter imposed or levied by any jurisdiction or any political subdivision
thereof or taxing or other authority therein unless the Guarantor is compelled
by law to make such deduction or withholding. If any such obligation (other than
one arising with respect to Excluded Taxes) is imposed upon the Guarantor with
respect to any amount payable by it hereunder, the Guarantor will pay to the
applicable Lender Party, on the date on which such amount is due and payable
hereunder, such additional amount in U.S. dollars as shall be

 

2

--------------------------------------------------------------------------------


 

necessary to enable such Lender Party to receive the same net amount which such
Lender Party would have received on such due date had no such obligation been
imposed upon the Guarantor. The Guarantor will deliver promptly to such Lender
Party certificates or other valid vouchers for all taxes or other charges
deducted from or paid with respect to payments made by the Guarantor hereunder.
The obligations of the Guarantor under this paragraph shall survive the payment
in full of the Guaranteed Obligations and termination of this Guaranty.

 

3.             Rights of Lender Parties. The Guarantor consents and agrees that
the Lender Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Guaranteed Obligations or any
part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Guaranteed Obligations; (c) apply such security and direct the
order or manner of sale thereof as the Lender Parties in their sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Guaranteed Obligations. Without limiting the
generality of the foregoing, the Guarantor consents to the taking of, or failure
to take, any action which might in any manner or to any extent vary the risks of
the Guarantor under this Guaranty or which, but for this provision, might
operate as a discharge of the Guarantor.

 

4.             Certain Waivers. The Guarantor waives (a) any defense arising by
reason of any disability or other defense of the Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of the Lender Parties) of the liability of the Borrower (other than
Payment in Full); (b) any defense based on any claim that the Guarantor’s
obligations exceed or are more burdensome than those of the Borrower; (c) the
benefit of any statute of limitations affecting the Guarantor’s liability
hereunder; (d) any right to require the Lender Parties to proceed against the
Borrower, proceed against or exhaust any security for the Guaranteed
Obligations, or pursue any other remedy in the Lender Parties’ power whatsoever;
(e) any benefit of and any right to participate in any security now or hereafter
held by the Lender Parties; and (f) to the fullest extent permitted by law, any
and all other defenses or benefits that may be derived from or afforded by
applicable law limiting the liability of or exonerating guarantors or sureties.
The Guarantor expressly waives, to the maximum extent permitted by applicable
Law, all setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations.

 

5.             Obligations Independent. The obligations of the Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guaranteed Obligations and the obligations of any other
guarantor, and a separate action may be brought against the Guarantor to enforce
this Guaranty whether or not the Borrower or any other person or entity is
joined as a party.

 

6.             Subrogation. The Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the Guaranteed
Obligations and any amounts payable under this

 

3

--------------------------------------------------------------------------------


 

Guaranty have been paid and performed in full (other than Permitted Remaining
Obligations) and any commitments of the Lender Parties or facilities provided by
the Lender Parties with respect to the Guaranteed Obligations are terminated. If
any amounts are paid to the Guarantor in violation of the foregoing limitation,
then such amounts shall be held in trust for the benefit of the Lender Parties
and shall forthwith be paid to the Administrative Agent to be applied as set
forth in the Credit Agreement to reduce the amount of the Guaranteed
Obligations, whether matured or unmatured.

 

7.             Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are paid in full in cash (other than
Permitted Remaining Obligations) and any commitments of the Lender Parties or
facilities provided by the Lender Parties with respect to the Guaranteed
Obligations are terminated. Notwithstanding the foregoing, this Guaranty shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of the Borrower or the Guarantor is made, or any Lender
Party exercises its right of setoff, in respect of the Guaranteed Obligations
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by any Lender
Party in its discretion) to be repaid to a trustee, receiver or any other party,
in connection with any proceeding under any Debtor Relief Laws or otherwise, to
the extent of such payment, all as if such payment had not been made or such
setoff had not occurred and whether or not such Lender Party is in possession of
or has released this Guaranty and regardless of any prior revocation,
rescission, termination or reduction. The obligations of the Guarantor under
this paragraph shall survive termination of this Guaranty.

 

8.             Subordination. The Guarantor hereby subordinates the payment of
all obligations and indebtedness of the Borrower owing to the Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to the Guarantor as subrogee of the Lender Parties or resulting
from the Guarantor’s performance under this Guaranty, to the indefeasible
payment in full in cash of all Guaranteed Obligations (other than Permitted
Remaining Obligations). If the Administrative Agent so requests, any such
obligation or indebtedness of the Borrower to the Guarantor shall be enforced
and performance received by the Guarantor as trustee for the Lender Parties and
the proceeds thereof shall be paid over to the Administrative Agent, for the
benefit of the Lender Parties, to be applied to the Guaranteed Obligations as
provided in the Credit Agreement, but without reducing or affecting in any
manner the liability of the Guarantor under this Guaranty.

 

9.             Stay of Acceleration. In the event that acceleration of the time
for payment of any of the Guaranteed Obligations is stayed, in connection with
any case commenced by or against the Guarantor or the Borrower under any Debtor
Relief Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantor immediately upon demand by the Administrative Agent.

 

10.          Expenses. The Guarantor shall pay on demand all out-of-pocket
expenses (including attorneys’ fees and expenses) in any way relating to the
enforcement or protection of the Lender Parties’ rights under this Guaranty or
in respect of the Guaranteed Obligations,

 

4

--------------------------------------------------------------------------------


 

including any incurred during any “workout” or restructuring in respect of the
Guaranteed Obligations and any incurred in the preservation, protection or
enforcement of any rights of the Lender Parties in any proceeding under any
Debtor Relief Laws. The obligations of the Guarantor under this paragraph shall
survive the payment in full of the Guaranteed Obligations and termination of
this Guaranty.

 

11.          Miscellaneous; Interpretive Provisions. No provision of this
Guaranty may be waived, amended, supplemented or modified, except by a written
instrument executed by the Administrative Agent (with the consent of the
Required Lenders or Lenders to the extent required under the Credit Agreement)
and the Guarantor. No failure by any Lender Party to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies herein provided are cumulative and
not exclusive of any remedies provided by law or in equity. The unenforceability
or invalidity of any provision of this Guaranty shall not affect the
enforceability or validity of any other provision herein. Unless otherwise
agreed by the Administrative Agent and the Guarantor in writing, this Guaranty
is not intended to supersede or otherwise affect any other guaranty now or
hereafter given by the Guarantor for the benefit of the Lender Parties or any
term or provision thereof. Section 1.02 of the Credit Agreement is incorporated
herein by reference herein as if fully set forth.

 

12.          Condition of Borrower. The Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
the Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as the Guarantor requires, and that no Lender Party has any duty, and the
Guarantor is not relying on any Lender Party at any time, to disclose to the
Guarantor any information relating to the business, operations or financial
condition of the Borrower or any other guarantor (the guarantor waiving any duty
on the part of the Lender Parties to disclose such information and any defense
relating to the failure to provide the same).

 

13.          Setoff. If an Event of Default shall have occurred and be
continuing, each Lender Party and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender Party
or any such Affiliate to or for the credit or the account of the Borrower or any
other Loan Party against any and all of the obligations of the Borrower or such
Loan Party now or hereafter existing under this Guaranty, any other Loan
Document, any Secured Cash Management Agreement, or any Secured Hedge Agreement
to such Lender Party, irrespective of whether or not such Lender Party shall
have made any demand under this Guaranty, any other Loan Document, any Secured
Cash Management Agreement, or any Secured Hedge Agreement and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender Party different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender Party and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender Party or their respective Affiliates may have. Each Lender Party
agrees to notify the Borrower and the Administrative Agent promptly after

 

5

--------------------------------------------------------------------------------


 

any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

14.          Covenants. The Guarantor will at all times perform and observe the
covenants contained in the Credit Agreement that are applicable to Guarantor
(whether made by the Borrower or otherwise) for so long as this Guaranty is in
effect.

 

15.          Representations and Warranties. The Guarantor represents and
warrants that each representation and warranty made by the Borrower with respect
to the Guarantor in any other Loan Document is correct (after giving effect to
any materiality qualifier applicable to such representation and warranty). The
Guarantor is, individually and together with its Subsidiaries on a consolidated
basis, Solvent.

 

16.        Indemnification and Survival.

 

(a)           Indemnification. The Guarantor shall indemnify the Administrative
Agent (and any sub-agent thereof), each Lender, each L/C Issuer, each Secured
Cash Management Bank, each Hedge Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Guarantor or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Guaranty, any other Loan Document, any Secured Cash Management
Agreement, any Secured Hedge Agreement, or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Guaranty and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Guarantor or any
other Loan Party or any of the Guarantor’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the
Guarantor or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan

 

6

--------------------------------------------------------------------------------


 

Document, if the Guarantor or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

(b)           Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Guarantor shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Guaranty,
any other Loan Document, any Secured Cash Management Agreement, any Secured
Hedge Agreement, or any agreement or instrument contemplated hereby or thereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof. No Indemnitee referred to in subsection
(a) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Guaranty or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
such direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee or from a breach in bad faith of such Indemnitee’s
obligations hereunder or under any Loan Document, in any case, as determined by
a final and nonappealable judgment of a court of competent jurisdiction.

 

(c)           Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(d)           Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, any L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Guaranteed Obligations.

 

17.          Additional Guarantors. Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit A hereto
(each, a “Guaranty Supplement”), (i) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and each reference in any other Loan Document to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(ii) each reference herein to “this Guaranty,” “hereunder,” “hereof” or words of
like import referring to this Guaranty, and each reference in any other Loan
Document to the “Guaranty,” “thereunder,” “thereof” or words of like import
referring to this Guaranty, shall mean and be a reference to this Guaranty as
supplemented by such Guaranty Supplement.

 

18.        Loan Document. This Guaranty is a Loan Document, as defined in the
Credit Agreement, and is subject to the provisions of the Credit Agreement
governing Loan Documents. The Guarantor hereby ratifies, confirms and approves
the Credit Agreement and the other Loan Documents and, in particular, any
provisions thereof which relate to such Guarantor.

 

19.          GOVERNING LAW; Jurisdiction; Etc.

 

7

--------------------------------------------------------------------------------


 

(a)           GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
AGAINST THE GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 21. NOTHING IN
THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

20.          WAIVER OF JURY TRIAL. THE GUARANTOR AND THE LENDER PARTIES EACH
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR THE

 

8

--------------------------------------------------------------------------------


 

TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

21.          Assignment; Notices. This Guaranty shall (a) bind the Guarantor and
its successors and assigns, provided that the Guarantor may not assign its
rights or obligations under this Guaranty without the prior written consent of
the Administrative Agent (and any attempted assignment without such consent
shall be void), and (b) inure to the benefit of the Lender Parties and their
successors and permitted assigns and the Lender Parties may, without notice to
the Guarantor and without affecting the Guarantor’s obligations hereunder,
assign, sell or grant participations in the Guaranteed Obligations and this
Guaranty, in whole or in part, pursuant to the provisions of Section 10.06 of
the Credit Agreement. The Guarantor agrees that each Lender Party may disclose
to any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations of all or part of the
Guaranteed Obligations any and all information in such Lender Party’s possession
concerning the Guarantor, this Guaranty and any security for this Guaranty,
pursuant to the provisions of Section 10.07 of the Credit Agreement. Any notice
or communication required or permitted hereunder shall be given in writing or by
electronic transmission, sent in the manner provided in the Credit Agreement, if
to the Administrative Agent, to the address set forth in the Credit Agreement
and for the Guarantor, to the address specified on the signature page hereto, or
to such other address or to the attention of such other individual as hereafter
shall be designated in writing by the applicable party sent in accordance with
the Credit Agreement. Any such notice or communication shall be deemed to have
been given as provided in the Credit Agreement for notices given thereunder.

 

22.          USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Guarantor that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Guarantor, which information includes the name and address of the
Guarantor and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Guarantor in accordance
with the Act. The Guarantor shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.

 

23.          FINAL AGREEMENT. THIS GUARANTY REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL

 

9

--------------------------------------------------------------------------------


 

AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

[Remainder of page intentionally left blank.]

 

10

--------------------------------------------------------------------------------


 

Executed as of the date first written above.

 

 

FERRELLGAS, INC.

 

 

 

 

 

By:

 

 

James R. VanWinkle

 

Senior Vice President

 

and Chief Financial Officer

 

 

 

 

 

BLUE RHINO GLOBAL SOURCING, INC.

 

 

 

 

 

By:

 

 

James R. VanWinkle

 

Chief Financial Officer and Vice President

 

of Corporate Development

 

 

Address of each Guarantor:

 

7500 College Blvd., Suite 1000

Overland Park, Kansas 66210

Attention: Chief Financial Officer

Telephone: (913) 661-1500

Facsimile: (913) 661-1537

Electronic Mail: ryanvanwinkle@ferrellgas.com

Website Address: www.ferrellgas.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF GUARANTY SUPPLEMENT

 

                                    , 20

 

THIS GUARANTY SUPPLEMENT is made as of [mm/dd/yy] (this “Supplement”) and is
delivered pursuant to that certain Guaranty, dated as of November 2, 2009 (as it
may be amended, supplemented or otherwise modified, the “Guaranty”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by the initial Guarantors party thereto in favor of BANK OF AMERICA,
N.A., as administrative agent (“Administrative Agent”).

 

1.                                      Guaranty. Pursuant to Section 17 of the
Guaranty, the undersigned hereby:

 

(a)           agrees that this Supplement may be attached to the Guaranty and
that by the execution and delivery hereof, the undersigned becomes a Guarantor
under the Guaranty and the Loan Documents and agrees to be bound by all of the
terms thereof;

 

(b)           represents and warrants that each of the representations and
warranties set forth in the Guaranty, the Credit Agreement and each other Loan
Document and applicable to the undersigned is true and correct both before and
after giving effect to this Supplement, except to the extent that any such
representation and warranty relates solely to any earlier date, in which case
such representation and warranty is true and correct as of such earlier date;

 

(c)           no event has occurred or is continuing as of the date hereof, or
will result from the transactions contemplated hereby on the date hereof, that
would constitute an Event of Default or a Default; and

 

(d)           agrees to absolutely and unconditionally guarantee, as a guaranty
of payment and performance and not merely as a guaranty of collection, prompt
payment when due, whether at stated maturity, by required prepayment, upon
acceleration, demand or otherwise, and at all times thereafter, of any and all
Guaranteed Obligations as provided by Section 1 of the Guaranty.

 

2.             Further Assurances. The undersigned agrees from time to time,
upon request of the Administrative Agent, to take such additional actions and to
execute and deliver such additional documents and instruments as the
Administrative Agent may request to effect the transactions contemplated by, and
to carry out the intent of, this Supplement. Any notice or other communication
herein required or permitted to be given shall be given in pursuant to
Section 19 of the Guaranty, and for all purposes thereof, the notice address of
the undersigned shall be the address as set forth on the signature page hereof.

 

This Guaranty shall be governed by, and construed in accordance with, the
internal laws of the State of New York.

 

Executed as of the date first written above.

 

--------------------------------------------------------------------------------


 

 

[NAME OF SUBSIDIARY]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Attention:

 

 

Telephone:

 

 

Telecopier:

 

 

 

 

 

ACKNOWLEDGED AND ACCEPTED

 

as of the date above first written:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF SECURITY AGREEMENT

 

G-3

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

 

dated as of November 2, 2009

 

 

of

 

 

FERRELLGAS, L.P.,

 

each other Grantor listed on the signature pages hereof and each other Grantor
that otherwise may become a party hereto

 

 

in favor of

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I Definitions and References

1

Section 1.1.

Definitions in Credit Agreement

1

Section 1.2.

Definitions in the UCC, etc.

1

Section 1.3.

Definitions in this Agreement

2

Section 1.4.

Interpretive Provisions

4

ARTICLE II Security Interest

4

Section 2.1.

Grant of Security Interest

4

Section 2.2.

Secured Obligations Secured

6

ARTICLE III Representations and Warranties

6

Section 3.1.

Representations and Warranties

6

ARTICLE IV Covenants

10

Section 4.1.

General Covenants Applicable to Collateral

10

Section 4.2.

Covenants for Specified Types of Collateral

12

ARTICLE V Voting and Distribution Rights in Respect Of Pledged Equity

15

Section 5.1.

Voting Rights

15

Section 5.2.

Dividend Rights While No Event of Default Exists

15

Section 5.3.

Actions by Secured Party

15

Section 5.4.

Rights While an Event of Default Exists

16

ARTICLE VI Remedies, Powers and Authorizations

16

Section 6.1.

Normal Provisions Concerning the Collateral

16

Section 6.2.

Remedies

18

Section 6.3.

Application of Proceeds

21

Section 6.4.

Deficiency

22

Section 6.5.

Private Sales of Investment Property and Other Pledged Equity

22

Section 6.6.

Indemnity and Expenses

22

Section 6.7.

Non-Judicial Remedies

23

Section 6.8.

Limitation on Duty of the Secured Party in Respect of Collateral

23

Section 6.9.

Appointment of Other Agents

23

ARTICLE VII Miscellaneous

24

Section 7.1.

Notices

24

 

i

--------------------------------------------------------------------------------


 

Section 7.2.

Amendments and Waivers

24

Section 7.3.

Additional Grantors

24

Section 7.4.

Preservation of Rights

24

Section 7.5.

Severability

24

Section 7.6.

Survival

25

Section 7.7.

Binding Effect and Assignment

25

Section 7.8.

Release of Collateral; Termination

25

Section 7.9.

Limitation on Interest

26

Section 7.10.

Governing Law

26

Section 7.11.

Final Agreement

26

Section 7.12.

Counterparts; Facsimile

26

Section 7.13.

Acceptance by the Secured Party

26

 

 

 

Schedules

 

 

Schedule 1

Address for Notices and Jurisdiction of Organization

 

Schedule 2

Scheduled Collateral

 

Schedule 3

Information Schedule

 

 

 

 

Exhibits

 

 

Exhibit A

Form of Grantor Accession Agreement

 

Exhibit B

Form of Intellectual Property Security Agreement

 

 

ii

--------------------------------------------------------------------------------


 

THIS SECURITY AGREEMENT is made as of November 2, 2009, by Ferrellgas, L. P., a
Delaware limited partnership (the “Borrower”), and each other Grantor listed on
the signature pages hereof and that may become parties hereto pursuant to
Section 7.3 in favor of Bank of America, N. A., as administrative agent under
the Credit Agreement (the “Secured Party”) for the benefit of the Beneficiaries.

 

RECITALS

 

A.                                   The Borrower, the Secured Party, certain
lenders (collectively, the “Lenders”) and the L/C Issuers are parties to the
Credit Agreement dated of even date herewith (as amended, supplemented, or
restated from time to time, the “Credit Agreement”).

 

B.                                     Pursuant to the Credit Agreement, the
Lenders have agreed to extend credit to the Borrower, pursuant to the Secured
Cash Management Agreements certain Lenders have entered into or will enter into,
or Affiliates of Lenders have entered into or will enter into, certain cash
management arrangements with the Borrower, and pursuant to the Secured Hedge
Agreements certain Lenders have entered into or will enter into, or Affiliates
of Lenders have entered into or will enter into, certain interest rate hedging
arrangements with the Borrower.

 

C.                                     In order to induce the Beneficiaries to
extend such credit, to issue letters of credit, to enter into the Secured Cash
Management Agreements, and to enter into the Secured Hedge Agreements each
Grantor has agreed to grant to the Secured Party, for the benefit of the
Beneficiaries, a security interest in the Collateral.

 

NOW, THEREFORE, in consideration of the premises and for other valuable
consideration, the receipt and sufficiency of which the parties acknowledge,
each Grantor agrees as follows:

 

ARTICLE I

 

Definitions and References

 

Section 1.1.                                   Definitions in Credit Agreement.
Capitalized terms used herein and not otherwise defined have the respective
meanings specified in the Credit Agreement.

 

Section 1.2.                                   Definitions in the UCC, etc. The
following terms have the meanings specified in the UCC:

 

(a)                                  Account.

 

(b)                                 Chattel Paper.

 

(c)                                  Commercial Tort Claim.

 

(d)                                 Deposit Account.

 

(e)                                  Document.

 

--------------------------------------------------------------------------------


 

(f)                                    Electronic Chattel Paper.

 

(g)                                 Equipment.

 

(h)                                 General Intangible.

 

(i)                                     Instrument.

 

(j)                                     Inventory.

 

(k)                                  Investment Property.

 

(l)                                     Letter of Credit Right.

 

(m)                               Payment Intangible.

 

(n)                                 Proceeds.

 

(o)                                 Securities Account.

 

(p)                                 Security.

 

(q)                                 Uncertificated Security.

 

Other terms used in this Agreement that are defined in the UCC and not otherwise
defined herein or in the Credit Agreement have the meanings specified in the
UCC, unless the context otherwise requires.

 

Section 1.3.                                   Definitions in this Agreement.
The following terms have the following meanings:

 

“Beneficiaries” means the Secured Party, each L/C Issuer, the Lenders, any
Secured Cash Management Bank to which any Secured Cash Management Obligation is
owed, and Hedge Bank to which any Secured Hedge Obligation is owed, and any
other Person to which any Secured Obligation is owed.

 

“Collateral” means, with respect to any Grantor, all property (other than
Excluded Collateral) described in Section 2.1 in which such Grantor has any
right, title or interest. References to Collateral herein with respect to a
Grantor are intended to refer to Collateral in which such Grantor has any right,
title or interest and not to Collateral in which any other Grantor has any
right, title or interest.

 

“Collateral Access Agreement” means a landlord waiver, mortgagee waiver, bailee
letter or similar acknowledgment of any lessor, warehouseman or processor in
possession of any Collateral or on whose property any Collateral is located, in
form and substance satisfactory to the Secured Party.

 

“Credit Agreement” has the meaning specified in Recital A.

 

2

--------------------------------------------------------------------------------


 

“ESGNCA” means the Electronic Signatures in Global and National Commerce Act.

 

“Excluded Collateral” means (a) the Excluded Equity Interests,
(b) Securitization Assets that have been sold, transferred or otherwise conveyed
by a Grantor to an SPE in connection with an Accounts Receivable Securitization
permitted under Sections 7.02 (h) and 7.05 (f) of the Credit Agreement, and
(c) the Operating Account.

 

“Excluded Equity Interests” means (a) the Equity Interests of each Grantor in
each Unrestricted Subsidiary owned by such Grantor, (b) thirty-four percent
(34%) of the Equity Interests of each Grantor in each Subsidiary directly owned
by such Grantor that is a CFC, and (c) any Equity Interests owned by the General
Partner, other than the general partner Equity Interests in the Borrower or any
Subsidiary thereof.

 

“Field Deposit Accounts” means (a) Deposit Accounts into which monies, checks,
notes, drafts and other payments constituting proceeds of Wholesale Accounts
Receivable are forwarded or deposited, which amounts are deposited or
transferred to a Pledged Deposit Account over which the Secured Party has
“control” (as such term is defined in the UCC) within one Business Day and
(b) other field level accounts that maintain a balance of less than $10,000.

 

“Grantor” means each Person granting a security interest in any Collateral
pursuant to this Agreement. References to “Grantor” in this Agreement are
intended to refer to each such Person as if such Person were the only grantor
pursuant to this Agreement, except:

 

(a)                                  that references to “any Grantor” or “each
Grantor” and similar references are meant to refer to each Person that is a
Grantor,

 

(b)                                 that references to “the Grantors” are meant
to refer to collectively to all Persons that are Grantors and

 

(c)                                  as otherwise may be specifically set forth
herein.

 

“Intellectual Property Collateral” has the meaning specified in Exhibit B.

 

“Intellectual Property License” has the meaning specified in Exhibit B.

 

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement substantially in the form of Exhibit B.

 

“Lenders” has the meaning specified in Recital A.

 

“Operating Account” means deposit account number 4518054085 owned by the
Borrower at JPMorgan Chase Bank, N. A., together with any replacement deposit
account designated by the Borrower as its main operating account from time to
time in writing to the Secured Party.

 

“Pledged Debt” means all Investment Property and General Intangibles
constituting or pertaining to Indebtedness owing by any Person to Grantor.

 

3

--------------------------------------------------------------------------------


 

“Pledged Deposit Accounts” means all Deposit Accounts (including those Deposit
Accounts listed on Schedule 2), provided that “Pledged Deposit Accounts” shall
not include the Operating Account.

 

“Pledged Equity” means all Investment Property and General Intangibles
constituting or pertaining to Equity Interests in Persons, excluding the
Excluded Collateral.

 

“Secured Obligations” means (a) all Obligations, (b) all Secured Cash Management
Obligations, and (c) all Secured Hedge Obligations, in each case whether now or
hereafter arising.

 

“Secured Party” has the meaning specified in the preamble.

 

“Securities Act” means the Securities Act of 1933.

 

“Security Agreement Supplement” means the security agreement supplement in
substantially the form of Exhibit A.

 

“UCC” means the Uniform Commercial Code in effect in the State of New York from
time to time; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

 

“UETA” means the Uniform Electronic Transactions Act, as in effect in any
applicable jurisdiction.

 

Section 1.4                                      Interpretive Provisions.
Section 1.02 of the Credit Agreement is incorporated herein by reference herein
as if fully set forth.

 

ARTICLE II

 

Security Interest

 

Section 2.1.                                   Grant of Security Interest. As
collateral security for the payment and performance of all Secured Obligations,
Grantor pledges, collaterally assigns and grants to the Secured Party for its
benefit and the benefit of each other Beneficiary a continuing security interest
in all right, title and interest of Grantor in and to all of the following
property, whether now owned or existing or hereafter acquired or arising,
regardless of where located and howsoever Grantor’s interests therein arise,
whether by ownership, security interest, claim or otherwise:

 

(a)                                  Accounts.

 

(b)                                 All Equity Interests listed on Schedule 2,
whether constituting General Intangibles or Investment Property.

 

4

--------------------------------------------------------------------------------


 

(c)                                  General Intangibles, including all Payment
Intangibles.

 

(d)                                 Documents.

 

(e)                                  Instruments, including the Securitization
Subordinated Note.

 

(f)                                    Inventory.

 

(g)                                 Equipment, all parts thereof, all accessions
thereto, and all replacements therefor.

 

(h)                                 Pledged Deposit Accounts.

 

(i)                                     Investment Property.

 

(j)                                     Commercial Tort Claims that are listed
opposite Grantor’s name on Schedule 2, as in effect on the date hereof or as
hereafter\modified pursuant to Section 4.2 (i).

 

(k)                                  Letter of Credit Rights.

 

(l)                                     Chattel Paper.

 

(m)                               Intellectual Property Collateral.

 

(n)                                 Books and records (including customer lists,
marketing information, credit files, price lists, operating records, vendor and
supplier price lists, sales literature, computer software, computer hardware,
computer disks and tapes and other storage media, printouts and other materials
and records) pertaining to any Collateral.

 

(o)                                 Money and property of any kind from time to
time in the possession or under the control of any Beneficiary.

 

(p)                                 Proceeds of the foregoing.

 

provided that (i) if the documents, agreements or instruments governing any of
the foregoing Collateral contain effective and enforceable restrictions on the
assignment or transfer of Grantor’s rights thereunder, or effective and
enforceable restrictions on the ability of the Grantor to grant a lien or other
security interests therein, then the liens and security interests granted under
this Agreement shall be limited only to the extent necessary to comply with such
effective and enforceable restrictions (with such limitation automatically
ceasing upon removal or, or receipt of any consent with respect to, such
restrictions), and will in any event attach to (x) the amounts payable to
Grantor under any such agreement and (y) any proceeds received by Grantor from
the sale, transfer or other disposition thereof other than to the extent the
liens and security interests granted under this Agreement on such proceeds would
be limited as provided in this proviso, and (ii) notwithstanding the foregoing,
this Section 2.1 does not grant a security interest in any Excluded Collateral.

 

5

--------------------------------------------------------------------------------


 

Section 2.2.                                   Secured Obligations Secured.

 

(a)                                  The security interest created hereby in the
Collateral secures the payment and performance of all Secured Obligations.

 

(b)                                 Without limiting the generality of the
foregoing, this Agreement secures, as to Grantor, the payment of all amounts
that constitute part of the Secured Obligations and would be owed by any Loan
Party to any Beneficiary under the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving a Loan Party.

 

(c)                                  Notwithstanding any other provision of this
Agreement, with respect to any Grantor, the liability of such Grantor hereunder
and under each other Loan Document to which it is a party shall be limited to
the maximum liability that such Grantor may incur without rendering this
Agreement and such other Loan Documents subject to avoidance under Section 548
of the United States Bankruptcy Code or any comparable provision of any
applicable state or federal law. This subsection (c) shall not apply to the
Borrower or the General Partner.

 

ARTICLE III

 

Representations and Warranties

 

Section 3.1.                                   Representations and Warranties.
Grantor represents and warrants to the Beneficiaries as follows:

 

(a)                                  If Grantor is not the Borrower, each
representation and warranty made by the Borrower with respect to Grantor in any
other Loan Document is correct (after giving effect to any materiality qualifier
applicable to such representation and warranty).

 

(b)                                 Grantor has and will have at all times the
right, power and authority to grant to the Secured Party as provided herein a
security interest in the Collateral, free and clear of any Lien other than
Permitted Liens (except as to Pledged Equity, which security interest in such
Collateral is free and clear of any Lien other than those Liens permitted under
Section 7.01 (a), (c), or (h) of the Credit Agreement). This Agreement creates a
valid and binding security interest in favor of the Secured Party in the
Collateral, securing the Secured Obligations.

 

(c)                                  None of the Collateral in which Grantor has
granted a security interest that constitutes goods:

 

(i)                                     is covered by any Document with an
individual or aggregate value of $1,000,000 or more unless such Document has
been delivered to the Secured Party;

 

(ii)                                  is subject to any landlord’s lien or
similar Lien, except for Permitted Liens;

 

(iii)                               is installed in or affixed to other goods so
as to be an accession to such other goods, unless such other goods are included
in the Collateral;

 

(iv)                              is in the possession of any Person other than
Grantor or the Secured Party, except for Collateral held by third parties in the
ordinary course of business; or

 

6

--------------------------------------------------------------------------------


 

 

(d)                                 With respect to Pledged Equity:

 

(i)                                     All units and other securities
constituting Pledged Equity have been duly authorized and validly issued, are
fully paid and non-assessable, and were not issued in violation of the
preemptive rights of any Person or of any agreement by which Grantor or any
issuer of Pledged Equity is bound.

 

(ii)                                  The Pledged Equity listed on Schedule 2
constitutes all Equity Interests owned by Grantor in its Restricted Subsidiaries
as of the date hereof, and as of the date a supplement to this Agreement is
effected as required under the Credit Agreement. All endorsements, deliveries,
notifications and other actions required by Section 4.2 (f) have been taken with
respect to Pledged Equity.

 

(iii)                               All documentary, stamp or other taxes or
fees owing in connection with the issuance, transfer or pledge of any Pledged
Equity (or rights in respect thereof) have been paid.

 

(iv)                              No restriction or condition exists with
respect to the transfer, voting or capital of any Pledged Equity except for
restrictions and conditions set forth in the applicable Organization Documents.

 

(v)                                 Except as disclosed on Schedule 2, no
Grantor or issuer of Pledged Equity has any outstanding subscription agreement,
option, warrant or convertible security outstanding or any other right
outstanding pursuant to which any Person would be entitled to have issued to it
units of ownership interest in any issuer of Pledged Equity.

 

(vi)                              Grantor has taken or concurrently herewith is
taking all actions necessary to perfect the Secured Party’s security interest in
Pledged Equity, including any registration, filing or notice that may be
necessary under Article 8 or 9 of the UCC or requested by the Secured Party
prior to the date hereof, and no other Person has any such registration, filing
or notice in effect.

 

(vii)                           Schedule 2 correctly and completely reflects all
Pledged Equity owned by Grantor as of the date hereof, other than Pledged Equity
held for investment purposes, and Schedule 2 accurately sets forth the
percentage of each class or series of Equity Interests issued by the issuer of
such Pledged Equity that is held by Grantor.

 

(viii)                        All partnership, limited liability company, equity
operating, management, voting and shareholder agreements to which Grantor is a
party or by which it is bound and that relate to Pledged Equity have been
delivered to the Secured Party as of the date hereof, and any such agreements
entered into after the date hereof will be delivered to the Secured Party.

 

(ix)                                No issuer of Pledged Equity has made any
call for capital that has not been fully paid by the holders of Equity Interests
of such issuer.

 

7

--------------------------------------------------------------------------------


 

(x)                                   Neither Grantor nor, to Grantor’s
knowledge, any other holder of equity issued by any issuer of Pledged Equity is
in default under any agreement relating to Pledged Equity.

 

(xi)                                The execution, delivery or performance of
this Agreement will not cause a default under any partnership, limited liability
company, equity operating, management, voting or shareholder agreement in
respect of Pledged Equity or otherwise adversely affect or diminish any Pledged
Equity. The exercise of any right or remedy of the Secured Party hereunder will
not cause a default under such agreements provided that any necessary consents
required therein to admit an assignee or successor of the holder of equity into
such partnership or membership have been received prior to admitting such
assignee or successor.

 

(xii)                             Grantor’s rights under any partnership,
limited liability company, equity operating, management, voting or shareholder
agreement in respect of Pledged Equity are enforceable in accordance with their
terms, except as such enforcement may be limited by bankruptcy, insolvency or
similar laws of general application relating to the enforcement of creditors’
rights or by generally applicable principles of equity relating to
enforceability.

 

(e)                                  Grantor has delivered to the Secured Party
all Instruments and other writings evidencing Pledged Debt with an individual or
aggregate value of $1,000,000 or more and in existence on the date hereof, in
suitable form for transfer by delivery with any necessary endorsement or
accompanied by fully executed instruments of transfer or assignment in blank.

 

(f)                                    Grantor has no Deposit Account as of the
date hereof other than (i) those listed on Schedule 2, (ii) the Field Deposit
Accounts, (iii) the Operating Account, and (iv) Deposit Accounts used solely for
payroll payments and processing purposes.

 

(g)                                 Grantor has no Securities Account as of the
date hereof other than those listed on Schedule 2.

 

(h)                                 Grantor is the beneficiary of no Letter of
Credit Right other than those listed on Schedule 2 (as supplemented in writing
to the Secured Party by Grantor from time to time) or those with an individual
or aggregate value of less than $1,000,000.

 

(i)                                     Grantor is not aware of any Commercial
Tort Claim that it may have other than those listed on Schedule 2 (as
supplemented in writing to the Secured Party by Grantor from time to time).

 

(j)                                     As of the date hereof, Grantor is an
entity of the type specified on Schedule 1 (or Schedule 1 to any Security
Agreement Supplement delivered by it pursuant to Section 7.3 (b)) opposite its
name and is organized under the laws of the jurisdiction specified in such
Schedule opposite its name, which is Grantor’s location pursuant to the UCC.
Grantor has not conducted business under any legal name except the name in which
it has executed this Agreement, which is the exact name that appears in
Grantor’s Organization Documents.

 

8

--------------------------------------------------------------------------------


 

(k)           Grantor has good and marketable title to the Collateral, free and
clear of all Liens, except for the security interest created by this Agreement
and any Permitted Liens (except as to Collateral that constitutes Equity
Interest, which may only be subject to Liens permitted under Section 7.01(a),
(c), or (h) of the Credit Agreement). No effective financing statement or other
registration or instrument similar in effect covering any Collateral is on file
in any recording office except any that have been filed in favor of the Secured
Party relating to this Agreement or to perfect or protect any Permitted Lien.

 

(l)            Except as expressly contemplated in the Loan Documents, no
consent, approval, authorization or order of, and no notice to or filing with,
any Governmental Authority or any other Person is required in connection with
the grant by Grantor of the security interest hereunder, or the exercise by the
Secured Party of its rights and remedies hereunder, except for such approvals,
consents, exemptions, authorizations or other actions, notices or filings (i) as
have been obtained, (ii) as may be required under state securities or Blue Sky
laws, (iii) as are necessary to perfect or maintain the perfection or priority
of the Liens created by this Agreement, and (iv) as are required under
applicable Law prior to exercising remedies in respect of the Collateral.

 

(m)          Grantor, if other than the Borrower, has, independently and without
reliance upon any Beneficiary and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement and each other Loan Document to which it is or is to be a party,
and Grantor, if other than the Borrower, has established adequate means of
obtaining from each other Loan Party on a continuing basis information
pertaining to, and is now and on a continuing basis will be familiar with, the
business, condition (financial or otherwise), operations, performance,
properties and prospects of each other Loan Party.

 

(n)           After giving effect to all rights of subrogation and contribution
of Grantor, the direct or indirect value of the consideration received and to be
received by Grantor in connection herewith is reasonably worth at least as much
as the liability of Grantor hereunder and under each other Loan Document to
which Grantor is a party, and the incurrence of such liability in return for
such consideration may reasonably be expected to benefit Grantor, directly or
indirectly. Grantor is, individually and together with its Subsidiaries on a
consolidated basis, Solvent.

 

(o)           Grantor has delivered an Intellectual Property Security Agreement
in respect of all Intellectual Property Collateral that is material to Grantor’s
business, and all such material Intellectual Property Collateral is listed on
Schedule 1 to such Intellectual Property Security Agreement. All such
Intellectual Property Collateral is valid and enforceable and is not subject to
any claim, judgment or administrative or arbitral decision that questions its
validity or enforceability, Grantor’s purported rights thereunder or Grantor’s
right to use the same in its business.

 

(p)           Except as disclosed on Schedule 3, no Equipment or Inventory with
an initial cost book value of $15,000,000 or more has become so related to
particular real property that an interest arises in them under real property
law.

 

9

--------------------------------------------------------------------------------


 

(q)           The taking and maintaining possession by Secured Party of all
money constituting Collateral from time to time will perfect Secured Party’s
security interest hereunder in such Collateral. Secured Party’s control of all
Investment Property, Deposit Accounts, and Letter of Credit Rights constituting
Collateral from time to time will perfect Secured Party’s security interest
hereunder in such Collateral. The filing of a financing statement with the
secretary of state (or equivalent governmental official) of the state in which
Grantor is organized that sufficiently indicates all other Collateral will
perfect, and establish the first priority (subject only to Permitted Liens) of,
Secured Party’s security interest hereunder in that portion of such Collateral
in which a security interest may be perfected by filing a financing statement
with the secretary of state of the state in which Grantor is organized. The
filing of the Intellectual Property Security Agreement with the United States
Patent and Trademark Office and the United States Copyright Office (together
with the filing of the financing statements referred to above) will perfect, and
establish the first priority (subject only to Permitted Liens) of, Secured
Party’s security interest in all domestic Intellectual Property Collateral.

 

ARTICLE IV

 

Covenants

 

Section 4.1.            General Covenants Applicable to Collateral. Grantor will
at all times perform and observe the covenants contained in the Credit Agreement
that are applicable to Grantor (whether made by the Borrower or otherwise) for
so long as any Secured Obligation is outstanding. In addition, Grantor will, so
long as this Agreement shall be in effect, perform and observe the following:

 

(a)           Without limitation of any other covenant herein, Grantor shall not
cause or permit any change in its name, identity or organizational structure, or
any change to its jurisdiction of organization, unless Grantor shall have first:

 

(i)            notified the Secured Party of such change at least 10 Business
Days prior to the effective date of such change (or such shorter notice as the
Secured Party may approve),

 

(ii)           taken all action requested by the Secured Party (under the
following subsection (b) or otherwise) for the purpose of further confirming and
protecting the Secured Party’s security interest and rights under this Agreement
and the perfection and priority thereof, and

 

(iii)          if requested by the Secured Party, provided to the Secured Party
a legal opinion to the Secured Party’s satisfaction related to the perfection or
continued perfection of the Secured Party’s security interest and rights under
this Agreement to the extent required herein or in the other Loan Documents.

 

In any notice delivered pursuant to this subsection, Grantor will expressly
state that the notice is required by this Agreement and contains facts that may
require additional filings of financing

 

10

--------------------------------------------------------------------------------


 

statements or other notices for the purposes of continuing perfection of the
Secured Party’s security interest in the Collateral.

 

(b)           Grantor will, at its expense and as from time to time requested by
the Secured Party, promptly execute and deliver all further instruments,
agreements, filings and registrations, and take all further action, in order:

 

(i)            to correct any error or omission in the description herein of the
Secured Obligations or the Collateral or in any other provision hereof;

 

(ii)           to perfect, register and protect the security interest and rights
created or purported to be created hereby or to maintain or upgrade (subject to
Permitted Liens) in rank the priority of such security interests and rights;

 

(iii)          to enable the Secured Party to exercise and enforce its rights
and remedies hereunder; or

 

(iv)          otherwise to give the Secured Party the full benefits of the
rights and remedies described in or granted under this Agreement.

 

As part of the foregoing, Grantor will, whenever requested by the Secured Party
execute and file any financing statement, continuation statement or other filing
or registration relating to the Secured Party’s security interest and rights
hereunder, and any amendment thereto.

 

(c)           Upon the request from time to time by the Secured Party during the
continuance of any Default or Event of Default, Grantor will furnish to the
Secured Party statements and schedules identifying and describing the Collateral
and other reports and information requested in connection with the Collateral,
all in reasonable detail.

 

(d)           Grantor will:

 

(i)            Maintain good and marketable title to all Collateral, free and
clear of all Liens except for the security interest created by this Agreement
and the Permitted Liens, and not grant or allow any such Lien to exist.

 

(ii)           Not allow to remain in effect, and cause to be terminated, any
financing statement or other registration or instrument similar in effect
covering any Collateral, except any that has been filed in favor of the Secured
Party relating to this Agreement or those filed to perfect or protect Permitted
Liens.

 

(iii)          Defend the Secured Party’s security interest in the Collateral
against the claims of any Person (other than claims relating to the priority in
rank of Permitted Liens described in subsections (d), (e), (f), (i), (j), (k),
(l), (m), (n), and (o) of Section 7.01 of the Credit Agreement).

 

(e)           Grantor shall not take any action that would, or fail to take any
action if such failure would, impair the enforceability, perfection or priority
(subject to Permitted Liens) of the Secured Party’s security interest in any
Collateral.

 

11

--------------------------------------------------------------------------------


 

Section 4.2.            Covenants for Specified Types of Collateral. For so long
as any Secured Obligation is outstanding:

 

(a)           Grantor will, promptly upon request by the Secured Party, mark
Chattel Paper included in the Collateral and that have an individual or
aggregate value of $1,000,000 or more with a legend indicating that such item is
subject to the security interest granted by this Agreement.

 

(b)           Grantor will, upon request by the Secured Party promptly deliver
to the Secured Party all Documents and Instruments included in the Collateral,
in each case, that have an individual or aggregate value of $1,000,000 or more.
All such Documents and Instruments shall be held by or on behalf of the Secured
Party pursuant hereto and shall be delivered in suitable form for transfer by
delivery with any necessary endorsement or shall be accompanied by fully
executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Secured Party.

 

(c)           Grantor will:

 

(i)            Maintain, preserve and protect all of its material properties and
Equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted.

 

(ii)           Make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

(iii)          Not allow any Inventory to be evidenced by a Document.

 

(iv)          Promptly furnish to the Secured Party a statement describing any
material loss or damage to any Equipment or Inventory with an initial cost book
value in excess of $5,000,000.

 

(v)           Mark all Equipment and Inventory that is leased to other Persons
to clearly identify its serial number and note such serial number in its books
and records relating to such Equipment and Inventory as being owned by Grantor.

 

(d)           If at any time there exists Collateral in which a security
interest may be perfected by a notation on the certificate of title or similar
evidence of ownership of such Collateral, Grantor will, promptly upon request by
the Secured Party during the continuance of any Event of Default, deliver to the
Secured Party all certificates of title and similar evidences of ownership, all
applications therefor, and all other documents that are necessary in order to
register the Secured Party’s security interest in such Collateral on such
certificate of title or other evidence of ownership or in otherwise perfecting
the Secured Party’s security interest in such Collateral.

 

(e)           For each Pledged Deposit Account that Grantor at any time
maintains, Grantor will, pursuant to an agreement in form and substance
satisfactory to the Secured Party, at the Secured Party’s option, cause the
depository bank that maintains such Deposit Account to enter into a deposit
account control agreement to provide the Secured Party with “control” of such

 

12

--------------------------------------------------------------------------------


 

Pledged Deposit Account within the meaning of Section 9-104 of the UCC, or take
such other action as the Secured Party may approve in order to perfect the
Secured Party’s security interest in such Pledged Deposit Account. This
subsection shall not apply to (i) any Field Deposit Account, (ii) any Pledged
Deposit Account for which the Secured Party is the depository bank, or (iii) any
Deposit Accounts used solely for payroll payments and processing purposes.

 

(f)            (i)            If Grantor shall at any time hold or acquire any
certificated Security that constitutes Collateral, Grantor will forthwith
endorse, assign, and deliver the same to the Secured Party, accompanied by such
instruments of transfer or assignment duly executed in blank.

 

(ii)           If any Security now or hereafter acquired by Grantor that
constitutes Collateral is an Uncertificated Security and is issued to Grantor or
its nominee directly by the issuer thereof, Grantor will promptly notify the
Secured Party of such issuance and, pursuant to an agreement in form and
substance satisfactory to the Secured Party, cause the issuer thereof to agree
to comply with instructions from the Secured Party as to such Security, without
further consent of Grantor or such nominee, or take such other action as the
Secured Party may approve in order to perfect the Secured Party’s security
interest in such Security.

 

(iii)          If any Security, whether certificated or uncertificated, or other
Investment Property or other asset now or hereafter acquired by Grantor that
constitutes Collateral, is held by Grantor or its nominee through a securities
intermediary or commodity intermediary, Grantor will immediately notify the
Secured Party thereof, and, at the Secured Party’s request and option, pursuant
to an agreement in form and substance satisfactory to the Secured Party, cause
Secured Party to obtain “control” (as such term is defined in the UCC) over such
Collateral. The provisions of the immediately preceding sentence shall not apply
to any financial asset credited to a Securities Account for which the Secured
Party is the securities intermediary or commodity intermediary.

 

(iv)          Grantor shall not permit any Pledged Equity that is an Equity
Interest in a limited liability company or a limited partnership and that is a
General Intangible to become Investment Property unless it shall have given the
Secured Party at least 10 Business Days’ prior notice (or such shorter notice as
the Secured Party may approve) and shall have taken such steps as the Secured
Party shall request in connection with the perfection or priority of the Secured
Party’s security interest therein as provided in subsections (i) and (ii) above.

 

(v)           Grantor shall not:

 

(A)          adjust, settle, compromise, amend or modify any right in respect of
any Pledged Equity in a manner that could adversely affect the security interest
of the Secured Party;

 

(B)           permit the creation of any additional Equity Interest in any
issuer of Pledged Equity, unless promptly upon creation the same is pledged to
the Secured Party pursuant hereto to the extent necessary to give the Secured
Party a first-priority security interest (subject to Liens permitted under
Section 7.01(a),

 

13

--------------------------------------------------------------------------------


 

(c), or (h) of the Credit Agreement) in such Pledged Equity after such creation
that is in the aggregate at least the same percentage of such Pledged Equity as
was subject hereto before such issue, whether such additional interest is
presently vested or will vest upon the payment of money or the occurrence or
nonoccurrence of any other condition; or

 

(C)           enter into any agreement, other than the Loan Documents, creating,
or otherwise permit to exist, any restriction or condition upon the transfer or
exercise of any rights in respect of any Pledged Equity, including any
restriction or condition upon the transfer, voting or control of any Pledged
Equity except for any such restrictions in Organization Documents.

 

(g)           If Grantor at any time has an interest in any electronic chattel
paper or any “transferable record”, as that term is defined in Section 201 of
ESGNCA, on in Section 16 of UETA with an individual or aggregate value of
$1,000,000 or more, Grantor shall promptly notify the Secured Party thereof and,
at the request and option of the Secured Party, take such action as the Secured
Party shall reasonably request to vest in the Secured Party control under UCC
Section 9-105 of such electronic chattel paper or control under Section 201 of
ESGNCA or Section 16 of UETA, as applicable, of such transferable record.

 

(h)           If Grantor is at any time a beneficiary under letters of credit
now or hereafter issued in favor of Grantor with an individual or aggregate
value of $1,000,000 or more, Grantor shall promptly notify the Secured Party
thereof and, at the request and option of the Secured Party, pursuant to an
agreement in form and substance satisfactory to the Secured Party, either:

 

(i)            use commercially reasonable efforts to cause the issuer and any
confirmer of such letter of credit to consent to an assignment to the Secured
Party of the proceeds of any drawing under such letter of credit, or

 

(ii)           use commercially reasonable efforts to cause the Secured Party to
become the transferee beneficiary of such letter of credit.

 

(i)            If Grantor shall at any time after the date hereof have a
Commercial Tort Claim, Grantor shall promptly notify the Secured Party in
writing of the details thereof and execute and deliver to the Secured Party a
supplement to Schedule 2 listing such Commercial Tort Claim, which supplement
shall take effect without further action on the part of any party hereto or
beneficiary hereof and shall make such Commercial Tort Claim collateral security
subject to this Agreement.

 

(j)            Grantor will:

 

(i)            Continue to maintain and protect the validity and enforceability
of all Intellectual Property Collateral that is material to Grantor’s business.

 

(ii)           Defend and protect the Intellectual Property Collateral that is
material to Grantor’s business and its rights thereunder against any
infringement, dilution, or misappropriation and will defend any claim or
administrative or arbitral challenge that questions the validity or
enforceability of Intellectual Property Collateral that is material

 

14

--------------------------------------------------------------------------------


 

to Grantor’s business, Grantor’s purported rights therein and thereunder or
Grantor’s rights to register or patent the same or to use and practice the same
in its business.

 

(iii)          Give the Secured Party notice of any proceeding in which such
defense or protection is being carried on.

 

(iv)          Diligently prosecute and maintain all applications and
registrations for any Intellectual Property Collateral that is material to
Grantor’s business, and notify the Secured Party whenever it learns that any
application or registration relating to any such Intellectual Property
Collateral has been (or is alleged to have been) abandoned or otherwise
terminated other than in the ordinary course of business in Grantor’s reasonable
business judgment.

 

ARTICLE V

 

Voting and Distribution Rights in Respect Of Pledged Equity

 

Section 5.1.            Voting Rights. Grantor shall be entitled to exercise all
voting and other consensual rights pertaining to the Pledged Equity or any part
thereof for any purpose; provided that Grantor shall not exercise or refrain
from exercising any such right if such action would have a material adverse
effect on the value of any Pledged Equity or on the Secured Party’s security
interest or the value thereof.

 

Section 5.2.            Dividend Rights While No Event of Default Exists.
Grantor shall be entitled to receive and retain all dividends, interest and
other distributions paid in respect of the Pledged Equity if and to the extent
that the payment thereof is not otherwise prohibited by the Loan Documents;
provided that:

 

(a)           all dividends, interest and other distributions paid or payable
other than in cash in respect of, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Pledged Equity;

 

(b)           all dividends and other distributions paid or payable in cash in
respect of any Pledged Equity in connection with a partial or total liquidation
or dissolution or in connection with a reduction of capital, capital surplus or
paid in surplus; and

 

(c)           all cash paid, payable or otherwise distributed in respect of
principal of, or in redemption of, or in exchange for, any Pledged Equity,

 

shall be, and shall be forthwith delivered to the Secured Party to hold as,
Collateral and shall, if received by Grantor, be received in trust for the
benefit of the Secured Party, be segregated from the other property or funds of
Grantor and be forthwith delivered by Grantor to the Secured Party as Pledged
Equity in the same form as so received (with any necessary indorsement).

 

Section 5.3.            Actions by Secured Party. The Secured Party will execute
and deliver (or cause to be executed and delivered) to Grantor all such
instruments as Grantor may reasonably request for the purpose of enabling
Grantor to receive the benefits of Section 5.1 and to receive

 

15

--------------------------------------------------------------------------------


 

the dividends or interest payments that it is authorized to receive and retain
pursuant to Section 5.2.

 

Section 5.4.            Rights While an Event of Default Exists.  Upon the
occurrence and during the continuance of an Event of Default:

 

(a)           All rights of Grantor to receive the dividends, interest and other
distributions that it would otherwise be authorized to receive and retain
pursuant to Section 5.2 shall automatically cease, and all such rights shall
thereupon become vested in the Secured Party, which shall thereupon have the
sole right to receive and hold as Pledged Equity such dividends, interest and
other distributions.

 

(b)           All dividends, interest and other distributions that are received
by Grantor contrary to subsection (a) above shall be received in trust for the
benefit of the Secured Party, shall be segregated from other funds of Grantor
and shall be forthwith paid over to the Secured Party as Pledged Equity in the
same form as so received (with any necessary indorsement).

 

ARTICLE VI

 

Remedies, Powers and Authorizations

 

Section 6.1.            Normal Provisions Concerning the Collateral.

 

(a)           Grantor irrevocably authorizes the Secured Party at any time and
from time to time to file, without the signature of Grantor, in any jurisdiction
any amendments to existing financing statements and any initial financing
statements and amendments thereto that:

 

(i)            indicate the Collateral as being:

 

(A)          “all assets of Grantor and all proceeds thereof, and all rights and
privileges with respect thereto” or words of similar effect, regardless of
whether any particular asset comprised in the Collateral falls within the scope
of Article 9 of the UCC or the granting clause of this Agreement, or

 

(B)           of an equal or lesser scope or with greater detail;

 

(ii)           contain any other information required for the sufficiency or
filing office acceptance of any financing statement or amendment, including
whether Grantor is an organization, the type of organization and any
organization identification number issued to Grantor; and

 

(iii)          properly effectuate the transactions described in the Loan
Documents, as determined by the Secured Party in its discretion.

 

Grantor will furnish any such information to the Secured Party promptly upon
request. A carbon, photographic or other reproduction of this Agreement or any
financing statement describing any Collateral is sufficient as a financing
statement and may be filed in any jurisdiction by the Secured Party so long as
such filing is necessary to perfect Secured Party’s

 

16

--------------------------------------------------------------------------------


 

interest in the Collateral. Grantor ratifies and approves all financing
statements heretofore filed by or on behalf of the Secured Party in any
jurisdiction in connection with the transactions contemplated hereby.

 

(b)           Grantor appoints the Secured Party as Grantor’s attorney in fact
and proxy, with full authority in the place and stead of Grantor and in the name
of Grantor or otherwise, from time to time in the Secured Party’s discretion
during the continuance of an Event of Default, to take any action and to execute
any instrument that the Secured Party may deem necessary or advisable to
accomplish the purposes of this Agreement including any action or instrument:

 

(i)            to obtain and adjust any insurance required to be paid to the
Secured Party pursuant hereto;

 

(ii)           to ask for, demand, collect, sue for, recover, compound, receive
and give acquittance and receipts for moneys due and to become due under or in
respect of any Collateral;

 

(iii)          to receive, indorse and collect any drafts or other Instruments
or Documents that constitute Collateral;

 

(iv)          to enforce any obligations included in the Collateral; and

 

(v)           to file any claims or take any action or institute any proceedings
that the Secured Party may deem necessary or desirable for the collection of any
Collateral or otherwise to enforce the rights of Grantor or the Secured Party
with respect to any Collateral.

 

Such power of attorney and proxy are coupled with an interest, are irrevocable,
and are to be used by the Secured Party for the sole benefit of the
Beneficiaries.

 

(c)           If Grantor fails to perform any agreement or obligation contained
herein, the Secured Party may, but shall have no obligation to, itself perform,
or cause performance of, such agreement or obligation, and the expenses of the
Secured Party incurred in connection therewith shall be payable by Grantor under
Section 6.6.

 

(d)           If any Collateral in which Grantor has granted a security interest
hereunder with a fair market value in excess of $1,000,000 is at any time
located on premises leased by Grantor or in the possession or control of any
warehouseman, bailee, operator of any storage facility or any of Grantor’s
agents, Grantor shall, upon the request of the Secured Party during the
continuance of any Default (other than a Default arising under Section 6.01 or
6.02 of the Credit Agreement for which the applicable period of grace to cure
such Default has not expired), (i) notify such warehouseman, bailee, operator or
agent of the Secured Party’s rights hereunder and instruct such Person to hold
all such Collateral for the Secured Party’s account subject to the Secured
Party’s instructions, and (ii) cause such Collateral to become subject to a
Collateral Access Agreement. No such request by the Secured Party shall be
deemed a waiver of any provision hereof that was otherwise violated by such
Collateral being held by such Person prior to such instructions by Grantor.

 

17

--------------------------------------------------------------------------------


 

(e)           The Secured Party may arrange, pursuant to procedures satisfactory
to the Secured Party, for Grantor to make alterations to electronic chattel
paper and transferable records permitted under UCC Section 9-105 or Section 201
of ESGNCA or Section 16 of UETA with an individual or aggregate value of
$1,000,000 that may be made without loss of the Secured Party’s control, unless
an Event of Default has occurred and is continuing or would occur after taking
into account any action by a Grantor with respect to such electronic chattel
paper or transferable record.

 

(f)            The Secured Party shall have the right, at any time in its
discretion during the continuance of an Event of Default and without notice to
Grantor, to transfer to or to register in the name of the Secured Party or any
of its nominees any Investment Property that constitutes Collateral or other
Pledged Equity, subject only to the rights retained pursuant to Section 5.1 and
applicable Law.

 

(g)           Anything herein to the contrary notwithstanding:

 

(i)            Grantor shall remain liable to perform all duties and obligations
under the agreements included in the Collateral to the same extent as if this
Agreement had not been executed.

 

(ii)           The exercise by the Secured Party of any right hereunder shall
not release Grantor from any duty or obligation under any agreement included in
the Collateral.

 

(iii)          No Beneficiary shall have any obligation or liability under the
agreements included in the Collateral by reason of this Agreement or any other
Loan Document, nor shall any Beneficiary be obligated to perform any duty or
obligation of Grantor thereunder or take any action to collect or enforce any
claim for payment assigned hereunder.

 

Section 6.2.            Remedies. If a Default shall have occurred and be
continuing, the Secured Party may from time to time in its discretion and to the
fullest extent permitted by applicable Law, without limitation and without
notice, give an instruction to any depository bank that maintains a Pledged
Deposit Account for Grantor with respect to the disposition of funds credited
thereto or restrict the ability of Grantor to withdraw funds credited thereto,
except as authorized by the Secured Party. If an Event of Default shall have
occurred and be continuing, the Secured Party may from time to time in its
discretion and to the fullest extent permitted by applicable Law, without
limitation and without notice except as expressly provided below:

 

(a)           Exercise in respect of the Collateral, in addition to any other
right and remedy provided for herein, under the other Loan Documents, or
otherwise available to it, all the rights and remedies of a secured party on
default under the UCC (whether or not the UCC applies to the affected
Collateral) and any other applicable law.

 

(b)           Require Grantor to, and Grantor will at its expense and upon
request of the Secured Party forthwith, assemble all or part of the Collateral
as directed by the Secured Party and make it (together with all books, records
and information of Grantor relating thereto) available to the Secured Party at a
place to be designated by the Secured Party that is reasonably convenient to
both parties.

 

18

--------------------------------------------------------------------------------


 

(c)           Prior to the disposition of any Collateral:

 

(i)            to the extent permitted by applicable Law, enter, with or without
process of law and without breach of the peace, any premises where any
Collateral is or may be located, and without charge or liability to the Secured
Party seize and remove such Collateral from such premises;

 

(ii)           have access to and use the Company’s books, records, and
information as it relates to the Collateral; and

 

(iii)          store or transfer any Collateral without charge in or by means of
any storage or transportation facility owned or leased by Grantor, process,
repair or recondition any Collateral or otherwise prepare it for disposition in
any manner and to the extent the Secured Party deems appropriate and, in
connection with such preparation and disposition, use without charge any
copyright, trademark, trade name, patent or technical process used by Grantor.

 

(d)           Reduce its claim to judgment or foreclose or otherwise enforce, in
whole or in part, the security interest created hereby by any available judicial
procedure.

 

(e)           Dispose of, at its office, on the premises of Grantor or
elsewhere, any Collateral, as a unit or in parcels, by public or private
proceedings, and by way of one or more contracts (but that the sale of any
Collateral shall not exhaust the Secured Party’s power of sale, and sales may be
made from time to time, and at any time, until all of the Collateral has been
sold or until the Secured Obligations have been paid and performed in full), and
at any such sale it shall not be necessary to exhibit any Collateral.

 

(f)            Buy (or allow any Beneficiary to buy) Collateral, or any part
thereof, at any public sale.

 

(g)           Buy (or allow any Beneficiary to buy) Collateral, or any part
thereof, at any private sale if any Collateral is of a type customarily sold in
a recognized market or is of a type that is the subject of widely distributed
standard price quotations.

 

(h)           Apply by appropriate judicial proceedings for appointment of a
receiver for the Collateral, or any part thereof, and Grantor consents to any
such appointment.

 

(i)            Comply with any applicable state or federal Law requirement in
connection with a disposition of Collateral and such compliance shall not be
considered to affect adversely the commercial reasonableness of any sale of
Collateral.

 

(j)            Sell Collateral without giving any warranty, with respect to
title or any other matter and for cash, on credit or for non-cash consideration
as the Secured Party determines is appropriate.

 

(k)           Notify (or to require Grantor to notify) any and all obligors
under any Account, Payment Intangible, Instrument or other right to payment
included in the Collateral of the assignment thereof to the Secured Party under
this Agreement and to direct such obligors to

 

19

--------------------------------------------------------------------------------


 

make payment of all amounts due or to become due to Grantor thereunder directly
to the Secured Party and, upon such notification and at the expense of Grantor
and to the extent permitted by law, to enforce collection of any such Account,
Payment Intangible, Instrument or other right to payment and to adjust, settle
or compromise the amount or payment thereof, in the same manner and to the same
extent as Grantor could have done. After Grantor receives notice from the
Secured Party that the Secured Party has given (or after the Secured Party has
required Grantor to give) any notice referred to above in this subsection:

 

(i)            all amounts and proceeds (including instruments and writings)
received by Grantor in respect of any Account, Payment Intangible, Instrument or
other right to payment included in the Collateral shall be received in trust for
the benefit of the Secured Party hereunder, shall be segregated from other funds
of Grantor and shall be forthwith paid over to the Secured Party in the same
form as so received (with any necessary indorsement) to be, at the Secured
Party’s discretion, either:

 

(A)          held as cash collateral and released to Grantor upon the remedy of
all Defaults and Events of Default, or

 

(B)           while an Event of Default is continuing, applied as specified in
Section 6.3, and

 

(ii)           Grantor shall not adjust, settle or compromise the amount or
payment of any Account, Payment Intangible, Instrument, or other right to
payment included in the Collateral or release wholly or partly any account
debtor or obligor thereon or allow any credit or discount thereon.

 

(l)            Give any entitlement order, instruction or direction in respect
of any Investment Property or Pledged Deposit Account to any issuer, bank,
securities intermediary, or commodity intermediary, and to withhold its consent
to the exercise of any withdrawal rights or dealing rights by Grantor.

 

(m)          Give an instruction to any depository bank that maintains a Pledged
Deposit Account for Grantor with respect to the disposition of funds credited
thereto or restrict the ability of Grantor to withdraw funds credited thereto,
except as authorized by the Secured Party.

 

(n)           Do any of the following:

 

(i)            License, or sublicense, whether by a general or special license
or otherwise, and whether on an exclusive or non-exclusive basis, any
Intellectual Property Collateral throughout the world for such term or terms, on
such conditions and in such manner as the Secured Party shall in its sole
discretion determine.

 

(ii)           Without assuming any obligation or liability thereunder, at any
time and from time to time, in its sole discretion, enforce (and shall have the
exclusive right to enforce) against any licensee or sublicense all rights and
remedies of Grantor in, to and under any Intellectual Property License and take
or refrain from taking any action under any thereof, and GRANTOR RELEASES THE
BENEFICIARIES FROM, AND WILL HOLD THE BENEFICIARIES FREE AND HARMLESS FROM AND
AGAINST,

 

20

--------------------------------------------------------------------------------


 

ANY CLAIM OR EXPENSE ARISING OUT OF ANY LAWFUL ACTION SO TAKEN OR OMITTED TO BE
TAKEN WITH RESPECT THERETO.

 

(iii)          Direct Grantor to, and upon receiving such direction Grantor
will, execute and deliver to the Secured Party a power of attorney, in form and
substance satisfactory to the Secured Party, for the implementation of any
lease, assignment, license, sublicense, grant of option, sale or other
disposition of any Intellectual Property Collateral or any action related
thereto.

 

(iv)          Following any disposition of Intellectual Property Collateral
pursuant to this subsection, direct Grantor to, and upon receiving such
direction Grantor will, supply its know-how and expertise relating to the
manufacture and sale of the products relating thereto or the products or
services made or rendered in connection therewith, and its customer lists and
other records relating thereto and to the distribution of said products, to the
Secured Party.

 

To the extent notice of sale shall be required by law with respect to
Collateral, at least 10-days’ notice to Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification; provided that, if the Secured Party fails in
any respect to give such notice, its liability for such failure shall be limited
to the liability (if any) imposed on it by law under the UCC. The Secured Party
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. The Secured Party may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned.

 

Section 6.3.            Application of Proceeds. If an Event of Default shall
have occurred and be continuing, any cash held by or on behalf of the Secured
Party and all cash proceeds received by or on behalf of the Secured Party in
respect of any sale of, collection from, or other realization upon any
Collateral may, in the discretion of the Secured Party, be held by the Secured
Party as collateral for, and/or then or at any time thereafter applied in whole
or in part by the Secured Party for the benefit of the Beneficiaries against,
any Secured Obligation, in the following manner:

 

(a)           First, paid to the Secured Party for any amounts then owing to the
Secured Party pursuant to the Credit Agreement or otherwise under the Loan
Documents or that has otherwise been incurred by the Secured Party in connection
with the payment or other satisfaction of any Lien, encumbrance or adverse claim
upon or against any Collateral or any other action that the Secured Party
determines is reasonably appropriate in connection with the preservation or
maintenance of the Collateral.

 

(b)           Second, paid to the Beneficiaries in payment of the Secured
Obligations, ratably in accordance with the respective amounts thereof then
owing to the Beneficiaries or as otherwise provided in Section 8.03 of the
Credit Agreement.

 

(c)           Third, any surplus of such cash or cash proceeds held by or on the
behalf of the Secured Party and remaining after payment in full of all the
Secured Obligations shall be paid

 

21

--------------------------------------------------------------------------------


 

over to the applicable Grantor or to whatever Person may be lawfully entitled to
receive such surplus.

 

Section 6.4.            Deficiency. If the proceeds of any sale, collection or
realization of or upon the Collateral of the Grantors by the Secured Party are
insufficient to pay all Secured Obligations and all other amounts to which the
Secured Party is entitled, Grantor shall be liable for the deficiency, together
with interest thereon as provided in the Loan Documents or (if no interest is so
provided) at such other rate as shall be fixed by applicable law, together with
the costs of collection and the reasonable fees of any attorneys employed by the
Secured Party and/or the other Beneficiaries to collect such deficiency.
Collateral may be sold at a loss to Grantor, and the Secured Party shall have no
liability or responsibility to Grantor for such loss. Grantor acknowledges that
a private sale may result in less proceeds than a public sale.

 

Section 6.5.            Private Sales of Investment Property and Other Pledged
Equity. The Beneficiaries may deem it impracticable to effect a public sale of
any Investment Property or other Pledged Equity and may determine to make one or
more private sales of such Investment Property or other Pledged Equity to a
restricted group of purchasers that will be obligated to agree, among other
things, to acquire the same for their own account, for investment and not with a
view to the distribution or resale thereof. Any such private sale may be at a
price and on other terms less favorable to the seller than the price and other
terms that might have been obtained at a public sale. Neither the Secured Party
nor any other Beneficiary shall have any obligation to delay sale of any such
Investment Property or other Pledged Equity for the period of time necessary to
permit their registration for public sale under the Securities Act. Any offer to
sell any such Collateral that has been:

 

(i)            publicly advertised on a bona-fide basis in a newspaper or other
publication of general circulation in the financial community of New York, New
York (to the extent that such an offer may be so advertised without prior
registration under the Securities Act), or

 

(ii)           made privately in the manner described above to not less than 15
bonafide offerees,

 

shall be deemed to involve a “public disposition” under Section 9-610(c) of the
UCC, notwithstanding that such sale may not constitute a “public offering” under
the Securities Act, and any Beneficiary may bid for such Collateral.

 

Section 6.6.            Indemnity and Expenses. In addition to, but not in
qualification or limitation of, any similar obligations under other Loan
Documents:

 

(a)           Grantors jointly and severally will indemnify the Secured Party,
each other Beneficiary and any agent appointed pursuant to Section 6.9 from and
against all claims, losses and liabilities growing out of or resulting from this
Agreement (including enforcement of this Agreement), WHETHER OR NOT SUCH CLAIMS,
LOSSES AND LIABILITIES ARE IN ANY WAY OR TO ANY EXTENT CAUSED BY OR ARISING OUT
OF SUCH INDEMNIFIED PARTY’S OWN NEGLIGENCE, except to the extent such claims,
losses or liabilities are proximately caused by such indemnified party’s
individual gross negligence or

 

22

--------------------------------------------------------------------------------


 

willful misconduct or result from a claim brought by Grantors against any
indemnitee for breach in bad faith of such indemnitee’s obligations hereunder or
under any other Loan Document.

 

(b)           Grantors jointly and severally will upon demand pay to the Secured
Party:

 

(i)            the amount of all reasonable costs and expenses, including the
reasonable fees and disbursements of the Secured Party’s counsel and of any
experts and agents, that the Secured Party may incur in connection with the
perfection and preservation of this security interest created under this
Agreement;

 

(ii)           the amount of all costs and expenses, including the fees and
disbursements of the Secured Party’s counsel and of any experts and agents, that
the Secured Party may incur in connection with the custody, preservation, use or
operation of, or the sale of, collection from, or other realization upon, any
Collateral; or

 

(iii)          the amount of all costs and expenses, including the fees and
disbursements of the Secured Party’s counsel and of any experts and agents, that
the Secured Party may incur in connection with the exercise or enforcement of
any right of the Secured Party hereunder.

 

Section 6.7.            Non-Judicial Remedies. In granting to the Secured Party
the power to enforce its rights hereunder without prior judicial process or
judicial hearing, to the extent permitted by applicable Law, Grantor waives,
renounces and knowingly relinquishes any legal right that might otherwise
require the Secured Party to enforce its rights by judicial process and confirms
that such remedies are consistent with the usage of trade, are responsive to
commercial necessity and are the result of a bargain at arm’s length. The
Secured Party may, however, in its discretion, resort to judicial process.

 

Section 6.8.            Limitation on Duty of the Secured Party in Respect of
Collateral. Beyond the exercise of reasonable care in the custody thereof, the
Secured Party shall have no duty as to any Collateral in its possession or
control or in the possession or control of any agent or bailee or as to the
preservation of rights against prior parties or any other rights pertaining
thereto. The Secured Party shall be deemed to have exercised reasonable care in
the custody of Collateral in its possession if such Collateral is accorded
treatment substantially equal to which that it accords its own property, and the
Secured Party shall not be liable or responsible for any loss or damage to any
Collateral, or for any diminution in the value thereof, by reason of the act or
omission of any warehouseman, carrier, forwarding agency, consignee or other
agent or bailee selected by the Secured Party in good faith.

 

Section 6.9.            Appointment of Other Agents. At any time, in order to
comply with any legal requirement in any jurisdiction, the Secured Party may
appoint any bank or trust company or one or more other Persons, either to act as
co-agent or co-agents, jointly with the Secured Party, or to act as separate
agent or agents on behalf of the Secured Party, with such power and authority as
may be necessary for the effective operation of the provisions hereof and may be
specified in the instrument of appointment.

 

23

--------------------------------------------------------------------------------


 

ARTICLE VII

 

Miscellaneous

 

Section 7.1.            Notices. Any notice or communication required or
permitted hereunder shall be given in writing or by electronic transmission,
sent in the manner provided in the Credit Agreement, if to the Secured Party or
to a Grantor that is a party to the Credit Agreement, to the address set forth
in the Credit Agreement and, for any other Grantor, to the address specified
opposite its name on Schedule 1, or to such other address or to the attention of
such other individual as hereafter shall be designated in writing by the
applicable party sent in accordance herewith. Any such notice or communication
shall be deemed to have been given as provided in the Credit Agreement for
notices given thereunder.

 

Section 7.2.            Amendments and Waivers. Except as provided in
Section 4.2(i) or 7.3 or in the Credit Agreement, no amendment of this Agreement
shall be effective unless it is in writing and signed by Grantor and the Secured
Party, and no waiver of this Agreement or consent to any departure by Grantor
herefrom shall be effective unless it is in writing and signed by the Secured
Party, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for that given and to the extent specified
in such writing. In addition, all such amendments and waivers shall be effective
only if given with the necessary approvals required in the Credit Agreement. No
such amendment shall bind any Grantor not a party thereto, but no such amendment
with respect to any Grantor shall require the consent of any other Grantor.

 

Section 7.3.            Additional Grantors. Upon the execution and delivery, or
authentication, by any Person of a Security Agreement Supplement:

 

(a)           such Person shall become a Grantor hereunder, each reference in
this Agreement and the other Loan Documents to “Grantor” shall also mean and be
a reference to such Person, and each reference in this Agreement and the other
Loan Documents to “Collateral” shall also mean and be a reference to the
Collateral of such Person, and

 

(b)           Schedule 2 attached to such security agreement supplement shall be
incorporated into and become a part of and supplement Schedule 2 hereto, and the
Secured Party may attach such supplemental schedule to such Schedule; and each
reference to such Schedule shall mean and be a reference to such Schedule as
supplemented pursuant to such supplement.

 

Section 7.4.            Preservation of Rights. No failure on the part of the
Secured Party or any other Beneficiary to exercise, and no delay in exercising,
any right hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The rights
and remedies of the Secured Party provided herein and in the other Loan
Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law or otherwise.

 

Section 7.5.            Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such

 

24

--------------------------------------------------------------------------------


 

prohibition or invalidity without invalidating the remaining portions hereof or
thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

Section 7.6.            Survival. Each representation and warranty, covenant and
other obligation of Grantor herein shall survive the execution and delivery of
this Agreement, the execution and delivery of any other Loan Document and the
creation of the Secured Obligations.

 

Section 7.7.            Binding Effect and Assignment. This Agreement shall:

 

(a)           be binding on Grantor and its successors, and

 

(b)           inure, together with all rights and remedies of the Secured Party
hereunder, to the benefit of the Secured Party and the other Beneficiaries and
their respective successors, transferees and assigns.

 

Without limiting the generality of the foregoing, the Secured Party and any
other Beneficiary may (except as otherwise provided in any Loan Document)
pledge, assign or otherwise transfer any right under this Agreement to any other
Person, and such other Person shall thereupon become vested with all benefits in
respect thereof granted herein or otherwise. No right or duty of Grantor
hereunder may be assigned or otherwise transferred without the prior written
consent of the Secured Party.

 

Section 7.8.            Release of Collateral; Termination.

 

(a)           Upon any sale, lease, transfer or other disposition of any
Collateral of Grantor in accordance with the Loan Documents (other than sales of
Inventory in the ordinary course of business) or if approved, authorized or
ratified in writing in accordance with Section 10.01 of the Credit Agreement,
the Secured Party will, at Grantor’s expense, execute and deliver to Grantor
such documents as Grantor shall reasonably request to evidence the release of
such Collateral from the assignment and security interest granted hereby;
provided that:

 

(i)            at the time of such request and such release no Event of Default
shall have occurred and be continuing;

 

(ii)           Grantor shall have delivered to the Secured Party, at least 10
Business Days prior to the date of the proposed release (or by such lesser
notice as the Secured Party may approve), a written request for release
describing the item of Collateral, together with a form of release for execution
by the Secured Party and a certificate of Grantor to the effect that the
transaction is in compliance with the Loan Documents and such other matters as
the Secured Party may reasonably request; and

 

(iii)          if any Loan Document provides for any mandatory application of
the proceeds of any such sale, lease, transfer or other disposition, or any
mandatory payment to be made, in connection therewith, such proceeds shall have
been applied or payment made as provided therein.

 

(b)           Upon, and only upon the payment in full in cash of the Secured
Obligations (other than (i) contingent indemnification obligations for which no
claim shall have been made, (ii)

 

25

--------------------------------------------------------------------------------


 

Secured Cash Management Obligations as to which arrangements satisfactory to the
applicable Cash Management Bank shall have been made, (iii) Secured Hedge
Obligations as to which arrangements satisfactory to the applicable Hedge Bank
shall have been made, and (iv) outstanding Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the applicable L/C
Issuer shall have been made) and the termination or expiration of all
Commitments of the Lenders under the Credit Agreement and of the Credit
Agreement in accordance with the terms thereof, this Agreement and the security
interest created hereby shall terminate, all rights in the Collateral shall
revert to Grantors and the Secured Party, at a Grantor’s request and at its
expense, will:

 

(i)            return to Grantor such of Grantor’s Collateral in the Secured
Party’s possession as shall not have been sold or otherwise disposed of or
applied pursuant to the terms hereof, and

 

(ii)           execute and deliver to Grantor such documents as Grantor shall
reasonably request to evidence such termination.

 

No Grantor is authorized to file any financing statement or amendment or
termination statement with respect to any financing statement originally filed
in connection with this Agreement without the prior written consent of the
Secured Party, subject to Grantors’ rights under Sections 9-509(d)(2) and 9-518
of the UCC. Notwithstanding the foregoing, Sections 6.6, 7.9, and 7.10 shall
survive the termination of this Agreement.

 

Section 7.9.            Limitation on Interest. Section 10.09 of the Credit
Agreement, which limits the interest for which Grantor is obligated, is
incorporated herein by reference.

 

Section 7.10.          Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

 

Section 7.11.          Final Agreement. This Agreement and the other Loan
Documents represent the final agreement between the parties hereto and may not
be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties hereto. There are no unwritten oral agreements between
the parties hereto.

 

Section 7.12.          Counterparts; Facsimile. This Agreement may be separately
executed in any number of counterparts, all of that when so executed shall be
deemed to constitute one and the same Agreement. This Agreement may be validly
delivered by facsimile or other electronic transmission of an executed
counterpart of the signature page hereof.

 

Section 7.13.          Acceptance by the Secured Party. By their acceptance of
the benefits hereof, the Secured Party and the Beneficiaries shall be deemed to
have agreed to be bound hereby and to perform any obligation on their part set
forth herein.

 

[The remainder of this page is intentionally left blank. ]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has executed and delivered this Agreement as of the
date first-above written.

 

FERRELLGAS, L. P.

 

FERRELLGAS, INC.

 

 

 

By: Ferrellgas, Inc., as its general partner

 

 

 

 

 

By:

 

 

 

 

 

James R. VanWinkle

By:

 

 

 

Senior Vice President

 

James R. VanWinkle

 

 

and Chief Financial Officer

 

Senior Vice President

 

 

 

and Chief Financial Officer

 

 

 

 

 

 

BLUE RHINO GLOBAL SOURCING, INC.

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

James R. VanWinkle

 

 

 

Chief Financial Officer and Vice President
of Corporate Development

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

to

SECURITY AGREEMENT

 

Address for Notices and Jurisdiction of Organization

 

 

 

Type of

 

Jurisdiction of

 

 

Name of Grantor

 

Organization

 

Organization

 

Address for Notices

Ferrellgas, L. P.

 

Limited Partnership

 

Delaware

 

7500 College Boulevard, Suite 1000

 

 

 

 

 

 

 

 

 

 

 

 

 

Overland Park, KS 66210

 

 

 

 

 

 

 

Ferrellgas, Inc.

 

Corporation

 

Delaware

 

7500 College Boulevard, Suite 1000

 

 

 

 

 

 

 

 

 

 

 

 

 

Overland Park, KS 66210

 

 

 

 

 

 

 

Blue Rhino Global Sourcing, Inc.

 

Corporation

 

Delaware

 

7500 College Boulevard, Suite 1000

 

 

 

 

 

 

 

 

 

 

 

 

 

Overland Park, KS 66210

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

to

SECURITY AGREEMENT

 

Scheduled Collateral

 

PLEDGED DEPOSIT ACCOUNTS

 

JP Morgan (Ferrellgas, L. P.):

FNA Operating Account #(**)

FNA ACH Account #(**)

FNA Lockbox Account #(**) Lockbox #(**)

 

Bank of America (Blue Rhino Global Sourcing, Inc.):

Blue Rhino Operating Account #(**)

Blue Rhino Master COD Account #(**)

 

EQUITY AND RELATED MATTERS

 

 

 

Outstanding

 

 

 

Subsidiary

 

Equity Interests

 

Equity Ownership

 

Blue Rhino Global Sourcing, Inc., a Delaware corporation

 

100 Shares

 

100

%

 

LETTER OF CREDIT RIGHTS

 

None.

 

SECURITIES ACCOUNTS

 

None.

 

COMMERCIAL TORT CLAIMS

 

None.

(**) Confidential treatment requested

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

to

SECURITY AGREEMENT

 

Information Schedule

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

to

SECURITY AGREEMENT

 

FORM OF GRANTOR ACCESSION AGREEMENT

 

                   , 20

 

Bank of America, N. A.,

 

as the Secured Party for the Beneficiaries referred to in the Security Agreement
referred to below

 

Bank of America, N.A.

 

700 Louisiana Street

 

Houston, Texas 77002

 

 

Ladies and Gentlemen:

 

The undersigned refers to:

 

(i)            the Credit Agreement dated as of November 2, 2009 (as from time
to time amended, supplemented and restated, the “Credit Agreement”) among
Ferrellgas, L.P., a Delaware limited partnership, the Lenders party thereto, and
you, as administrative agent, and

 

(ii)           the Security Agreement dated of even date with the Credit
Agreement (as from time to time amended, supplemented and restated, the
“Security Agreement”) made by the Grantors from time to time party thereto in
your favor for the benefit of the Beneficiaries.

 

Terms defined in the Credit Agreement or the Security Agreement and not
otherwise defined herein are used herein as defined in the Credit Agreement or
the Security Agreement.

 

SECTION 1.           Grant of Security. The undersigned grants to you, for the
benefit of the Beneficiaries, a security interest in all of its right, title and
interest in and to all of the Collateral of the undersigned, whether now owned
or hereafter acquired by the undersigned, wherever located and whether now or
hereafter existing or arising, including the property of the undersigned set
forth on the attached supplemental schedules to the Schedules to the Security
Agreement.

 

SECTION 2.           Security for Obligations. The grant of a security interest
in, the Collateral by the undersigned under this Agreement and the Security
Agreement secures the payment of the Secured Obligations. Without limiting the
generality of the foregoing, this Security Agreement Supplement and the Security
Agreement secures the payment of all amounts that constitute part of the Secured
Obligations and that would be owed by any Loan Party to any Beneficiary under
the Loan Documents but for the fact that such Secured Obligations are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving a Loan Party.

 

--------------------------------------------------------------------------------


 

SECTION 3.           Information Relating to the Undersigned. The undersigned is
an entity of the type specified on Schedule 1 and is organized under the laws of
the jurisdiction specified on Schedule 1 and its address for notices is
specified on Schedule 1.

 

SECTION 4.           Supplement to Security Agreement Schedule 2. The
undersigned has attached hereto a supplemental Schedule 2 to Schedule 2 to the
Security Agreement, and the undersigned certifies, as of the date first-above
written, that such supplemental schedule has been prepared by the undersigned in
substantially the form of Schedule to the Security Agreement and is true and
complete.

 

SECTION 5.           Representations, Warranties, Agreements and Waivers. The
undersigned as of the date hereof makes each representation, warranty agreement
(including indemnification agreements) waiver and acknowledgment set forth in
the Security Agreement (as supplemented by the attached supplemental schedules).

 

SECTION 6.           Obligations Under the Security Agreement. As of the date
first-above written, the undersigned joins the Security Agreement as a party
thereto and as a Grantor thereunder and agrees to be bound by all of the terms
and provisions of the Security Agreement. As of the date first-above written,
each reference in the Security Agreement to a “Grantor” shall also mean and be a
reference to the undersigned.

 

SECTION 7.           Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the jurisdiction whose laws the
Security Agreement provides will govern such agreement.

 

 

 

Very truly yours,

 

 

 

 

 

[GRANTOR]

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

ACCEPTED AND AGREED AS OF THE DATE
FIRST-ABOVE STATED.

 

 

 

 

 

BANK OF AMERICA, N. A., as

 

 

Secured Party

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1

to

SECURITY AGREEMENT SUPPLEMENT

 

Address for Notices and Jurisdiction of Organization

 

 

 

 

 

Jurisdiction of

 

 

Name of Grantor

 

Type of Organization

 

Organization

 

Address for Notices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

to

SECURITY AGREEMENT SUPPLEMENT

 

Scheduled Collateral

 

DEPOSIT ACCOUNTS

 

[List]

 

EQUITY AND RELATED MATTERS

 

[Include descriptions of equity, percentage ownership.]

 

LETTER OF CREDIT RIGHTS

 

[List]

 

SECURITIES ACCOUNTS

 

[List]

 

COMMERCIAL TORT CLAIMS

 

[List]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

to

SECURITY AGREEMENT

 

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT is made as of
                    , 20     , by the Person listed on the signature page hereof
(“Grantor”), in favor of Bank of America, N.A., as administrative agent under
the Credit Agreement (the “Secured Party”) for the benefit of the Beneficiaries.

 

RECITALS

 

A.            Grantor owns certain intellectual property.

 

B.            Grantor and the Secured Party, together with the lenders party
thereto, are parties to a Credit Agreement dated as of November 2, 2009 (as from
time to time amended, supplemented and restated, the “Credit Agreement”).

 

C.            Pursuant to the Security Agreement dated of even date with the
Credit Agreement (as from time to time amended, supplemented and restated, the
“Security Agreement”; capitalized terms used herein and not otherwise defined
have the respective meanings specified in the Security Agreement) of Grantor and
certain other grantors of security interests in favor of the Secured Party,
Grantor has granted to the Secured Party for the benefit of the Beneficiaries a
continuing security interest in certain assets of Grantor, including all right,
title and interest of Grantor in, to and under the Intellectual Property
Collateral (defined below) whether now owned or existing or hereafter acquired
or arising, to secure the Secured Obligations.

 

NOW, THEREFORE, in consideration of the premises and for other valuable
consideration, the receipt and sufficiency of that the parties acknowledge,
Grantor agrees as follows:

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of that are hereby acknowledged, Grantor does hereby grant to the Secured Party,
to secure the Secured Obligations, a continuing security interest in all of
Grantor’s right, title and interest in, to and under the following (all of the
following items or types of property being herein collectively referred to as
the “Intellectual Property Collateral”), whether now owned or existing or
hereafter acquired or arising:

 

(a)           each Copyright in which Grantor has any interest;

 

(b)           each Patent in which Grantor has any interest;

 

(c)           each Trademark in which Grantor has any interest;

 

(d)           each Intellectual Property License to which Grantor is a party;
and

 

--------------------------------------------------------------------------------


 

(e)           all proceeds of and revenues from the foregoing, including all
proceeds of and revenues from any claim by Grantor against third parties for
past, present or future infringement of any of the foregoing, and all rights and
benefits of Grantor under any Intellectual Property License.

 

“Copyright” means any the following:

 

(a)           any copyright under the laws of any country (whether or not the
underlying works of authorship have been published), all registrations and
recordings thereof, all intellectual property rights to works of authorship
(whether or not published), and all application for copyrights under the laws of
any country, including registrations, recordings and applications in the United
States Copyright Office or in any similar office or agency of the United States,
any State thereof or other country, or any political subdivision thereof,
including those described under the heading “Copyrights” on Schedule 1;

 

(b)           any reissue, renewal or extension thereof;

 

(c)           any claim for, or right to sue for, past or future infringement of
any of the foregoing; and

 

(d)           any income, royalties, damages and payments now or hereafter due
or payable with respect to any of the foregoing, including damages and payments
for past or future infringements thereof.

 

“Intellectual Property License” means any license or other agreement, whether
now or hereafter in existence, under which is granted or authorized any right:

 

(a)           to use, copy, reproduce, distribute, prepare derivative works,
display or publish any records or other materials on which a Copyright is in
existence or may come into existence;

 

(b)           with respect to any Patent or any invention now or hereafter in
existence, whether patentable or not, whether a patent or application for patent
is in existence on such invention or not, and whether a patent or application
for patent on such invention may come into existence; or

 

(c)           to use any Trademark, in each case including the agreements
described under the heading “Intellectual Property Licenses on Schedule 1
hereto.

 

“Patent” means any the following:

 

(a)           any letter patent and design letter patent of any country and all
applications for letters patent and design letters patent of any country,
including applications in the United States Patent and Trademark Office or in
any similar office or agency of the United States, any State thereof or other
country, or any political subdivision thereof, including those described under
the heading “Patents” on Schedule 1 hereto;

 

2

--------------------------------------------------------------------------------


 

(b)           any reissue, division, continuation, continuation-in-part, renewal
or extension thereof;

 

(c)           any claim for, or right to sue for, past or future infringement of
any of the foregoing; and

 

(d)           any income, royalties, damages and payments now or hereafter due
or payable with respect to any of the foregoing, including damages and payments
for past or future infringements thereof.

 

“Trademark” means any of the following:

 

(a)           any trademark, trade name, corporate name, company name, business
name, fictitious business name, trade style, service mark, logo, brand name,
trade dress, domain name, design, slogan, print or label on which any of the
foregoing have appeared or appear, package and other designs, and any other
source or business identifiers, and general intangibles of like nature, and the
rights in any of the foregoing that arise under applicable law;

 

(b)           the goodwill of the business symbolized thereby or associated with
each of them;

 

(c)           any registration or application in connection therewith, including
any registration or application in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof, any
other country, or any political subdivision of any thereof, including those
described under the heading “U.S. Trademark Registrations and Applications” on
Schedule 1 hereto;

 

(d)           any reissue, extension or renewal thereof;

 

(f)            any claim for, or right to sue for, past or future infringements
of any of the foregoing; and

 

(f)            any income, royalties, damages and payments now or hereafter due
or payable with respect to any of the foregoing, including damages and payments
for past or future infringements thereof.

 

Grantor irrevocably constitutes and appoints the Secured Party and any officer
or agent thereof, with full power of substitution, as its true and lawful
attorney in fact with full power and authority in the name of Grantor or in its
name, from time to time, in the Secured Party’s discretion, so long as any
Default or Event of Default (as defined in the Credit Agreement) has occurred
and is continuing, to take with respect to the Intellectual Property Collateral
any and all appropriate action that Grantor might take with respect to the
Intellectual Property Collateral and to execute any and all documents and
instruments that may be necessary or desirable to carry out the terms of this
Intellectual Property Security Agreement and to accomplish the purposes hereof.

 

Except to the extent allowed in the Security Agreement, Grantor shall not sell,
license, exchange, assign or otherwise transfer or dispose of, or grant any
rights with respect to, or mortgage or otherwise encumber, any of the
Intellectual Property Collateral.

 

3

--------------------------------------------------------------------------------


 

This security interest is granted in conjunction with the security interests
granted to the Secured Party pursuant to the Security Agreement. The rights and
remedies of the Secured Party with respect to the security interest in the
Intellectual Property Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.

 

IN WITNESS WHEREOF, Grantor has caused this Intellectual Property Security
Agreement to be duly executed by its officer thereunto duly authorized as of the
         day of                         , 20     .

 

 

 

*[NAME OF GRANTOR]

 

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[insert address]

 

 

 

Acknowledged:

 

 

 

 

 

BANK OF AMERICA, N. A., as

 

 

Secured Party

 

 

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[insert address]

 

 

 

4

--------------------------------------------------------------------------------


 

Schedule 1

to

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

COPYRIGHTS

 

*[List]

 

PATENTS

 

A.                                   U.S. Patents and Design Patents

 

I.D. No.

 

Patent No.

 

Issue Date

 

Title

 

 

 

 

 

 

 

 

 

*[List]

 

 

 

 

 

 

 

 

B.                                     U.S. Patent Applications

 

Serial No.

 

Date Filed

 

Title

 

 

 

 

 

 

 

*[List]

 

 

 

 

 

 

C.                                     Foreign Patents

 

I.D. No.

 

Patent No.

 

Issue Date

 

Title

 

 

 

 

 

 

 

 

 

*[List]

 

 

 

 

 

 

 

 

U.S. TRADEMARK REGISTRATIONS AND APPLICATIONS

 

A.                                   U.S. Trademarks and Trademark Registrations

 

Trademark

 

Registration No.

 

Registration Date

 

 

 

 

 

 

 

*[List]

 

 

 

 

 

 

B.                                     U. S. Trademark Applications

 

Trademark

 

Application No.

 

Filing Date

 

 

 

 

 

 

 

*[List]

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

INTELLECTUAL PROPERTY LICENSES

 

Name of

 

Parties

 

Date of

 

Subject

 

Agreement

 

Licensor/Licensee

 

Agreement

 

Matter

 

 

 

 

 

 

 

 

 

*[List]

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF SECURED

CASH MANAGEMENT BANK NOTICE

 

Date:                      , 20   

 

To:

 

Bank of America, N.A., as Administrative Agent

 

 

 

Re:

 

[insert description of Secured Cash Management Agreement]

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November 2, 2009
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Ferrellgas, L.P., a Delaware limited partnership (the
“Borrower”), Ferrellgas, Inc., a Delaware corporation and sole general partner
of the Borrower (the “General Partner”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, an L/C Issuer and
Swing Line Lender.

 

The undersigned hereby designates the Cash Management Agreement described above
in this notice as a Secured Cash Management Agreement and designates
                       as a Secured Cash Management Bank. All Secured Cash
Management Obligations in respect thereof will constitute Secured Obligations.

 

 

 

FERRELLGAS, L.P.

 

 

 

 

 

By: Ferrellgas, Inc., as its general partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

H-1

--------------------------------------------------------------------------------


 

EXHIBIT I

 

OPINION MATTERS

 

The subject matters contained in the following Sections of the Credit Agreement
should be covered by the legal opinion:

 

·   Section 5.01 (a), (b) and (c)

 

·   Section 5.02

 

·   Section 5.03

 

·   Section 5.04

 

·   Section 5.14 (b)

 

The opinion should also cover appropriate Lien creation and perfection opinions.

 

I-1

--------------------------------------------------------------------------------